As filed with the Securities and Exchange Commission onJuly 7, 2014. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL PENN BANCSHARES, INC. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 23-2215075 (I.R.S. Employer Identification No.) 645 Hamilton Street, Suite 1100 Allentown, PA18101 (800) 822-3321 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Scott V. Fainor President and Chief Executive Officer National Penn Bancshares, Inc. 645 Hamilton Street, Suite 1100 Allentown, PA18101 (610) 861-5270 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Paul J. Jaskot, Esq. Reed Smith LLP 1717 Arch Street Philadelphia, PA 19103 Telephone: (215) 851-8180 Fax: (215) 851-1420 Sean P. Kehoe, Esq. Executive Vice President, Chief Legal Officer and Corporate Secretary National Penn Bancshares, Inc. 645 Hamilton Street, Suite 1100 Allentown, PA18101 Telephone: (610) 861-4388 Fax: (610)740-1673 John J. Spidi, Esq. Spidi & Fisch, PC 1227 25th Street, NW Suite 200 West Washington, DC20037 Telephone: (202) 434-4660 Fax: (202) 434-4661 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after this Registration Statement becomes effective and upon completion of the merger described in the enclosed proxy statement / prospectus. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common stock, no par value Not applicable (1) Based on the estimated number of shares of the registrant's common stock that may be issued in connection with the proposed merger of TF Financial Corporation with and into the registrant pursuant to the Agreement and Plan of Merger between the registrant and TF Financial Corporation dated as of June 3, 2014, calculated by multiplying (i) 3,476,806 shares of TF Financial Corporation common stock outstanding and common stock reserved in connection with all options to purchase shares of TF Financial Corporation as of July 7, 2014 by (ii) 4.22, the exchange ratio under the merger agreement, by (iii) 60.0%, the percentage of stock consideration under the merger agreement.In accordance with Rule 416, this registration statement shall also register any additional shares of the registrant's common stock which may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions, as provided by the merger agreement. Estimated solely for purposes of calculating the registration fee. Computed in accordance with Rules 457(c) and 457(f), based on (i) the average of the high and low prices of TF Financial Corporation common stock reported on the NASDAQ Global Market on June 27, 2014 of $42.55 and (ii) 2,086,083.6 (i.e., 60.0% of 3,476,806) shares of TF Financial Corporation common stock outstanding and common stock reserved in connection with all options to purchase shares of TF Financial Corporation as of June 26, 2014 to be exchanged in the merger for common stock of the registrant. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Information in this proxy statement/prospectus is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This proxy statement/prospectus shall not constitute an offer to sell or the solicitation of any offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARY — SUBJECT TO COMPLETION — DATED JULY 7, 2014 PROXY STATEMENT PROSPECTUS MERGER PROPOSED - YOUR VOTE IS VERY IMPORTANT Dear fellow shareholders of TF Financial Corporation: The board of directors of National Penn Bancshares, Inc., or National Penn, and the board of directors of TF Financial Corporation, or TF Financial, have agreed to a strategic combination of the two companies under the terms of the Agreement and Plan of Merger, dated June 3, 2014, by and between National Penn and TF Financial and referred to in this document as the merger agreement. At the effective time of the merger, TF Financial will merge with and into National Penn and 3rd Fed Bank will subsequently merge with and into National Penn Bank, and will become a direct, wholly owned subsidiary of National Penn. At the TF Financial special meeting, you will be asked to consider and vote upon a proposal to approve the merger agreement.You are cordially invited to attend a special meeting of TF Financial shareholders to be held at , , , Pennsylvania, on , 2014, at _: _.m., Eastern Time. If the merger contemplated by the merger agreement is completed, each outstanding share of common stock of TF Financial outstanding immediately prior to the effective time of the merger, will be converted into the right to receive at the election of the shareholder but subject to the proration and allocation procedures set forth in the merger agreement: (1) $42.00 in cash, without interest (the “cash consideration”), or (2) 4.22 shares of common stock of National Penn (the “common stock consideration”). The cash consideration and the common stock consideration is referred to collectively as the “merger consideration.” The closing price of National Penn’s common stock on June 3, 2014, the day before the merger agreement was announced, was $10.44, which represented a value of $44.06 per share of TF Financial common stock for the common stock consideration.The value of the cash consideration is fixed at $42.00.The closing price of National Penn’s common stock on [], 2014, the most recent practicable trading day prior to the date of this proxy statement/prospectus, was $[], which represents a value of $[] per share of TF Financial common stock.The implied value of the stock portion of the merger consideration will fluctuate as the market price of National Penn common stock fluctuates. You should obtain current stock price quotations for National Penn common stock and TF Financial common stock before deciding how to vote with respect to the approval of the merger agreement and before deciding whether to elect cash or stock for your shares. National Penn common stock is listed for trading on the NASDAQ Global Select Market under the symbol “NPBC.” TF Financial common stock is listed for trading on the NASDAQ Global Market under the symbol “THRD.” Based on the current number of shares of TF Financial common stock outstanding and reserved for issuance under employee benefit plans, National Penn expects to issue approximately 8.8million shares of National Penn common stock to TF Financial stockholders in the aggregate upon completion of the merger. At the TF Financial special meeting, you also will be asked to consider and vote upon a proposal to approve, on an advisory (non-binding) basis, the compensation that may be paid or become payable to the named executive officers of TF Financial in connection with the merger and a proposal to adjourn the TF Financial special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to approve the merger agreement at the time of the TF Financial special meeting. After careful consideration, the TF Financial board of directors unanimously approved the merger agreement, the merger and the other transactions contemplated by the merger agreement and declared that the merger agreement, the merger and the other transactions contemplated by the merger agreement are in the best interests of TF Financial and its shareholders. The TF Financial board of directors unanimously recommends that you vote: “FOR” approval of the merger agreement; “FOR” approval, on an advisory (non-binding) basis, of the compensation that may be paid or become payable to the named executive officers of TF Financial in connection with the merger; and “FOR” the adjournment of the TF Financial special meeting if necessary to solicit additional proxies in favor of the approval of the merger agreement. The accompanying document is a proxy statement of TF Financial and a prospectus of National Penn, and provides you with information about TF Financial, National Penn, the proposed merger and the special meeting of TF Financial shareholders. TF Financial encourages you to read the entire proxy statement/prospectus carefully.You may also obtain more information about TF Financial and National Penn from documents TF Financial and National Penn have filed with the Securities and Exchange Commission. For a discussion of risk factors you should consider in evaluating the merger agreement you are being asked to approve, see “Risk Factors” beginning on page17 of the accompanying proxy statement/prospectus. Your vote is important. Approval of the merger agreement requires the approval of the holders of a majority of the votes cast by TF Financial shareholders entitled to vote thereon at the TF Financial special meeting. Accordingly, whether or not you plan to attend the TF Financial special meeting, you are requested to promptly vote your shares by proxy as instructed in these materials. If you sign, date and mail your proxy card without indicating how you wish to vote, your vote will be counted as a vote “FOR” each of the proposals described in the accompanying proxy statement/prospectus. Granting a proxy will not prevent you from voting your shares in person if you choose to attend the TF Financial special meeting. We thank you for your continued support of TF Financial. Sincerely, Kent C. Lufkin President and Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this proxy statement/prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The securities National Penn is offering through this proxy statement/prospectus are not savings or deposit accounts or other obligations of any bank or savings association, and they are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This proxy statement/prospectus is dated , 2014, and is first being mailed to the shareholders of TF Financial on or about , 2014. HOW TO OBTAIN MORE INFORMATION This document provides you with detailed information about the merger agreement and the merger that will be submitted for approval at the TF Financial special meeting of shareholders.We encourage you to read this entire document carefully.This document incorporates by reference important business and financial information about National Penn that is not included in or delivered with this document.You can obtain any of the documents that National Penn and TF Financial have filed with or furnished to the SEC to review at the SEC’s public reference room located at t. N.E., Washington, DC 20549, and through the SEC’s website at http://www.sec.gov. These documents, including the documents National Penn incorporates by reference in this proxy statement/prospectus, are available without charge by writing or calling: Sean P. Kehoe, Esq. Lorraine Wolf Executive Vice President, Chief Legal Officer and Corporate Secretary Corporate Secretary TF Financial Corporation National Penn Bancshares, Inc. 3 Penns Trail 645 Hamilton Street, Suite 1100 Newtown, Pennsylvania 18940 Allentown, Pennsylvania18101 Telephone: (267) 757-8885 Telephone: (610) 861-4388 E-mail: wolf_lorraine@3rdfedbank.com E-mail: sean.kehoe@nationalpenn.com In order to obtain timely delivery of the documents, you must request the information no later than [], 2014. See “Where You Can Find More Information” at page [] and “Incorporation of Certain Information by Reference” at page []. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON , 2014 NOTICE IS HEREBY GIVEN that a special meeting of shareholders of TF Financial Corporation (“TF Financial”) will be held at , , , Pennsylvania on , 2014 at _: _.m., Eastern time. The special meeting is for the purpose of considering and acting upon: 1.A proposal to approve the Agreement and Plan of Merger, dated June 3, 2014, by and between National Penn Bancshares, Inc. (“National Penn”) and TF Financial (the “merger agreement”) pursuant to which TF Financial will merge with and into National Penn with National Penn surviving the merger (the “merger”); 2.An advisory (non-binding) proposal to approve the compensation that may be paid or become payable to TF Financial’s named executive officers in connection with the merger; 3.A proposal to adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the merger agreement; and 4.Such other matters as may properly come before the special meeting or any adjournment thereof.The Board of Directors is not aware of any other business to come before the meeting. Any action may be taken on the foregoing proposals at the special meeting on the date specified above or on any date or dates to which, by original or later adjournment, the special meeting may be adjourned. Shareholders of record at the close of business on , 2014 are the shareholders entitled to notice of and to vote at the special meeting and any adjournments thereof. You are requested to complete, sign and date the enclosed proxy card which is solicited by the Board of Directors and to return it promptly in the enclosed, postage-paid envelope. The proxy will not be used if you attend and vote at the special meeting in person. BY ORDER OF THE BOARD OF DIRECTORS Lorraine A. Wolf Corporate Secretary Newtown, Pennsylvania , 2014 THE BOARD OF DIRECTORS OF TF FINANCIAL UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF THE MERGER AGREEMENT AND THE OTHER PROPOSALS PRESENTED AT THE MEETING. TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MERGER 1 SUMMARY 5 SUMMARY SELECTED HISTORICAL FINANCIAL DATA FOR NATIONAL PENN 13 SUMMARY SELECTED HISTORICAL FINANCIAL DATA FOR TF FINANCIAL 15 COMPARATIVE PER SHARE DATA 16 RISK FACTORS 17 SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION 20 THE TF FINANCIAL SPECIAL MEETING OF SHAREHOLDERS 21 When and Where the Special Meeting Will be Held 21 What Will be Voted on at the Special Meeting 21 Recommendation of TF Financial’s Board of Directors 21 Shareholders Entitled to Vote 21 Number of Shares that Must be Represented for a Vote to be Taken 22 Vote Required; Effect of Broker Non-Votes and Abstentions 22 Voting Agreements 22 How to Vote Your Shares 22 Changing Your Vote 23 Solicitation of Proxies and Costs 23 THE MERGER 24 Background of the Merger 24 National Penn’s Reasons for the Merger 28 TF Financial’s Reasons for the Merger; Recommendation of TF Financial’s Board of Directors 29 Opinion of TF Financial Financial Advisor 30 Consideration 42 Delisting and Deregistration of TF Financial Common Stock Following the Merger 45 No Dissenters’ Rights 45 The Merger Agreement 45 Conduct of Business Pending the Merger 47 Conditions to the Merger 49 Amendment and Waiver 51 Termination 51 Termination Fee 52 No Solicitation of Other Transactions 52 Expenses 53 Regulatory Approvals 53 Employment; Severance 54 Employee Benefits 54 Interests of Management and Others in the Merger 55 ACCOUNTING TREATMENT 61 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 61 General 62 Federal Income Tax Consequences of the Merger to TF Financial Shareholders 63 Backup Withholding 64 Federal Income Tax Consequences of the Merger to TF Financial 64 Federal Income Tax Consequences of the Merger to TF Financial Shareholders, TF Financial,and National PennIf the Merger Did Not Qualify as a Reorganization. 64 Unearned Income Medicare Contribution Tax 64 Other Tax Consequences 65 MARKET PRICE AND DIVIDEND INFORMATION 65 INFORMATION WITH RESPECT TO TF FINANCIAL 67 TF FINANCIAL MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 88 SECURITY OWNERSHIP OF DIRECTORS, EXECUTIVE OFFICERS AND CERTAIN BENEFICIAL OWNERS DESCRIPTION OF NATIONAL PENN CAPITAL STOCK Common Stock Preferred Stock Anti-Takeover Charter and Pennsylvania Law Provisions COMPARISON OF RIGHTS OF HOLDERS OF NATIONAL PENN AND TF FINANCIAL COMMON STOCK i Directors Shareholder Meetings Required Shareholder Vote Inspection Rights Voluntary Dissolution Dissenters’ Rights Pennsylvania Statutory Anti-Takeover Provisions ADVISORY VOTE REGARDING CERTAIN EXECUTIVE COMPENSATIONIN CONNECTION WITH THE MERGER ADJOURNMENT EXPERTS LEGAL MATTERS OTHER BUSINESS TF FINANCIAL ANNUAL MEETING SHAREHOLDER PROPOSALS WHERE YOU CAN FIND MORE INFORMATION INCORPORATION OF CERTAIN INFORMATION BY REFERENCE TF FINANCIAL CORPORATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS APPENDICES A. Agreement and Plan of Merger, dated as of June 3, 2014, between National Penn Bancshares, Inc. and TF Financial Corporation B. Opinion of Keefe, Bruyette & Woods, Inc. ii QUESTIONS AND ANSWERS ABOUT THE MERGER The following are answers to certain questions that you may have regarding the merger and the special meeting.We urge you to read carefully the remainder of this proxy statement/prospectus because the information in this section may not provide all the information that might be important to you in determining how to vote.Additional information is also contained in the appendices to this proxy statement/prospectus. Q:Why am I receiving these materials? A: We are sending you these materials to help you decide how to vote your shares of TF Financial common stock with respect to the proposed merger with National Penn. The merger cannot be completed unless TF Financial receives the affirmative vote of the holders of a majority of the votes cast at a special meeting of TF Financial shareholders, therefore TF Financial is holding a special meeting of shareholders to vote on the proposals necessary to complete the merger. Information about the special meeting is contained in this document. This document serves as both a proxy statement of TF Financial and a prospectus of National Penn.As a proxy statement, you are receiving it because the TF Financial board of directors is soliciting the proxy of TF Financial shareholders for use at the TF Financial special meeting of shareholders. The meeting is being calledso that shareholders canconsider and vote on the approval of the Agreement and Plan of Merger, dated as of June 3, 2014, between National Penn and TF Financial whereby TF Financial will merge with and into National Penn.As a prospectus, TF Financial shareholders are receiving it because National Penn is offering to exchange shares of its common stock for shares of TF Financial common stock in the merger. Q:What will happen in the merger? A:The purpose of the merger is to combine the businesses and operations of TF Financial with those of National Penn. In the merger, TF Financial will be merged with and into National Penn, the separate corporate existence of TF Financial will cease, and National Penn will be the surviving corporation. The merger agreement described in this proxy statement/prospectus contains the terms and conditions which must be satisfied to complete the merger. A copy of the merger agreement is attached to this proxy statement/prospectus as Appendix A. National Penn and TF Financial also agreed that their principal operating subsidiaries will merge with each other. Once the merger between National Penn and TF Financial is completed, 3rd Fed Bank, the bank subsidiary of TF Financial, will merge with and into National Penn Bank, the bank subsidiary of National Penn. As a result of this bank merger, the separate corporate existence of 3rd Fed Bank will cease, and National Penn Bank will continue as the surviving bank. Q:What items of business will TF Financial shareholders consider at the special meeting? A: At the TF Financial special meeting, shareholders will be asked to vote in favor of approval of the merger agreement and the merger of TF Financial with and into National Penn. In addition, shareholders will be asked to cast an advisory (non-binding) vote on the compensation payable to the named executive officers of TF Financial in connection with the merger.Lastly, TF Financial shareholders will be asked to vote in favor of a proposal to adjourn the special meeting, if necessary, to solicit additional proxies if TF Financial has not received sufficient votes to approve the merger agreement and the merger at the time of the special meeting. Q:What will TF Financial shareholders receive in the merger? A: If the merger agreement is approved and the merger is completed, each share of TF Financial common stock will be converted into the right to receive either $42.00 in cash or 4.22 shares of National Penn common stock, based on their election.TF shareholders may elect to receive all cash, all stock, or cash for some of their shares and stock for the remainder of the shares they own, subject to the election, allocation and proration procedures set forth in the merger agreement.The aggregate consideration will be limited to 40.0% cash and 60.0% stock; as a result the elections of TF Financial shareholders are subject to proration in the event that a selected form of consideration is over-elected.See “The Merger - Consideration - Proration and Allocation Procedures” on page []. 1 Q:How do TF Financial shareholders make an election toreceive National Penn common stock and/or cash for their TF Financial stock? A: National Penn’s exchange agent, will mail each TF Financial shareholder of record in a separate mailing an election form, which contains instructions for making your election to have your shares of TF Financial common stock converted into cash, National Penn common stock or a combination of both. The election deadline will be 5:00 p.m.,Philadelphia, Pennsylvania time, on , 2014 (the"election deadline").If you own shares of TF Financial common stock in “street name” through a bank, broker or other financial institution and you wish to make an election, you should obtain instructions from the financial institution holding your shares concerning how to make an election.That deadline may be earlier than the election deadline specified above.If your properly completed election form, together with your stock certificates, is not received by the exchange agent by the deadline, you will be treated as if you had not made an election.See “The Merger - Consideration” beginning on page []. Q:What happens if a TF Financial shareholder does not make a valid election as to whether to receive cash or stock, or a combination thereof? A:If a TF shareholder does not return a properly completed election form by the election deadline, such shareholder’s shares of TF common stock will be considered “no-election shares” and will be converted into the right to receive the cash consideration or the common stock consideration according to the allocation procedures set forth in the merger agreement. Any shareholder who has not submitted their stock certificate(s) with an election form will be sent materials after the merger closes to effect the exchange of their TF Financial common stock into the merger consideration. Q:Will every TF Financial shareholder receive the form of consideration they elect? A:Not every TF Financial shareholder may receive the form of consideration that it elects in the merger.The merger agreement provides that 40.0% of the outstanding shares of TF common stock will be converted into the cash consideration and 60.0% of the outstanding shares will be converted into the common stock consideration.Pursuant to these limitations, if the aggregate number of shares with respect to which a valid cash or common stock election has been made exceeds these limits, shareholders who elected the type that has been oversubscribed will receive a mixture of both cash and common stock consideration. Q:What are the tax consequences of the merger to each TF Financial shareholder? A: National Penn expects to report the merger of TF Financial with and into National Penn, and the subsequent merger of 3rd Fed Bank with and into National Penn Bank, as tax-free reorganizations for United States federal income tax purposes under Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”). TF Financial shareholders who exchange their shares of TF Financial common stock for both shares of National Penn common stock and cash, must generally recognize gain (but not loss) on the exchange in an amount equal to the lesser of (1) the amount of gain realized (i.e., the excess of the sum of the fair market value of the shares of National Penn common stock (including any fractional shares) and cash received pursuant to the merger (excluding any cash received in lieu of fractional shares) over the shareholder’s adjusted tax basis in its shares ofTF Financialcommon stock surrendered pursuant to the merger), or (2) the amount of cash (excluding any cash received in lieu of fractional shares) received pursuant to the merger. TF Financial shareholders who receive solely cash for their shares will generallyrecognize gain or loss on the exchange equal to the difference between the amount of cash received pursuant to the merger and their adjusted tax basis in shares of TF Financial common stock surrendered pursuant to the merger. In certain circumstances, all or part of the cash received by a shareholder who receives all cash or partially cash could be treated as dividend income if the shareholder (combined with certain related persons) is a significant shareholder of National Penn after the merger. TF Financial shareholders who receive solely National Penn common stock for their shares (other than cash in lieu of fractional shares), generally will not recognize any gain or loss for United States federal income tax purposes. Each of National Penn’s and TF Financial’s obligations to complete the merger is conditioned on the receipt of a legal opinion about the federal income tax treatment of the merger. This opinion will not bind the Internal Revenue Service, which could take a different view. We urge you to consult your tax advisor for a full understanding of the tax consequences of the merger to you.In many cases, tax consequences of the merger will depend on your particular facts and circumstances.See “Material United States Federal Income Tax Considerations,” beginning at page []. Q:Do TF Financial shareholders have rights to dissent from the merger? A: No.Under Pennsylvania law, TF Financial shareholders do not have the right to dissent from the approval of the merger agreement. 2 Q:Are there regulatory or other conditions to the completion of the merger? A: Yes.The merger must be approved by the Office of Comptroller of the Currency (the “OCC”), the regulator of national banks, and must be reviewed and approved by the Federal Reserve Bank of Philadelphia, the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”), and the Pennsylvania Department of Banking and Securities.As of the date of this proxy statement/prospectus, appropriate applications have been or will be filed with these regulatory authorities.Additionally, the approval of the merger agreement must be approved by the affirmative vote of the holders of a majority of the votes cast at the TF Financial special meeting.Completion of the merger is also subject to certain other specified conditions.See “The Merger - Conditions to the Merger,” beginning at page []. Q:What does the board of directors of TF Financial recommend? A: The TF Financial board of directors has unanimously approved the merger agreement and unanimously recommends that you vote “FOR” approval of the merger agreement and the merger, FOR” approval, on an advisory (non-binding) basis, of the advisory compensation proposal, and “FOR” approval of the adjournment proposal. Q:What vote is required to approve each proposal at the TF Financial special meeting? A: Approval of the merger agreement, the advisory compensation proposal, and the adjournment proposal (if necessary) require approval by the affirmative vote of a majority of votes cast by all shareholders entitled to vote at that TF Financial shareholders meeting. Q:Why am I being asked to cast an advisory (non-binding) vote to approve the compensation payable to certain TF Financial officers in connection with the merger? A:The Securities and Exchange Commission (the “SEC”) has adopted rules that require TF Financial to seek an advisory (non-binding) vote with respect to certain payments that will or may be made to TF Financial’s named executive officers in connection with the merger. Q:What will happen if TF Financial shareholders do not approve the advisory compensation proposal at the special meeting? A:Approval of the compensation payable to the named executive officers of TF Financial in connection with the merger is not a prerequisite to completion of the merger. The vote with respect to the compensation payable to named executive officers in the merger is an advisory vote and will not be binding on TF Financial (or the combined company that results from the merger) regardless of whether the merger is approved. Q:What do I need to do now? A: After you have carefully read these materials, indicate on your proxy card how you want your shares to be voted, then sign, date and mail the proxy card in the enclosed postage-paid envelope as soon as possible so that your shares may be represented and voted at the special meeting.You may also vote by telephone or internet for the TF Financial special meeting if these options are available to you.In addition, you may attend the TF Financial special meeting and vote in person (if you are a shareholder), whether or not you have signed and mailed your proxy card.If you sign, date and return your proxy but do not indicate how you want to vote, your proxy will be counted as a vote FOR” approval of the merger agreement, “FOR” approval, on an advisory (non-binding) basis, of the advisory compensation proposal and “FOR” approval of the adjournment proposal. Q:Can I change my vote after I have mailed my signed proxy card? A: Yes.There are three ways for you to revoke your proxy and change your vote.First, you may send a later-dated, signed proxy card before the TF Financial special meeting or you may vote on a later date by telephone or internet (only your last internet or telephone proxy will be voted).Second, you may revoke your proxy by written notice (which you could personally deliver at the special meeting) to the Corporate Secretary of TF Financial at any time prior to the vote on the merger.Third, you may attend the TF Financial special meeting and vote in person.However, simply attending the special meeting without voting will not revoke your proxy.If you have instructed a broker to vote your shares, you must follow directions received from your broker to change your vote or vote in person at the special meeting. 3 Q:What happens if my shares of TF Financial common stock are held in “street name” by my broker, bank or other nominee? A: Your broker, bank or other nominee will not vote your shares unless you provide instructions to your broker, bank or other nominee on how to vote.You should fill out the voter instruction form sent to you by your broker, bank or other nominee with this document.You may not vote in person at the special meeting without bringing the appropriate documentation from your broker. Q:What happens if I sell my shares of TF Financial common stock before the special meeting? A:The record date for determining which TF Financial shareholders are eligible to vote at the special meeting is earlier than both the date of the special meeting and the completion of the merger.If you transfer your shares of TF Financial common stock after the record date for the special meeting but before the special meeting you will, unless special arrangements are made, retain the right to vote the shares at the special meeting but will transfer the right to receive the merger consideration to the person to whom you transfer the shares. Q:When do you expect the merger to be completed? A: We expect to complete the merger shortly after all of the conditions to the merger are fulfilled, including obtaining the approval of TF Financial shareholders and the approval of the applicable regulatory agencies. We anticipate this will occur in the fourth quarter of 2014.We cannot assure you that we will obtain the necessary shareholder approvals and regulatory approvals or that the other conditions precedent to the merger can or will be satisfied. Q:Who can help answer my questions? A:If you have any questions about the merger or the special meeting, or if you need additional copies of this proxy statement/prospectus or the proxy card, you should contact Kent C. Lufkin, President and Chief Executive Officer at (267) 757-8888. 4 SUMMARY This summary highlights selected information from this proxy statement/prospectus. While this summary describes the material aspects of the merger, this summary may not contain all of the information that may be important to you. We encourage you to read carefully this entire proxy statement/prospectus and its appendices, as well as information incorporated into this proxy statement/prospectus, in order to understand the merger more fully. For information on how to obtain, free of charge, copies of documents incorporated by reference into this proxy statement/prospectus, see “Where You Can Find More Information” on page []. In this summary, we have included page references to direct you to a more detailed description of the matters this summary describes. Unless the context otherwise requires, throughout this proxy statement/prospectus, “TF Financial” refers to TF Financial Corporation, “National Penn” refers to National Penn Bancshares, Inc., “we,” “us,” or “our” refer to both National Penn and TF Financial, and “you” refers to the common shareholders of TF Financial.We refer to the merger of TF Financial with and into National Penn as the “merger,” and the Agreement and Plan of Merger dated as of June 3, 2014 between National Penn and TF Financial as the “merger agreement.”Also, we refer to the proposed merger of 3rd Fed Bank into National Penn Bank as the “bank merger.” TF Financial provided the information contained in this proxy statement/prospectus with respect to TF Financial, and National Penn provided the information in this proxy statement/prospectus with respect to National Penn The Parties to the Merger National Penn Bancshares, Inc. (Page []) National Penn Bancshares, Inc., a Pennsylvania corporation, is a registered bank holding company headquartered in Allentown, Pennsylvania.National Penn was incorporated in January 1982.National Penn provides a diversified range of financial services, principally through its national bank subsidiary, National Penn Bank. National Penn also conducts business through various other direct or indirect subsidiaries.These other subsidiaries are engaged in activities related to the business of banking.National Penn’s financial services affiliates consist of National Penn Wealth Management, N.A., including its National Penn Investors Trust Company (“NPITC”) division; National Penn Capital Advisors, Inc.; Institutional Advisors, LLC; and National Penn Insurance Services Group, Inc., including its Higgins Insurance and Caruso Benefits divisions.At March 31, 2014, National Penn Bank operated 119 retail branch offices, of which 118 are located in Pennsylvania and one is located in Maryland. At March 31, 2014, National Penn had total assets of $8.5 billion, total loans of $5.4 billion, total deposits of $6.1 billion, and total shareholders’ equity of $1.1 billion. The address of the principal executive offices of National Penn is address is 645 Hamilton Street, Suite 1100, Allentown, Pennsylvania 18101 (telephone number (800) 822-3321). Prior to March 1, 2014, National Penn was headquartered in Boyertown, Pennsylvania. TF Financial Corporation (Page []) TF Financial Corporation, a Pennsylvania corporation, is a savings and loan holding company and is subject to regulation by the Pennsylvania Department of Banking and Securities, the Federal Reserve Board, and the SEC. TF Financial does not transact any material business other than through its direct and indirect subsidiaries: 3rd Fed Bank, Teragon Financial Corporation (“Teragon”), Penns Trail Development Corporation, and Third Delaware Corporation. At March 31, 2014, the 3rd Fed Bank operated from its administrative offices and eighteen branch offices located in Philadelphia and Bucks Counties, Pennsylvania and Mercer County, New Jersey.At March 31, 2014, TF Financial had total assets of $846.0 million, total liabilities of $749.1 million and stockholders’ equity of $97.0 million. The address of the principal executive offices of TF Financial is 3 Penns Trail, Newtown, Pennsylvania 18940 (telephone number (215) 579-4000). TF Financial Special Meeting This section contains information for TF Financial shareholders about the special meeting called to consider approval of the merger and related matters. 5 General (Page []) This proxy statement/prospectus is being provided to holders of TF Financial common stock as TF Financial’s proxy statement in connection with the solicitation of proxies by and on behalf of its board of directors to be voted at the special meeting of TF Financial shareholders to be held on [], 2014, and at any adjournment or postponement of the special meeting. This proxy statement/prospectus is also being provided to you as National Penn’s prospectus in connection with the offer and sale by National Penn of its shares of common stock as a result of the proposed merger. When and Where the Special Meeting Will Be Held (Page []) The special meeting is scheduled to be held as follows: Date: [], 2014 Time: [], Local Time Place: [], Newtown, Pennsylvania What Will Be Voted on at the Special Meeting (Page []) At the special meeting, TF Financial’s shareholders will be asked to consider and vote upon the following matters: · A proposal to approve the merger agreement as well as the merger (the “merger proposal”); · An advisory (non-binding) proposal to approve the compensation that may be paid or become payable to TF Financial’s named executive officers in connection with the merger (the “advisory compensation proposal”); · A proposal to adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the merger agreement (the “adjournment proposal”); and · Such other business as may be properly presented at the special meeting or any postponement or adjournment of the special meeting. Recommendation of TF Financial’s Board of Directors (Page []) The TF Financial board of directors has unanimously approved the merger agreement and merger. TF Financial’s board of directors unanimously recommends a vote “FOR” approval of the merger agreement and the merger, “FOR” approval of the advisory compensation proposal, and “FOR” approval of the adjournment proposal, if necessary. Shareholders Entitled to Vote (Page []) You are entitled to vote if the records of TF Financial showed that you held shares of TF Financial common stock as of the close of business on [], 2014 (the “record date”). Beneficial owners of shares held in the name of a broker, bank or other intermediary (“street name”) should instruct their record holder how to vote their shares. As of the close of business on the record date, a total of [ ] shares of TF Financial common stock were outstanding. Each share of TF Financial common stock has one vote on each matter presented to shareholders. If you are a beneficial owner of shares of TF Financial common stock held in “street name” and you want to vote your shares in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other intermediary who holds your shares. Number of Shares that Must Be Represented for a Vote to Be Taken (Page []) The presence in person or by proxy of a majority of the outstanding shares of common stock entitled to vote is necessary to constitute a quorum at the special meeting. If you return valid proxy instructions or attend the special meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum. A broker non-vote occurs when a broker, bank or other intermediary holding shares of TF Financial common stock for a beneficial owner does not vote on a particular proposal because the broker, bank or other intermediary does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner. 6 Vote Required; Effect of Broker Non-Votes (Page []) With respect to the proposal to approve the merger agreement and the merger, you may vote “FOR” the proposal, vote “AGAINST” the proposal or “ABSTAIN” from voting.Approval of the merger agreement and the merger will require the affirmative vote of the holders of a majority of the votes cast at the meeting. With respect to the advisory compensation proposal, you may vote “FOR” the proposal, vote “AGAINST” the proposal or “ABSTAIN” from voting.To approve the advisory compensation proposal, the affirmative vote of a majority of the votes cast at the special meeting is required. With respect to the adjournment proposal, if necessary, you may vote “FOR” the proposal, vote “AGAINST” the proposal or “ABSTAIN” from voting.The affirmative vote of the majority of votes cast is required to approve the adjournment proposal. Assuming a quorum under Pennsylvania law is present, abstentions and broker non-votes do not count as votes cast and thus will have no effect on the merger proposal, the advisory compensation proposal, or the adjournment proposal. Voting Agreements (Page []) As of the record date, directors and executive officers of TF Financial beneficially owned [] shares of TF Financial common stock. This equals []% of the outstanding shares of TF Financial common stock. As of the same date, neither National Penn nor any its subsidiaries, directors or executive officers owned any shares of TF Financial common stock.All of TF Financial’s directors and named executive officers entered into voting agreements with National Penn to vote the shares of TF Financial common stock owned by them in favor of the proposal to approve the merger agreement and the merger. For more information about the TF Financial voting agreements, See “The TF Financial Special Meeting of Shareholders - Voting Agreements” on page . How to Vote Your Shares (Page []) You may vote in person at the special meeting or by proxy. To ensure your representation at the special meeting, TF Financial recommends that you vote by proxy even if you plan to attend the special meeting. You can always change your vote at the special meeting.To vote by proxy, indicate on your proxy card how you want your shares to be voted, then sign, date and mail the proxy card in the enclosed postage-paid envelope, or vote by telephone or internet in accordance with the instructions on the proxy card.In addition, you may attend the TF Financial special meeting and vote in person (if you are a shareholder of record), whether or not you have previously signed and mailed your proxy card, or voted by telephone or internet. TF Financial shareholders whose shares are held in “street name” by their broker, bank or other intermediary must follow the instructions provided by their broker, bank or other intermediary to vote their shares. Your broker or bank may allow you to deliver your voting instructions via the telephone or the internet. If your shares are held in “street name” and you wish to vote in person at the special meeting, you will have to obtain proper documentation from your broker, bank or other intermediary entitling you to vote at the special meeting. Voting instructions are included on your proxy card. If you properly complete and timely submit your proxy, your shares will be voted as you have directed. You may vote “FOR,” “AGAINST,” or “ABSTAIN” with respect to each of the three proposals. If you are the record holder of your shares of TF Financial common stock and submit your proxy without specifying a voting instruction, your shares of TF Financial common stock will be voted “FOR” the merger proposal, “FOR” the advisory compensation proposal, and “FOR” the adjournment proposal.If you return an incomplete instruction card to your broker, bank or other intermediary, it will not vote your shares with respect to any matter. Changing Your Vote (Page []) You may revoke your proxy by: · revoking your proxy by written notice (which you could personally deliver at the special meeting) to the Corporate Secretary of TF Financial at any time prior to the vote on the merger; · sending a later-dated, signed proxy card before the TF Financial special meeting or voting on a later date by telephone or internet (only your last internet or telephone proxy will be voted); or 7 · attending the TF Financial special meeting and voting in person (if you have instructed a broker to vote your shares, you must follow directions received from your broker to change your vote). Attendance at the special meeting will not, in and of itself, constitute a revocation of a proxy. All written notices of revocation and other communications with respect to the revocation of proxies should be addressed to: TF Financial Corporation Lorraine A. Wolf, Corporate Secretary 3 Penns Trail Newtown, Pennsylvania 18940 If any matters not described in this document are properly presented at the special meeting, the persons named in the proxy card will use their own judgment to determine how to vote your shares. TF Financial does not know of any other matters to be presented at the meeting. If you plan to attend the TF Financial special meeting and wish to vote in person, you will be given a ballot at the meeting. Please note, however, that if your shares are held of record by a broker, bank or other intermediary and you wish to vote at the TF Financial special meeting, you must bring additional documentation from the broker, bank or other intermediary in order to vote your shares. Whether or not you plan to attend the TF Financial special meeting, TF Financial requests that you complete, sign, date and return the enclosed proxy card as soon as possible in the enclosed postage-paid envelope, or submit a proxy through the internet or by telephone as described on the enclosed proxy card. This will not prevent you from voting in person at the TF Financial special meeting but will assure that your vote is counted if you are unable to attend. Solicitation of Proxies and Costs (Page []) National Pennand TF Financial will share equally the cost of printing this proxy statement/prospectus and the filing fees paid to the SEC.TF Financial will pay all other costs for this proxy solicitation and the special meeting.[In addition to soliciting proxies by mail, [], a professional proxy solicitation firm, will assist TF Financial in soliciting proxies for the special meeting. TF Financial will pay $[] (and expenses) for these services.]Additionally, directors, officers and employees of TF Financial and 3rd Fed Bank may solicit proxies personally and by telephone. None of these persons will receive additional or special compensation for soliciting proxies. TF Financial will, upon request, reimburse brokers, banks and other intermediaries for their expenses in sending proxy materials to their customers who are beneficial owners and obtaining their voting instructions. The Merger The Merger Agreement (Page []) The merger agreement, which governs the merger of TF Financial with and into National Penn, is attached to this document as Appendix A.We encourage you to read the merger agreement carefully.All descriptions in this summary and elsewhere in this document of the terms and conditions of the merger are qualified by reference to the merger agreement. Under the terms of the merger agreement, TF Financial will merge with and into National Penn, and National Penn will be the surviving entity.As a result of the merger, TF Financial’s businesses will be combined with National Penn’s, and TF Financial will cease to exist as a separate legal entity. As soon as practicable after the merger between National Penn and TF Financial is completed, 3rd Fed Bank will merge with and into National Penn Bank, and National Penn Bank will continue as the surviving bank.3rd Fed Bank and National Penn Bank have entered into an agreement and plan of merger setting forth their agreement to merge and the terms and conditions of their merger. Consideration (Page [ ]) The merger consideration that TF Financial shareholders will receive will be either $42.00 in cash or 4.22 shares of National Penn common stock for each share of TF Financial common stock they own, based on their election. However, the aggregate consideration to be paid in the merger will be limited to 40.0% cash and 60.0% stock; as a result the elections of TF Financial shareholders are subject to proration in the event that a selected form of consideration is over-elected. Opinion of TF Financial’s Financial Advisor (Page []) In connection with the merger, TF Financial’s financial advisor, Keefe, Bruyette & Woods, Inc. (“KBW”), delivered a written opinion, dated June 3, 2014, to the TF Financial board of directors as to the fairness, from a financial point of view and as of the date of the opinion, of the merger consideration in the merger to be received by the holders of TF Financial common stock.The full text of the opinion, which describes the procedures followed, assumptions made, matters considered, and qualifications and limitations on the review undertaken by KBW in preparing the opinion, is attached as Appendix B to this document. The opinion was for the information of, and was directed to, the TF Financial board (in its capacity as such) in connection with its consideration of the financial terms of the merger. The opinion did not address the underlying business decision of TF Financial to engage in the merger or enter into the merger agreement or constitute a recommendation to the TF Financial board in connection with the merger, and it does not constitute a recommendation to any TF Financial shareholder or any shareholder of any other entity as to how to vote in connection with the merger or any other matter. 8 Stock Options (Page []) Options to acquire TF Financial common stock that are outstanding immediately prior to the effective time of the merger will, at the effective time, fully vest (to the extent not vested) and be canceled. TF Financial option holders will receive, in exchange for the cancellation of each TF Financial option, a lump-sum cash amount equal to the product of (i) the positive difference, if any, between the per share cash consideration of $42.00 and the exercise price of such TF Financial option; and (ii) the number of shares of TF Financial common stock subject to such TF Financial option.No consideration will be paid with respect to options which have an exercise price equal to or greater than $42.00.Each TF Financial option holder will be required to execute a cancellation agreement prior to receiving payment from TF Financial in connection with the cancellation of their TF Financial options. No Dissenters’ Rights (Page []) Due to an exception under the Pennsylvania Business Corporation Law of 1988, as amended (the “Pennsylvania Business Corporation Law”), holders of TF Financial common stock will not be entitled to dissenters’ rights in the merger.Dissenters’ rights are not available because TF Financial common stock is listed on a national securities exchange. If they had been available, dissenters’ rights would enable a shareholder who opposes the merger to obtain an appraisal of the fair cash value of his or her shares and require TF Financial to purchase those shares at the price established by the appraisal.Because there are no dissenters’ rights available, if the merger agreement is approved and the merger is completed, shareholders who voted against the approval of the merger agreement will be treated the same as shareholders who voted for the approval of the merger agreement and their shares will automatically be converted into the right to receive the merger consideration. Closing and Effective Date (Page []) The closing of the merger will take place at the time and on the date specified by National Penn and TF Financial, after the satisfaction or waiver of the closing conditions specified in the merger agreement.The merger will become effective at the time specified in the articles of merger that National Penn and TF Financial file on the closing date with the Department of State of the Commonwealth of Pennsylvania.National Penn and TF Financial cannot be certain whether or when any of the conditions to the merger will be satisfied or waived, where permissible. We currently expect to complete the merger in the fourth quarter of 2014; however, because the merger is subject to these closing conditions, we cannot assure you when or if the merger will occur. Conditions to the Merger (Page []) As more fully described elsewhere in this proxy statement/prospectus and in the merger agreement, the completion of the merger depends on the satisfaction of a number of conditions or, where legally permissible, the waiver of those conditions.These conditions include, among others: · approval of the merger agreement and the merger by the requisite affirmative vote of the TF Financial holders of TF Financial common stock entitled to vote on that matter; · the receipt and effectiveness of all regulatory approvals that are needed to complete the merger, including approval by the OCC of the bank merger and approval by the Federal Reserve Board of the merger between National Penn and TF Financial (or the waiver of this approval requirement by the Federal Reserve Board); and · such other conditions customary to merger agreements. Neither TF Financial nor National Penn can be certain when, or if, the conditions to closing will be satisfied or waived, or that the merger will be completed. 9 Termination (Page []) The parties can mutually agree to terminate the merger agreement at any time prior to completion of the merger.In addition, either party, acting alone, may have the right to terminate the merger agreement if any of the following occur: · the definitive written denial of an approval of a governmental entity, which is required for completion of the merger, where the time period for appeals and requests for reconsideration has run; · issuance by a court or other governmental authority of a final, unappealable order enjoining or prohibiting the completion of the merger; · the merger is not completed by March 31, 2015; · the other party commits a breach of the merger agreement which would cause the failure of the closing conditions described above, and the breach cannot be cured or has not been cured within the timeframes given in the merger agreement; or · the requisite shareholder vote to approve the merger is not obtained at the TF Financial special meeting. National Penn and TF Financial each have the right to terminate the merger agreement under additional circumstances more fully described in “The Merger - Termination”on page []. Termination Fee (Page []) The merger agreement provides that TF Financial will be required to pay a termination fee of $4 million to National Penn, depending on the circumstances of the termination, as discussed in more detail in “The Merger – Termination Fee” beginning on page []. Regulatory Approvals Required for the Merger and the Bank Merger (Page []) Completion of the merger and the bank merger are subject to various regulatory approvals. The merger of TF Financial with and into National Penn is subject to the review and/or approval of the Federal Reserve Bank of Philadelphia, the Federal Reserve Board, and the Pennsylvania Department of Banking and Securities. The merger between 3rd Fed Bank and National Penn Bank is subject to the prior approval of National Penn Bank’s primary regulator, the OCC.Also, the United States Department of Justice is authorized to provide input into the approval process of federal banking agencies and to object to the proposed merger on the basis of its competitive effects.On [ , 2014], 3rd Fed Bank and National Penn Bank filed their Bank Merger Act Application with the OCC seeking approval of the bank merger. Interests of Management and Others in the Merger (Page []) In considering the recommendation of the board of directors of TF Financial to approve the merger agreement, you should be aware that officers and directors of TF Financial and 3rd Fed Bank have employment and other compensation agreements or plans that give them interests in the merger that are different from, or in addition to, interests as TF Financial shareholders. These interests and agreements include: · All outstanding options to purchase shares of TF Financial common stock will become fully vested (to the extent not already vested) as a result of the merger and will be canceled in exchange for a lump sum cash payment; · 3rd Fed Bank change in control severance agreements that provide for severance payments to certain executive officers in connection with an involuntary termination of employment without just cause or by the executive for “good reason” following a change in control, subject to regulatory limitations; · Interests of certain executive officers under the 3rd Fed Bank Employee Stock Ownership Plan (the “3rd Fed Bank ESOP”); · Payments certain officers and directors may be entitled to receive under the TF Financial Corporation Incentive Compensation Plan; · Payments and benefits that KentC. Lufkin is entitled to receive from National Penn and National Penn Bank following the merger pursuant to their Consulting and Noncompetition Agreement; · Restrictions and covenants contained in the letter agreements executed by each member of TF Financial’s board of directors and certain executive officers; · Certain officers and directors who are also employees may become entitled to receive a retention bonus and/or severance payment in connection with the merger; and · Rights of officers and directors of TF Financial and its subsidiaries to continued indemnification coverage and continued coverage under directors’ and officers’ liability insurance policies. See “The Merger - Interests of Management and Others in the Merger” beginning on page [] for a more detailed description of these interests. 10 Material U.S. Federal Income Tax Consequences of the Merger (Page []) National Penn and TF Financial intend that the merger will qualify for United States federal income tax purposes as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code.If the merger qualifies as a reorganization, then, in general, for United States federal income tax purposes, (A) no gain or loss will be recognized by National Penn or TF Financial as a result of the merger, and (B) each TF Financial shareholder who receives only National Penn common stock in the merger generally will not recognize gain or loss except to the extent of any cash received in lieu of fractional shares, each TF Financial shareholder who receives only cash in the merger will generally recognize gain or loss equal to the difference between the amount of cash received and the shareholder's adjusted tax basis in the TF Financial shares, and each TF Financial shareholder who receives a combination of National Penn common stock and cash in the merger will generally recognize gain (but not loss) on the exchange in an amount equal to the lesser of (1) the amount of gain realized (i.e., the excess of the sum of the fair market value of the shares of National Penn common stock (including any fractional shares) and cash received pursuant to the merger (excluding any cash received in lieu of fractional shares) over the shareholder's adjusted tax basis in its shares of TF Financial common stock surrendered pursuant to the merger), and (2) the amount of cash (excluding any cash received in lieu of fractional shares) received pursuant to the merger. In certain circumstances all or part of the cash received by a shareholder who receives all cash or partially cash could be treated as dividend income if the shareholder (combined with certain related persons) is a significant shareholder of National Penn after the merger.It is a condition to the completion of the merger that TF Financial and National Penn receive written opinions from their respective legal counsel to the effect that the merger will qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code. Tax matters are very complicated and the tax consequences of the merger to each TF Financial shareholder may depend on such shareholder’s particular facts and circumstances.TF Financial shareholders are urged to consult their tax advisors to understand fully the tax consequences to them of the merger. See “Material United States Federal Income Tax Considerations” beginning on page [] of this proxy statement/prospectus. Market Price and Dividend Information (Page []) National Penn common stock is listed on the NASDAQ Global Select Market under the symbol “NPBC.”TF Financial common stock is also listed on the NASDAQ Global Market under the symbol “THRD.”We sometimes refer to both the NASDAQ Global Select Market and the NASDAQ Global Market as the NASDAQ. The table on page [] of this proxy statement/prospectus lists the quarterly price range of National Penn common stock and TF Financial common stock from the quarter ended March 31, 2011 through December 31, 2013 as well as the quarterly cash dividends National Penn and TF Financial have paid during the same time period. The following table shows the closing price of National Penn common stock and TF Financial common stock as reported on June 3, 2014, the last trading day before National Penn and TF Financial announced the merger, and on [], 2014, the last practicable trading day before the date we printed and mailed this proxy statement/prospectus.This table also presents the pro forma equivalent per share value of a share of National Penn common stock on those dates.We calculated the pro forma equivalent per share value by multiplying the closing price of National Penn common stock on those dates by 4.22, the exchange ratio in the merger. National Penn Common Stock TF Financial Common Stock Pro Forma Equivalent Value of One Share of TF Financial Common Stock June 3, 2014 $ 10.44 $ 31.84 $ 44.06 [], 2014 [] [] [] The market price of National Penn common stock may change at any time.Consequently, the total dollar value of the National Penn common stock that you will receive upon the merger if you receive the common stock consideration may be significantly higher or lower than its value as of the date of this proxy statement/prospectus.We urge you to obtain a current market quotation for National Penn common stock.We can provide no assurance as to the future price of National Penn common stock. Comparison of Rights of Holders of National Penn and TF Financial Common Stock (Page []) When the merger is completed, TF Financial shareholders electing to receive stock consideration in the merger will become shareholders of National Penn. As a result, National Penn’s articles of incorporation and bylaws will govern the rights of those shareholders, instead of TF Financial’s amended and restated articles of incorporation (“articles”) and bylaws. 11 Advisory Vote Regarding Certain Executive Compensation in Connection with the Merger (Page []) In accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the SEC has adopted regulations pursuant to which TF Financial is providing its shareholders with the opportunity to vote on a non-binding advisory resolution approving the compensation payable to TF Financial’s named executive officers in connection with the merger, as reported in the table under the caption “The Merger - Interests of Management and Others in the Merger - Merger-Related Executive Compensation for TF Financial’s Named Executive Officers” on page [] and the associated narrative discussion. Adjournment (Page []) You are also being asked to approve a proposal to grant the TF Financial board of directors discretionary authority to adjourn the special meeting, if necessary, to solicit additional proxies from the TF Financial shareholders for the merger proposal in the event a quorum is present at the special meeting but there are insufficient votes to approve the merger agreement and the merger. Questions and Additional Information If you have more questions about the merger or how to submit your proxy card, or if you would like additional copies of this proxy statement/prospectus or the enclosed proxy card, please call [], at []. 12 SUMMARY SELECTED HISTORICAL FINANCIAL DATA FOR NATIONAL PENN The following selected consolidated financial information for the years ended December31, 2009 through December31, 2013 is derived from audited financial statements of National Penn. The financial information as of and for the three months ended March 31, 2014 and 2013 is derived from unaudited financial statements and, in the opinion of National Penn’s management, reflects all adjustments, consisting only of normal recurring adjustments necessary for a fair presentation of this data for those dates. The results of operations for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the entire year ending December31, 2014. You should not assume the results of operations for any past periods indicate results for any future period. You should read this information in conjunction with National Penn’s consolidated financial statements and related notes thereto included in National Penn’s Annual Report on Form 10-K for the year ended December31, 2013, in National Penn’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2014 and in other prior filings made with the SEC, which are incorporated by reference into this proxy statement/prospectus. See “Where You Can Find More Information” on page []. (dollars in thousands, except per share data) As of and for the As of and for the Quarter Ended March 31, Year Ended December 31, BALANCE SHEET Total assets Total investment securities and other securities Total loans, net Deposits Borrowings Total shareholders’ equity Tangible common equity (c) Percent shareholders’ equity to total assets % Percent tangible common equity to tangible assets (c) % EARNINGS (b) Total interest income Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Net gains (losses) from fair value changes on subordinated debentures - ) ) ) Net gains (losses) on sales of investment securities 8 25 54 ) ) Net impairment losses on investment securities - - - ) - ) ) Loss on sale of building - Gain on pension curtailment - Other non-interest income Goodwill impairment - Loss on debt extinguishment - Corporate reorganization expense - Other non-interest expense Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) ) ) Preferred dividends and accretion of preferred discount - ) ) ) Accelerated accretion from redemption of preferred stock - ) - - Net income (loss) available to common shareholders ) ) Cash dividends - common stock (a) - Cash dividends - preferred stock - Dividend payout ratio - common (a) % NM Return on average assets % NM % NM Return on average total shareholders' equity % NM % NM Return on average common shareholder's equity % NM % NM Return on average tangible common equity (c) % NM % NM PER SHARE DATA Basic earnings (loss) available to common shareholders ) ) Diluted earnings (loss) available to common shareholders ) ) Dividends paid in cash (a) - Book value Tangible book value (c) Weighted average shares basic Weighted average shares diluted Staff - Full-time equivalents (a) In lieu of a 1st quarter 2013 cash dividend, National Penn paid an additional dividend of $0.10 per share in the 4th quarter of 2012. (b) Results of operations are included for Christiana Bank and Trust beginning January 4, 2008 through December 3, 2010. (c) Refer to Non-GAAP reconciliations for Non-GAAP measures 13 Non-GAAP Reconciliations As of and for the As of and for the Quarter Ended March 31, Year Ended December 31, Total shareholders' equity Total preferred shareholders' equity - ) ) Goodwill and intangibles ) Tangible common equity Tangible common equity Total assets Goodwill and intangibles ) Tangible assets Percent tangible common equity to tangible assets % Average shareholder's equity Average preferred equity - ) ) ) Average goodwill and intangibles ) Average tangible common equity Annualized Net Income (loss) NM ) Return on average tangible common equity % NM % NM Tangible common equity Shares outstanding Tangible book value 14 SUMMARY SELECTED HISTORICAL FINANCIAL DATA FOR TF FINANCIAL The following selected financial information for the three months ended March 31, 2014 and 2013 and for the fiscal years ended December 31, 2013 and 2012 is derived from audited consolidated financial statements of TF Financial.In the opinion ofTF Financial'smanagement, this information reflects all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of this data for those dates. The results of operations for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the entire year ending December 31, 2014.You should read this information in conjunction with TF Financial’s consolidated financial statements and related notes for the years ended December 31, 2013 and 2012, beginning onpage F-1of this proxy statement/prospectus. Three Months Ended March 31, Year Ended December 31, (In thousands, except per share data) Financial Condition Data: Total assets $ Investment securities Loans receivable, net `530,734 Deposits Borrowings Total stockholders’ equity Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net iNet interest income after provision for loan losses Non-interest income Non-interest expense Income before taxes Income taxes Net income Per Share Data: Earnings per share, basic $ Earnings per share, diluted 15 Three Months Ended March 31, Year Ended December 31, Performance Ratios Return on average assets 0.67 % 0.70 % 0.85 % 0.78 % 0.57 % 0.47 % 0.63 % Return on average equity Interest rate spread (1) Net interest margin Dividend payout ratio Efficiency ratio (2) Average interest-earning assets to average interest-bearing liabilities Average equity to average assets Asset Quality Ratios: Allowance for loan losses as a percent of total loans Allowance for loan losses as a percent of nonperforming loans Non-performing loans as a percent of total loans Non-performing loans as a percent of total assets Represents the difference between the tax-equivalent weighted average yield on average interest-earning assets and the weighted average cost of interest-bearing liabilities. The efficiency ratio is non-interest expense excluding merger-related and conversion costs and loss on REO divided by net interest income on a tax equivalent basis plus non-interest income excluding impairment adjustment to mortgage servicing rights, gain on sale of investment securities, proceeds from bank owned life insurance and gain on disposition of real estate and purchase gain associated with Roebling Bank acquisition. COMPARATIVE PER SHARE DATA The following table shows information about National Penn and TF Financial’s earnings per common share, dividends per share and book value per share, and similar information giving effect to the merger (which we refer to as “pro forma” information). In presenting the comparative pro forma information for the time periods shown, we assumed that we had been merged on the dates or at the beginning of the period indicated. The information listed as “pro forma combined” was prepared using an exchange ratio of 4.22. The information listed as “per equivalent TF Financial share” was obtained by multiplying the pro forma amounts by an exchange ratio of 4.22. National Penn anticipates that the combined company will derive financial benefits from the merger that include reduced operating expenses and the opportunity to earn more revenue. The pro forma combined information, while helpful in illustrating the financial characteristics of National Penn following the merger under one set of assumptions, does not reflect these benefits and, accordingly, does not attempt to predict or suggest future results. The pro forma combined information also does not necessarily reflect what the historical results of National Penn would have been had our companies been combined during these periods. The information in the following table is based on, and should be read together with, the historical financial information that we have included or incorporated by reference into this document. National Penn Bancorp Historical TF Financial Historical ProForma Combined (1) (2) PerEquivalent TF Financial Share Book value per share: At March 31, 2014 $ Cash dividends declared per share: Three months ended March 31, 2014 $ Year ended December31, 2013 (3) Basic earnings per share: Three months ended March 31, 2014 $ Year ended December31, 2013 Diluted earnings per share: Three months ended March 31, 2014 $ Year ended December31, 2013 Pro forma dividends per share represent National Penn’s historical dividends per share. The pro forma combined book value per share of National Penn common stock is based upon the pro forma combined common shareholders’ equity for National Penn and TF Financial divided by total pro forma common shares of the combined entities. In lieu of a first quarter 2013 cash dividend, National Penn paid an additional dividend of $.10 per share in the fourth quarter of 2012. 16 RISK FACTORS In addition to the other information included and incorporated by reference into this proxy statement/prospectus, including the matters discussed under the caption “Special Note Regarding Forward-Looking Statements,” TF Financial shareholders should carefully consider the matters described below to determine whether to approve the merger agreement and thereby approve the merger. Because the market price of National Penn common stock will fluctuate, TF Financial shareholders cannot be certain of the market value of the National Penn common stock that they will receive upon completion of the merger. Upon completion of the merger, each share of TF Financial common stock will become the right to receive either $42.00 in cash or 4.22 shares of National Penn common stock. This exchange ratio is fixed in the merger agreement and will not be adjusted for changes in the market price of either National Penn common stock or TF Financial common stock.Any change in the price of National Penn common stock prior to the merger will affect the market value of the National Penn common stock that you will receive upon completion of the merger if you receive common stock consideration. Stock price changes may result from a variety of factors, including general market and economic conditions, changes in National Penn’s businesses, operations and prospects and regulatory considerations. The prices of National Penn common stock and TF Financial common stock at the closing of the merger may vary from their respective prices on the date the merger agreement was executed, on the date of this proxy statement/prospectus and on the date of the TF Financial special meeting. As a result, the value represented by the exchange ratio may also vary. For example, based on the range of closing prices of National Penn common stock during the period from June 3, 2014, the last full trading day before public announcement of the merger, through [ ], 2014, the last practicable full trading day prior to the date we printed and mailed this proxy statement/prospectus, the exchange ratio represented a value ranging from a high of $[ ] on [ ] to a low of $[ ] on [ ] for each share of TF Financial common stock.Because the date on which we expect to complete the merger will be later than the date of the TF Financial special meeting, at the time of the special meeting TF Financial shareholders will not know what the market value of National Penn’s common stock will be upon completion of the merger. The merger will result in reduced ownership and control by TF Financial shareholders. Following the merger, former TF Financial shareholders are expected to hold approximately 5.4% of the outstanding shares of National Penn common stock.As a result, former TF Financial shareholders will have only limited ability to influence National Penn’s business. Former TF Financial shareholders will not have separate approval rights with respect to any actions or decisions of National Penn and will not have separate representation on National Penn’s or National Penn Bank’s board of directors. TF Financial shareholders may not receive the form of merger consideration they elect. The merger agreement contains provisions relating to election and allocation of the merger consideration under certain circumstances. The allocation procedures are intended to provide that the aggregate number of shares of TF Financial common stock to be converted into the cash consideration does not exceed 40% of the outstanding shares of TF Financial common stock at the effective time and the aggregate number of shares to be converted into the common stock consideration does not exceed 60% of the outstanding shares of TF Financial common stock at the effective time. Because of these limits, it is possible that the cash consideration pool will be oversubscribed and TF Financial shareholders who elect to receive the cash consideration will receive a mix of cash and stock consideration in the merger. It is also possible that the stock consideration pool could be oversubscribed and that TF Financial shareholders who elect to receive the stock consideration will receive a mix of cash and stock in exchange for their shares. The allocation of the mix of consideration payable to TF Financial shareholders in the merger will not be known until National Penn tallies the results of the cash/stock elections made by TF Financial shareholders. TF Financial shareholders may not receive the amounts of cash or stock they elected. Accordingly, if there is an oversubscription of cash or an oversubscription of stock, it is likely that TF Financial shareholders will not receive a portion of the merger consideration in the form that they elect, which could result in, among other things, tax consequences that differ from those that would have resulted had such shareholders received the form of consideration they elected. 17 TF Financial shareholders who make elections will be unable to sell their shares in the market pending the merger. TF Financial shareholders may elect to receive cash, stock or elect to receive cash for some of their shares and common stock for the remainder in the merger by completing an election form that will be sent under separate cover. Elections will require that shareholders making the election turn in their TF Financial stock certificates. This means that during the time between when the election is made and the date the merger is completed, TF Financial shareholders will be unable to sell their TF Financial common stock. If the merger is unexpectedly delayed, this period could extend for a significant period of time. TF Financial shareholders can shorten the period during which they cannot sell their shares by delivering their election shortly before the election deadline. However, elections received after the election deadline will not be accepted or honored. The termination fee and nonsoliciation provisions of the merger agreement limit TF Financial’s ability to pursue alternatives to the merger with National Penn. The merger agreement contains terms and conditions that make it difficult for TF Financial to enter into a business combination with a party other than National Penn. Subject to limited exceptions, TF Financial and its directors, officers and agents are prohibited from initiating or encouraging inquiries with respect to alternative acquisition proposals. The prohibition limits TF Financial’s ability to seek offers that may be superior from a financial point of view from other possible acquirers.If TF Financial receives an unsolicited superior proposal from a third party that the TF Financial board of directors determines it has a fiduciary duty to accept, and the merger agreement is terminated, then TF Financial would be obligated to pay a $4,000,000 termination fee to National Penn.The presence of those restrictions in the merger agreement could discourage a competing third party from considering or proposing an acquisition generally, including on better terms than offered by National Penn.Further, the termination fee might result in a potential competing third party acquirer proposing a lower per share price than it might otherwise have proposed to acquire TF Financial. Regulatory approvals may not be received, may take longer than expected to receive or may impose conditions that are not presently anticipated or cannot be met. Before the transactions contemplated in the merger agreement, including the merger, may be completed, various approvals must be obtained from bank regulatory and other governmental authorities.These regulatory approvals may not be obtained, may take longer than expected to be received or may impose conditions on the completion of the merger or require changes to the terms of the merger agreement.Although the parties do not currently expect that any such conditions or changes would be imposed, such conditions or changes may be imposed, and such conditions or changes could have the effect of delaying completion of the transactions contemplated in the merger agreement or imposing additional costs on or limiting National Penn’s revenues, any of which might have a material adverse effect on National Penn following the merger. Failure to complete the merger could negatively impact the stock prices and future businesses and financial results of National Penn and TF Financial. There can be no assurance that the merger will become effective. If the merger is not completed, the ongoing businesses of National Penn and TF Financial may be adversely affected and National Penn and TF Financial will be subject to a number of risks, including the following: · National Penn and TF Financial will be required to pay certain costs relating to the merger, whether or not the merger is completed, such as legal, accounting, financial advisor, proxy solicitation and printing fees; · under the merger agreement, TF Financial is subject to restrictions on the conduct of its business before completing the merger, which may adversely affect its ability to execute certain of its business strategies if the merger is terminated; and · matters relating to the merger may require substantial commitments of time and resources by National Penn and TF Financial management, which could otherwise have been devoted to other opportunities that may have been beneficial to National Penn and TF Financial as independent companies, as the case may be. In addition, if the merger is not completed, National Penn and/or TF Financial may experience negative reactions from the financial markets and from their respective customers and employees. National Penn and/or TF Financial also could be subject to litigation related to any failure to complete the merger or to proceedings commenced by National Penn or TF Financial against the other seeking damages or to compel the other to perform their obligations under the merger agreement. These factors and similar risks could have an adverse affect on the results of operation, business and stock prices of National Penn and TF Financial. 18 The merger agreement may be terminated in accordance with its terms and the merger may not be completed. The merger agreement is subject to a number of conditions which must be fulfilled in order to complete the merger. Those conditions include: approval of the merger by TF Financial shareholders, receipt of all required regulatory approvals, effectiveness of the registration statement of which this proxy statement/prospectus is a part, the accuracy of the representations and warranties of both parties, the performance by both parties of their respective covenants and agreements, and the receipt by both parties of legal opinions from their respective tax counsels. See “The Merger— Termination” beginning on page [ ] for a more complete discussion of the circumstances under which the merger agreement could be terminated. Further, either National Penn or TF Financial may terminate the merger agreement if the merger has not been completed by March 31, 2015, unless failure to complete the merger is caused by National Penn’s or TF Financial’s breach of the merger agreement.There can be no assurance that all conditions to the merger will have been satisfied by March 31, 2015 to enable the merger to proceed. Failure to complete the merger in certain circumstances could require TF Financial to pay a termination fee in addition to transaction expenses. If the merger should fail to occur in certain circumstances, TF Financial could be obligated to pay National Penn $4,000,000 as a termination fee.TF Financial has already incurred, and will continue to incur, substantial expenses in connection with the transactions described in this proxy statement/prospectus, whether or not the merger is completed and TF Financial realizes the expected benefits of the merger. See “The Merger - Termination Fee,” beginning on page []. Some directors and officers of TF Financial have interests in the merger that may differ from the interests of other shareholders. In considering the recommendation of TF Financial’s board of directors to approve the merger, you should be aware that some executive officers and directors of TF Financial may have economic interests in the merger other than their interests as shareholders.For example, certain executive officers and the Chairman of the Board have entered into change in control agreements that provide cash payments and additional benefits upon completion of the merger.In addition, TF Financial’s president and chief executive officer will serve as a consultant of National Penn following the merger and will receive additional payments if he complies with the non-competition terms of his agreement with National Penn. The merger agreement also provides for the continued indemnification of TF Financial’s current and former directors and executive officers following the merger and for the continuation of directors’ and officers’ insurance for these individuals for six years after the merger. See “The Merger - Interests of Management and Others in the Merger” beginning on page []. National Penn may fail to realize the anticipated benefits of the merger. The success of the merger will depend on, among other things, National Penn’s ability to realize anticipated cost savings and to combine the businesses of National Penn and TF Financial without materially disrupting the existing customer relationships of National Penn and TF Financial and suffering decreased revenues as a result of the loss of those customers.If National Penn is not able to successfully achieve these objectives, the anticipated benefits of the merger may not be realized fully or at all or may take longer to realize than expected. National Penn and TF Financial have operated and, until the completion of the merger, will continue to operate, independently.It is possible that the integration of TF Financial into National Penn could result in the loss of key employees, the disruption of National Penn’s or TF Financial’s ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect National Penn’s and TF Financial’s ability to maintain relationships with customers and employees or to achieve the anticipated benefits of the merger. TF Financial is subject to business uncertainties and contractual restrictions while the merger is pending. Uncertainties about the effect of the merger on employees and customers may have an adverse effect on TF Financial and consequently on National Penn. These uncertainties may impair TF Financial’s ability to attract, retain and motivate key personnel until the merger is completed, and could cause customers and others that deal with TF Financial to consider changing existing business relationships with TF Financial. Retention of certain employees may be challenging during the pendency of the merger, as certain employees may experience uncertainty about their future roles. If key employees depart because of issues relating to the uncertainty and difficulty of integration or a desire not to remain with the business, TF Financial’s business prior to the merger and National Penn’s business following the merger could be negatively impacted. In addition, the merger agreement restricts TF Financial from taking specified actions relative to its business without the prior consent of National Penn These restrictions may prevent TF Financial from pursuing attractive business opportunities that may arise prior to the completion of the merger. See “The Merger - Conduct of Business Pending the Merger” beginning on page []. 19 The market price of shares of National Penn’s common stock may be affected by factors which are different from those affecting shares of TF Financial common stock. Some of National Penn’s current businesses and markets differ from those of TF Financial and, accordingly, the results of operations of National Penn after the merger may be affected by factors different from those currently affecting the results of operations of TF Financial.For a discussion of the businesses of National Penn and TF Financial and of certain factors to consider in connection with those businesses, see the documents incorporated by reference into this document and referred to under “Where You Can Find More Information” beginning on page [] and “Information with Respect to TF Financial” beginning on page []. The opinion from TF Financial’s financial advisor does not reflect changes in circumstances subsequent to the date of theopinion. KBW delivered to the TF Financial board of directors its opinion, dated June 3, 2014, as to the fairness, from a financial point of view and as of the date of the opinion, of the merger consideration in the merger to be received by the holders of the TF Financial common stock.The opinion does not reflect changes that may occur or may have occurred after the date of the opinion, including changes to the operations and prospects of National Penn or TF Financial, changes in general market and economic conditions or regulatory or other factors.Any such changes, or changes in other factors on which the opinion is based, may materially alter or affect the relative values of National Penn and TF Financial. SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION This proxy statement/prospectus contains a number of forward-looking statements about National Penn and TF Financial, and the potential combined company, that are intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. In addition, the management of National Penn or TF Financial may make forward-looking statements to analysts, investors, representatives of the media and others. These forward-looking statements may include: management plans relating to the transaction; the expected timing of the completion of the transaction; the ability to complete the transaction; the ability to obtain any required regulatory, shareholder or other approvals; any statements of the plans and objectives of management for future or past operations, products or services, including the execution of integration plans; any statements of expectation or belief; and any statements of assumptions underlying any of the foregoing. These forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond National Penn’s and TF Financial’s control. Forward-looking statements are typically identified by words such as “believe,” “expect,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “plan,” “predict,” “project,” “pro forma” and other similar words and expressions. National Penn and TF Financial caution readers not to place undue reliance on these statements. Because forward-looking statements are subject to assumptions, risks and uncertainties, which change over time, actual results or future events could differ, possibly materially, from those that National Penn or TF Financial anticipated in its forward-looking statements and future results could differ materially from historical performance. Factors that could cause or contribute to such differences include, but are not limited to, the following: · expected benefits may not materialize in the timeframe expected or at all, or may be more costly to achieve; · the transaction may not be timely completed, if at all; · prior to the completion of the transaction or thereafter, National Penn’s and TF Financial’s respective businesses may not perform as expected due to transaction-related uncertainty or other factors; · the parties are unable to successfully implement integration strategies; · required regulatory, shareholder or other approvals may not be obtained or other closing conditions may not be satisfied in a timely manner or at all; · reputational risks and the reaction of the companies’ customers to the transaction; · diversion of management time on merger-related issues; and · those factors and risks referenced from time to time in National Penn’s and TF Financial’s filings with the SEC. 20 The foregoing review of important factors should be read in conjunction with the “Risk Factors” section beginning on page [], and the other cautionary statements and risk factors included in National Penn’s and TF Financial’s annual and quarterly reports filed with the SEC. Neither National Penn nor TF Financial makes any commitment to publicly release any revision to any forward-looking statements to reflect events or circumstances occurring after the date of this document or to reflect the occurrence of unanticipated events. THE TF FINANCIAL SPECIAL MEETING OF SHAREHOLDERS When and Where the Special Meeting Will be Held TF Financial will hold a special meeting of its shareholders at located at , at : .m., local time, on , 2014. What Will be Voted on at the Special Meeting · At the special meeting, TF Financial shareholders will: · Consider and vote upon a proposal to approve the merger agreement; · Consider and vote upon an advisory (non-binding) proposal to approve the compensation that may be paid or become payable to TF Financial’s named executive officers in connection with the merger; · Consider and vote upon a proposal to adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the merger agreement; and · Transact such other business as may properly come before the meeting, or any adjournment or postponement thereof. Recommendation of TF Financial’s Board of Directors The TF Financial board of directors has unanimously approved the merger agreement and the transactions contemplated by the merger agreement.The board of directors believes that the merger agreement is in the best interest of TF Financial and its shareholders and recommends that you vote “FOR” the approval of the merger agreement.See “The Merger - TF Financial’s Reasons for the Merger - Recommendation of TF Financial’s Board of Directors” on page . The board of directors also recommends that you vote “FOR” approval of the advisory (non-binding) proposal to approve the compensation that may be paid or become payable to TF Financial’s named executive officers in connection with the merger and “FOR” a proposal to adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the merger agreement. Shareholders Entitled to Vote TF Financial has set , 2014 as the record date to determine which TF Financial shareholders will be entitled to vote at the special meeting.Only TF Financial shareholders at the close of business on the record date will be entitled to receive notice of, and to vote at the special meeting.As of the record date, there were shares of TF Financial common stock outstanding and entitled to be voted at the special meeting, held by approximately shareholders of record.Each holder of shares of TF Financial common stock outstanding at the close of business on the record date will be entitled to one vote for each share held of record. TF Financial’s articles provide that in no event shall any record owner of any outstanding TF Financial common stock which is beneficially owned, directly or indirectly, by a person who beneficially owns in excess of 10% of the then-outstanding shares of TF Financial common stock (the “Limit”) be entitled or permitted to any vote with respect to the shares held in excess of the Limit.Beneficial ownership is determined pursuant to Rule 13d-3 of the General Rules and Regulations promulgated pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and includes (i) shares beneficially owned by such person or any of his or her affiliates (as defined in the Articles), (ii) shares which such person or his or her affiliates have the right to acquire upon the exercise of conversion rights or options and (iii) shares as to which such person and his or her affiliates have or share investment or voting power, but shall not include shares beneficially owned by any employee stock ownership or similar plan of the issuer or any subsidiary. 21 Number of Shares that Must be Represented for a Vote to be Taken In order to constitute a quorum at the special meeting, at least a majority of the total outstanding shares of TF Financial common stock entitled to vote (after subtracting any shares held in excess of the Limit) at the special meeting must be represented at the special meeting in person or by proxy. We will count as present at the special meeting, for purposes of determining the presence or absence of a quorum: · Shares of TF Financial common stock held by persons attending the TF Financial special meeting, whether or not they are voting, and · Shares of TF Financial common stock for which TF Financial has received proxies, including proxies with respect to which holders of those shares have abstained from voting or broker non-votes. Vote Required; Effect of Broker Non-Votes and Abstentions Approval of the merger agreement, approval of the advisory (non-binding) proposal to approve the compensation that may be paid or become payable to TF Financial’s named executive officers in connection with the merger and approval of the proposal to adjourn the special meeting, if necessary, to permit further solicitation of proxies, each require the affirmative vote of the holders of at least a majority of the votes cast by shareholders entitled to vote at the special meeting.Abstentions and broker non-votes (i.e. shares held by brokers on behalf of their customers that may not be voted on certain matters because the brokers have not received specific voting instructions from their customers with respect to such matters) do not count as votes cast and will have no effect on whether the merger agreement is approved or whether any of the other proposals is approved. Voting Agreements The directors and certain executive officers of TF Financial have agreed with National Penn to, among other things, vote their respective shares of TF Financial common stock for which they have voting power in favor of approving the adoption of the merger agreement.As of , 2014, the directors and these certain executive officers of TF Financial had sole or shared voting power over shares, or approximately .%, of the outstanding shares of TF Financial common stock. No separate consideration was paid to any of the directors or executive officers for entering into these voting agreements.However, the directors and executive officers of TF Financial may be deemed to have interests in the merger as directors and executive officers that are different from or in addition to those of other TF Financial shareholders.See “The Merger - Interests of Management and Others in the Merger” beginning on page .National Penn required that such agreements be executed as a condition to National Penn’s entering into the merger agreement. How to Vote Your Shares Shareholders of record as of the close of business on the record date may vote by completing the proxy card accompanying this document and returning it in the enclosed postage-prepaid envelope or by attending the TF Financial special meeting and voting in person. Shareholders voting by proxy should indicate on the proxy card how their shares should be voted, then sign, date and mail the proxy card in the enclosed postage-paid envelope, or vote by telephone or internet in accordance with the instructions on the proxy card. If you are a participant in the 3rd Fed Bank ESOP, you will receive a voting instruction form (and a postage-prepaid return envelope) on behalf of the 3rd Fed Bank ESOP that reflects all the shares that you may vote under the plan.Under the terms of the 3rd Fed Bank ESOP, all shares held by the 3rd Fed Bank ESOP are voted by the 3rd Fed Bank ESOP Trustees, but each participant in the 3rd Fed Bank ESOP may direct the 3rd Fed Bank ESOP Trustees on how to vote the shares of TF Financial common stock allocated to his or her account.Allocated 3rd Fed Bank ESOP shares for which no voting instructions are timely received, shares for which participants vote to “Abstain” and unallocated 3rd Fed Bank ESOP shares will be voted by the 3rd Fed Bank ESOP Trustees as directed by the 3rd Fed Bank board of directors, subject to their fiduciary duties, in the same proportions as the 3rd Fed Bank ESOP Trustees vote the allocated shares for which it has received timely voting instructions marked “For” or “Against” from all 3rd Fed Bank ESOP participants.The deadline for returning your voting instruction form is , 2014. If your shares are held in the name of a bank, broker or other holder of record, you will receive instructions from the holder of record that you must follow in order for your shares to be voted.Also, please note that if the holder of record of your shares is a broker, bank or other nominee and you wish to vote in person at the special meeting, you must bring a letter from the broker, bank or other nominee confirming that you are the beneficial owner of the shares. 22 Changing Your Vote Any shareholder executing a proxy may revoke it at any time before the vote is taken at the special meeting by: · sending a written notice to our Corporate Secretary, Ms. Lorraine A. Wolf, TF Financial Corporation, 3 Penns Trail, Newtown, Pennsylvania 18940, stating that you would like to revoke your proxy; · completing and submitting a new, later dated proxy or voting on a later date by telephone or internet; or · attending the special meeting and voting in person. Attendance at the special meeting will not, in and of itself, constitute revocation of a proxy. If you have instructed a broker or other nominee to vote your shares, you must follow directions you receive from your broker or other nominee to change your vote. All shares of TF Financial common stock represented by valid proxies that are not revoked will be voted in accordance with your instructions on the proxy card.If no instructions are indicated, the proxy will be voted “FOR” approval of the merger agreement, “FOR” approval of the advisory (non-binding) proposal to approve the compensation that may be paid or become payable to TF Financial’s named executive officers in connection with the merger and “FOR” approval of the proposal to adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the merger agreement. At this time, the TF Financial board of directors is unaware of any matters, other than those set forth above, that may be presented for action at the special meeting.If other matters are properly presented, however, the persons named as proxies will vote in accordance with their judgment with respect to such matters. Solicitation of Proxies and Costs TF Financial will pay the costs of soliciting proxies from its shareholders.In addition to solicitation by mail, directors, officers and employees acting on behalf of TF Financial may solicit proxies for the special meeting in person or by telephone, facsimile or other means of communication.TF Financial will not pay any additional compensation to these directors, officers or employees for these activities, but may reimburse them for reasonable out-of-pocket expenses.TF Financial will make arrangements with brokerage houses, custodians, nominees and fiduciaries for forwarding of proxy solicitation materials to beneficial owners of shares held of record by these brokerage houses, custodians, nominees and fiduciaries, and TF Financial will reimburse these brokerage houses, custodians, nominees and fiduciaries for their reasonable expenses incurred in connection with the solicitation.[TF Financial has engaged , a professional proxy solicitation firm, to assist it in the solicitation of proxies for the special meeting.TF Financial will pay a fee of $, plus per item charges, in connection with the transaction, plus reimbursement for reasonable out-of-pocket costs and expenses.] 23 THE MERGER The following summary of the merger and the merger agreement is qualified by reference to the complete text of the merger agreement, which is attached hereto as Appendix A and is incorporated by reference herein.You should read the merger agreement completely and carefully as it, rather than this description, is the legal document that governs the merger. Background of the Merger TF Financial’s board of directors and senior management have periodically reviewed and evaluated available strategic options with the goals of identifying opportunities for growth consistent with safe and sound banking operations and enhancing long term shareholder value. At times during the past several years, representatives of various Pennsylvania and New Jersey area financial institutions have expressed their interest to Kent Lufkin, TF Financial’s President and Chief Executive Officer, in the possibility of engaging in a business combination with TF Financial in which the other financial institution would acquire TF Financial.No specific deal terms were proposed or discussed in connection with any of these communications, nor did TF Financial actively evaluate or pursue any of these expressions of interest.In addition, Mr.Lufkin periodically has had meetings with various investment banking firms with significant experience providing financial advisory services to banks and thrifts, to discuss the current state of the Pennsylvania and New Jersey banking markets at the time, TF Financial’s prospects as an independent institution, and the mergers and acquisitions landscape.In the normal course of business, Mr.Lufkin periodically attended industry conferences to keep abreast of industry trends, including trends related to merger and acquisition matters. In October2013, TF Financial’s board of directors authorized Robert Dusek, TF Financial’s Chairman of the Board, and Mr. Lufkin to meet with representatives frominvestment banking firms to discuss the mergers and acquisitions market generally and potential business combination opportunities for TF Financial to consider.Mr. Dusek and Mr. Lufkin met with representatives from investment banking firms during November 2013, including Keefe, Bruyette & Woods, Inc. (“KBW”).KBW had not previously acted as financial advisor to TF Financial in any business transactions. On November 20, 2013, the board of directors convened a special meeting.At this meeting, the board reviewed and analyzed the proposed engagement terms of the investment banking firms that had been interviewed by Mr. Dusek and Mr. Lufkin.Following discussion, the board determined to select KBW as the investment banking firm to assist TF Financial in evaluating strategic alternatives.At this meeting, Mr. Dusek and Mr. Lufkin were authorized to negotiate the engagement of KBW as financial advisor to assist TF Financial in such matters.KBW was subsequently engaged to assist TF Financial in such capacity. Between December 2013 and February 2014, TF Financial management, with the assistance of KBW, prepared for a potential decision by the TF Financial board to pursue a potential sale of the company.As part of this process, TF Financial’s management, with the assistance of KBW, prepared a confidential information memorandum and identified financial institutions that might potentially be interested in a merger with TF Financial. Potential transaction partners were identified based on publicly available information, including acquisition histories of specific financial institutions, proximity to TF Financial's market area and general information regarding recent transactions involving financial institutions. On March 4, 2014, the TF Financial board convened a special meeting.The meeting was also attended by representatives of legal counsel, Spidi & Fisch, PC, Washington, DC.Spidi & Fisch discussed and reviewed matters including the fiduciary duties of the TF Financial board of directors related to the exploration of strategic alternatives and the negotiation of a potential transaction.There was further discussion regarding the status of the confidential information memorandum, potential partners to be contacted, and the confidentiality of the process to be followed.At this meeting, the TF Financial board determined to authorize management with the assistance of KBW and Spidi & Fisch, to explore the potential sale process by contacting the potential strategic partners, obtaining confidentiality agreements and disseminating the confidentialinformation memorandum. 24 Between March 7, 2014 and March 17, 2014, in accordance with the TF Financial board’s directives, KBW began contacting potential parties, distributed non-disclosure agreements and furnished copies of the confidential information memorandum to parties that completed the non-disclosure agreement.A total of eighteen financial institutions were contacted to ascertain their interest in a possible business combination.Ten of the institutions that were contacted, including National Penn, executed confidentiality agreements.Thereafter, those interested parties were provided with a copy of the confidential information memorandum.Beginning on March 14, 2014, all of the interested parties that executed confidentiality agreements were also given access to an electronic data room containing additional information regarding TF Financial’s operations.The interested parties were requested to submit a written expression of interest by March 31, 2014. At National Penn executive committee and board of directors meetings held on March 20, 2014 and March 26, 2014, respectively, executive management and Sandler O’Neill, National Penn’s financial advisor, reviewed the potential transaction with TF Financial and discussed the auction process being conducted by TF Financial.At its meeting on March 26, 2014, the board of directors of National Penn authorized executive management to submit a nonbinding expression of interest for TF Financial.On March 31, 2014, National Penn delivered to TF Financial a nonbinding expression of interest which indicated a proposed merger consideration range of $39.00 to $41.00 per share and a consideration mix of 70.0% National Penn common stock and 30.0% cash. On April 2, 2014, the TF Financial board met to review the five written expressions of interest that had been received from potential merger partners.The meeting was also attended by representatives of KBW and TF Financial’s legal counsel.The TF Financial board received an update on the current market for bank mergers and acquisitions.KBW provided a review of the process undertaken to that point and discussed the terms of the five non-binding expressions of interest that had been received.The TF Financial board reviewed the key terms and characteristics of each proposal, including the amount and type of consideration offered.The financial performance of each of these potential merger partners was discussed, as well as their branch networks, their acquisition histories and the estimates of independent research analysts for the respective stocks.The TF Financial board authorized its management and KBW to invite the three potential merger partners that had submitted the highest amounts of consideration, including National Penn, to conduct additional on-site due diligence of TF Financial during April 2014.Such on-site due diligence would include a review of TF Financial’s loan portfolio, securities portfolio and other assets, certain legal documents and obligations, and discussions with TF Financial’s senior management team. National Penn conducted its on-site due diligence, including meeting with TF Financial senior management, on April 29 and 30 and May 1, 2014.Two other parties conducted similar due diligence during April 2014.The meetings between TF Financial’s senior management and members of the management teams of each of the three potential merger partners allowed TF Financial to learn more about the operating styles, cultures and financial prospects for the future of each of the parties and their respective integration plans for TF Financial. The National Penn executive committee met on May 6, 2014 to discuss the potential transaction with TF Financial.At this meeting, executive management reviewed with the committee the results of itspreliminary due diligence of TF Financial and discussed the proposed terms of a revised nonbinding expression of interest.Sandler O’Neill also attended this meeting and again reviewed the financial impact of the potential transaction.At the conclusion of the meeting, the executive committee authorized executive management to submit a revised nonbinding expression of interest for TF Financial. TF Financial received revised expressions of interest from the three parties that had conducted additional due diligence between May 5 and May 7, 2014, including a revised expression of interest from National Penn on May 7, 2014.The TF Financial board met on May 8, 2014 to review the three revised expressions of interest. The meeting was also attended by representatives of KBW and TF Financial’s legal counsel.The revised expression of interest from National Penn provided for a proposed price of $41.50 for each share of TF Financial common stock, which was higher than the amount included in its initial expression of interest presented in March 2014 and higher than the revised expressions of interest that TF Financial received from the other two interested parties.National Penn proposed merger consideration of 60.0% in the form of National Penn common stock and 40.0% in cash.The merger consideration proposed by the other interested parties was also in the form of a mixture of stock and cash.Following a discussion of the three proposals during the meeting, the board determined to narrow its consideration to the proposals from National Penn and one of the two other parties (“Party B”).During the meeting, the board recessed and, in accordance with the TF Financial board’s directives, representatives of KBW contacted National Penn and Party B to solicit each party to improve the pricing included in their respective expressions of interest.The board reconvened after twenty minutes and received an update from KBW on the additional information received from National Penn and Party B.Both National Penn and Party B indicated to KBW that they would increase their pricing by $0.50 per share.At that point, National Penn’s pricing of $42.00 per share continued to be the highest price of any of the expressions of interest.In addition, Party B indicated that its offer provided for a floating exchange ratio which would be fixed at the closing of the merger and did not wish to provide a fixed exchange ratio determined at the signing of the merger agreement for the stock portion of the merger consideration, while National Penn had previously agreed to a fixed exchange ratio to be set prior to signing of the merger agreement.The TF Financial board preferred that the exchange ratio be fixed prior to the signing of the merger agreement. 25 The TF Financial board concluded after further discussion that it was reasonably likely that the alternative of maintaining independence, pursuing a longer-term strategy of growth and potentially pursuing possible future acquisitions would likely not yield more favorable results to the shareholders of TF Financial in the long term than the merger proposed by National Penn. The TF Financial board discussed the use of a fixed exchange ratio for the stock to be received as the merger consideration versus a floating exchange ratio, and that National Penn expressed preference for a fixed exchange ratio to be set prior tosigningthe merger agreement.The TF Financial board concluded that a fixed exchange ratio for the common stock consideration along with the cash consideration representing 40.0% of the aggregate merger consideration was an acceptable form of consideration for TF Financial’s shareholders.As a result, the TF Financial board authorized TF Financial’s representatives to continue discussions with National Penn and to conduct reciprocal due diligence.Based upon the foregoing considerations, the TF Financial board determined at that time to negotiate exclusively with National Penn, with the understanding that if National Penn substantially modified its proposal adversely during subsequent negotiations, TF Financial could resume discussions with other parties.The TF Financial board then authorized management and its counsel to commence negotiations of a definitive merger agreement between TF Financial and National Penn and to report back to the board at a later date. After the conclusion of the board meeting, representatives of TF Financial informed National Penn executive management of the decision to negotiate a merger transaction with National Penn.Executive management of National Penn updated its board of directors via a conference call on May 9, 2014. TF Financial began to conduct a due diligence review of National Penn and to negotiate the transaction terms on May 9, 2014.TF Financial’s on-site reverse due diligence of National Penn was scheduled to occur on May 22, 2014. The due diligence investigation included, among other things, discussions with National Penn’s senior management and a review of National Penn’s business, including information related to its loan portfolio, securities portfolio and other assets, and legal documents. On May 9, 2014, Party B indicated to KBW that it might wish to reconsider its last offer and would review and follow up if it determined that it could increase its proposed pricing and if it would accept a fixed exchange ratio for the stock portion of the merger consideration to be set prior to signing of the merger agreement.On May 16, 2014, TF Financial received a revised expression of interest from Party B, which included pricing of $42.00 per share in the form of 65.0% stock and 35.0% cash, and a fixed exchange ratio for the stock portion of the merger consideration On May 14, 2014, two days before Party B submitted its revised expression of interest, TF Financial’s counsel received a draft definitive merger agreement from National Penn’s counsel.On May 20, 2014, TF Financial’s board met to review the status of the transaction with National Penn and to discuss the revised offer from Party B.The meeting was also attended by representatives of KBW and TF Financial’s legal counsel.After considering the current terms of both offers, including a discussion of the draft definitive merger agreement received from National Penn, the board selected National Penn as the party with which it would continue to negotiate the terms of a definitive merger agreement.In making this decision, the board assessed that it was likely that a transaction could be successfully negotiated, announced and closed with National Penn more quickly than with Party B. On May 22, 2014, TF Financial conducted on-site reverse due diligence of National Penn at its offices. 26 The management of TF Financial and National Penn, along with their respective legal counsel and financial advisors, continued to negotiate and finalize the terms of the merger agreement and related documents during the next two weeks.Among other things, the parties continued to work to finalize provisions of the merger agreement regarding potential pricing protection, certain covenants of the parties, the conditions to the parties’ obligations to complete the transaction, certain employee compensation arrangements, and the contents of TF Financial’s and National Penn’s disclosure schedules. During the course of negotiations between TF Financial and National Penn, TF Financial negotiated and received from National Penn a number of revisions to the terms of the proposed merger agreement favorable to TF Financial.As part of this process, National Penn agreed to restrict the circumstances under which TF Financial would be required to pay a termination fee, which circumstances include if TF Financial accepts a superior proposal.In addition, National Penn agreed to provide TF Financial with additional representations and disclosures related to the terms of the merger agreement. On May 30, 2014, the members of TF Financial’s board of directors were notified of a special meeting of the board to be held June 3, 2014 to review and consider the merger agreement and related ancillary documents.On May 31, 2014, the TF Financial board received a substantially complete draft of the merger agreement, the voting agreements and other ancillary documents. TF Financial’s board of directors met on June 3, 2014.At the meeting, TF Financial’s legal counsel presented a summary of the legal terms of the merger agreement that had been negotiated with National Penn and the shareholder and regulatory approvals that would be required to complete the transaction, including the possible timeframe for obtaining such approvals.Matters discussed at this meeting included potential pricing protection, the termination fee to be paid in the event that a superior proposal was received and accepted by TF Financial, the process undertaken by TF Financial in obtaining and reviewing expressions of interest from potential strategic partners,the consulting and non-competition agreement that National Penn required to be signed by Mr. Lufkin and the related compensation to Mr.Lufkin for signing such agreement, the severance and retention arrangements to be provided by National Penn for employees of TF Financial, and the voting agreements required to be signed by all TF Financial directors and executive officers as a condition by National Penn to agreeing to enter into the transaction and various other transaction terms and limitations.TF Financial’s board of directors also considered the National Penn proposal in the context of the potential risks to TF Financial in the event of an unanticipated delay or inability of National Penn to consummate the merger and how such risks might be mitigated through employee retention payments.At this meeting, KBW reviewed the financial aspects of the proposed merger and rendered an oral opinion (which was confirmed by a written opinion, dated June 3, 2014) to the TF Financial board to the effect that, as of such date and subject to the procedures followed, assumptions made, matters considered, and qualifications and limitations on the review undertaken by KBW as set forth in such opinion, the merger consideration in the proposed merger was fair from a financial point of view to the holders of TF Financial common stock. Following these discussions and extensive review and discussion among TF Financial’s directors, including consideration of the factors described below under “TheMerger - TFFinancial’s Reasons for the Merger - Recommendation of TF Financial’s Board of Directors,” TF Financial’s board of directors unanimously approved the merger agreement with National Penn and the transactions contemplated thereby. 27 On June 3, 2014, the National Penn board of directors held a special meeting, also attended by members of National Penn’s executive management and outside financial and legal advisors, to review and discuss the proposed merger and merger agreement. Executive management and representatives of Sandler O’Neill discussed the financial implications of the proposed transaction and detailed the major assumptions involved.In addition, Reed Smith LLP, outside counsel to National Penn, reviewed with the board the terms of the proposed merger agreement.Following further review and discussion among the members of the National Penn board of directors, the National Penn board of directors unanimously approved the merger agreement. Later in the evening on June 3, 2014, the parties executed the merger agreement.The transaction was announced by a press release on the morning of June 4, 2014. National Penn’s Reasons for the Merger National Penn’s board of directors believes that the merger is in the best interests of National Penn and its shareholders. In deciding to approve the merger, National Penn’s board of directors considered a number of factors, including: · The effectiveness of the merger in enhancing National Penn’s banking franchise and competitive position, in particular in Bucks and Philadelphia Counties, two attractive Pennsylvania banking markets in which National Penn currently operates, and in Burlington, Mercer and Ocean Counties, New Jersey, which are new markets for National Penn; · The fact that the transaction is consistent with National Penn’s acquisition strategy and allows National Penn to leverage its excess capital and expand its geographic presence; · TF Financial’s community banking orientation, its favorable reputation within its local community and its compatibility with National Penn’s commitment to its shareholders, customers, employees and communities; · The reports of National Penn’s management, and discussions with National Penn’s management and financial advisor, concerning the relevant size, operations, financial condition and prospects of TF Financial and the potential financial impact of the merger on the combined company; · National Penn’s expectation that it will achieve cost savings equal to 40.0% of TF Financial’s current annualized non-interest expense base; and · The likelihood of regulators approving the merger without undue conditions or delay. The National Penn board of directors also considered potential risks associated with the merger in its deliberations on the proposed transaction, including the challenges of integrating TF Financial’s business, operations and workforce with those of National Penn, the need to obtain TF Financial’s shareholder approval and regulatory approvals to complete the transaction, and the risks associated with achieving the anticipated cost savings. The National Penn board of directors considered all of these factors as a whole and, on balance, concluded that they supported a favorable determination to enter into the merger agreement. The foregoing discussion of the information and factors considered by the National Penn board of directors is not exhaustive, but includes the material factors considered by the National Penn board of directors. In view of the wide variety of factors considered by the National Penn board of directors in connection with its evaluation of the merger and the complexity of these matters, the National Penn board of directors did not consider it practical to, nor did it attempt to, quantify, rank or otherwise assign relative weights to the specific factors that it considered in reaching its decision. In considering the factors described above, individual members of the National Penn board of directors may have given different weights to different factors. On the basis of these considerations, the merger agreement was unanimously approved by National Penn’s board of directors. 28 TF Financial’s Reasons for the Merger; Recommendation of TF Financial’s Board of Directors After careful consideration, TF Financial’s board of directors determined that the merger is in the best interests of TF Financial and its shareholders. TF Financial’s board of directors therefore unanimously recommends that the TF Financial shareholders vote “FOR” the approval of the merger agreement and the merger. In reaching the determination to approve the merger agreement and the merger, TF Financial’s board of directors evaluated the merger agreement and the merger in consultationwith TF Financial’s senior management and TF Financial’sfinancial and legal advisors, and drew on its knowledge of the business, operations, properties, assets, financial condition, operating results, historical market prices and prospects of TF Financial and National Penn, as well as current economic, regulatory and market conditions. In connection with its review and approval of the merger agreement and the merger, and in the course of its deliberations, TF Financial’s board of directors considered numerous factors that weighed in favor of the merger, including the following: · Merger Consideration.TF Financial’s board of directors considered the value of the consideration offered by National Penn. The merger consideration, at the time of the board’s decision, represented an approximate 33% premium over the closing market price of TF Financial’s common stock on June 2, 2014, the last trading day before the merger agreement and the merger were approved. TF Financial’s board of directors also considered the adequacy of the merger consideration, not only in relation to the market price of TF Financial’s common stock, but also in relation to the historical, present and anticipated future operating results and financial position of TF Financial as an independent entity. TF Financial’s board of directors also considered the price level of National Penn’s common stock in relation to its price level in recent years and in relation to its peers and the possibility that TF Financial shareholders who receive National Penn common stock in the merger would have the opportunity to participate in future stock price growth of National Penn.The TF Financial board also considered the higher dividend yield paid on National Penn common stock compared to the dividend yield on TF Financial common stock. TF Financial’s board of directors also viewed positively the fact that, subject to limitations in the merger agreement, TF Financial shareholders could elect to receive shares of National Penn common stock, cash or make a mixed election for their shares of TF Financial common stock. In its evaluation of the merger consideration, TF Financial’s board of directors also considered the risks and uncertainties related to the potential fluctuation of the price of National Penn common stock given the fixed exchange ratio for the stock portion of the merger consideration, the certainty associated with the cash portion of the merger consideration and the anticipated period of time between the execution of the merger agreement and the consummation of the merger. · Strategic Alternatives.TF Financial’s board of directors carefully considered the strategic alternatives available to TF Financial, including pursuing a business combination with a third party and remaining an independent entity. In this context, TF Financial’s board of directors considered the economic and competitive pressures facing smaller financial institutions, including, without limitation, increasing risks and regulatory burdens and the potential need to make substantial additional investments in personnel, technology and compliance. TF Financial’s board of directors discussed these alternatives in its deliberations and consulted with senior management and KBW, TF Financial’sfinancial advisor. TF Financial’s board of directors concluded that the execution of TF Financial’s business plan under the best case scenarios as an independent entity was not likely to create greater present value for TF Financial shareholders than the value to be paid by National Penn. · The Sale Process.TF Financial’s board of directors considered the extent and breadth of the sale process conducted by TF Financial, with the assistance of KBW and its legal advisors, in soliciting, evaluating and responding to potential bidders likely to be interested in acquiring TF Financial. · Future Prospects.TF Financial’s board of directors evaluated the business, operations, financial condition, earnings, management and future prospects of National Penn and TF Financial and believed that a business combination with National Penn would enable TF Financial’s shareholders to participate in a combined company that would have enhanced future prospects as compared to those that TF Financial is likely to achieve on a stand-alone basis. In reaching its conclusion, TF Financial’s board of directors took into consideration, among other things, the following benefits of a merger with National Penn: enhanced revenue, increased market capitalization, the stronger overall capital position of the combined companies, funding capabilities and liquidity position, cost savings through integration and synergies and, as a result, improved capabilities to cope with potential challenges and risks. 29 · Opinion of TF’s Financial Advisor.TF Financial’s board of directors considered the opinion, dated June 3, 2014, and financial analyses of KBW, described under the heading “The Merger - Opinion of TF’s Financial Advisor,” as to the fairness, from a financial point of view, of the merger consideration in the merger to be received by the holders of TF Financial common stock. · Likelihood of Prompt Regulatory Approval.TF Financial’s board of directors considered the likelihood that National Penn and TF Financial would receive the necessary regulatory approvals to complete the transactions contemplated in the merger agreement, including the merger of National Penn and TF Financial and the merger of 3rd Fed Bank with and into National Penn Bank, in a timely fashion. · Terms and Conditions of the Merger Agreement Relating to Closing.TF Financial’s board of directors believed the terms and conditions of the merger agreement, including the parties’ respective representations and warranties, the conditions to closing and termination provisions, provided adequate assurances as to National Penn’s obligation and ability to consummate the merger in a timely manner, without any extraordinary conditions.In particular, the board considered the fact that there was no financing contingency on the part of National Penn to complete the transaction. · Tax.TF Financial’s board of directors expected that the merger will constitute a reorganization under Section368(a) of the Internal Revenue Code and TF Financial shareholders who receive shares of National Penn common stock in the merger generally will not recognize any gain or loss for federal income tax purposes on the exchange of shares of TF Financial common stock for shares of National Penn common stock in the merger, except with respect to any cash received in exchange for such shares and cash in lieu of fractional shares of National Penn common stock. In the course of its deliberation regarding the merger with National Penn, TF Financial’s board of directors also considered the following factors, which it determined did not outweigh the expected benefits of the merger to TF Financial and its shareholders: · Provisions and Covenants Contained in the Merger Agreement.TF Financial’s board of directors considered the restrictions on the operation of TF Financial’s business during the period between signing of the merger agreement and consummation of the merger, as well as other covenants and agreements of TF Financial contained in the merger agreement. TF Financial’s board of directors also considered the provisions of the merger agreement relating to payment of the termination fee upon certain events, and the limitations on TF Financial’s ability to discuss alternative transactions during the pendency of the merger. · Completion Risks.TF Financial’s board of directors considered the risks and costs associated with the merger not being completed in a timely manner or at all, including as a result of any failure to obtain requisite regulatory approvals. TF Financial’s board of directors considered that these risks and costs included the diversion of management and employee attention, potential employee attrition, the potential effect on business and customer relationships and potential litigation brought by shareholders of TF Financial arising from the merger agreement or the transactions contemplated thereby. · Integration Risks.TF Financial’s board of directors considered the challenges of combining the businesses, assets and workforces of TF Financial and National Penn, which could affect the post-merger success and the ability to achieve anticipated cost savings and other potential synergies. TF Financial’s board of directors considered the prior experience of National Penn in integrating its acquisitions. · Insider Interests.TF Financial’s board of directors considered the fact that the interests of TF Financial’s directors and executive officers with respect to the merger may be different from those of other TF Financial shareholders in certain limited circumstances. See “The Merger - Interests of Management and Others in the Merger” on page[]. 30 The reasons set forth above are not intended to be exhaustive, but include the material considerations of TF Financial’s board of directors in approving the merger agreement. In reaching its determination to approve and recommend the transaction, TF Financial’s board of directors looked at the totality of the information presented to it and did not assign any relative or specific weights to the factors considered, and individual directors may have given different weights to different factors. AFTER CONSIDERING, AMONG OTHER THINGS, THE MATTERS DISCUSSED ABOVE, TF FINANCIAL’S BOARD OF DIRECTORS BELIEVED THAT THE MERGER WAS IN THE BEST INTERESTS OF TF FINANCIAL AND ITS SHAREHOLDERS, AND THEREFORE, UNANIMOUSLY APPROVED THE MERGER AND RECOMMENDS THAT THE TF FINANCIAL SHAREHOLDERS VOTE “FOR” THE APPROVAL OF THE MERGER AGREEMENT AND THE MERGER. It should be noted that this explanation of the reasoning of TF Financial’s board of directors (and some other information presented in this section) is forward-looking in nature and, therefore, should be read in light of the factors discussed under the section of this proxy statement/prospectus entitled “Special Note Regarding Forward-Looking Statements” beginning on page. TF Financial’s board unanimously recommends that TF Financial shareholders vote “FOR” approval of the merger agreement and the merger. Opinion of TF Financial Financial Advisor TF Financial engaged Keefe, Bruyette & Woods, Inc. (“KBW”) to render financial advisory and investment banking services to TF Financial, including an opinion to the TF Financial board of directors as to the fairness, from a financial point of view, to the holders of TF Financial common stock, of the merger consideration in the proposed merger of TF Financial with and into National Penn. TF Financial selected KBW because KBW is a nationally recognized investment banking firm with substantial experience in transactions similar to the merger. As part of its investment banking business, KBW is continually engaged in the valuation of financial services businesses and their securities in connection with mergers and acquisitions. As part of its engagement, representatives of KBW attended the meeting of the TF Financial board held on June 3, 2014, at which the TF Financial board evaluated the proposed merger. At this meeting, KBW reviewed the financial aspects of the proposed merger and rendered an opinion to the effect that, as of such date and subject to the procedures followed, assumptions made, matters considered, and qualifications and limitations on the review undertaken by KBW as set forth in such opinion, the merger consideration in the proposed merger was fair, from a financial point of view, to the holders of TF Financial common stock. The TF Financial board approved the merger agreement at this meeting. The description of the opinion set forth herein is qualified in its entirety by reference to the full text of the opinion, which is attached as Appendix B to this document and is incorporated herein by reference, and describes the procedures followed, assumptions made, matters considered, and qualifications and limitations on the review undertaken by KBW in preparing the opinion. KBW’s opinion speaks only as of the date of the opinion.The opinion was for the information of, and was directed to, the TF Financial board (in its capacity as such) in connection with its consideration of the financial terms of the merger. The opinion addressed only the fairness, from a financial point of view, of the merger consideration in the merger to the holders of TF Financial common stock. It did not address the underlying business decision of TF Financial to engage in the merger or enter into the merger agreement or constitute a recommendation to the TF Financial board in connection with the merger, and it does not constitute a recommendation to any TF Financial shareholder or any shareholder of any other entity as to how to vote in connection with the merger or any other matter, nor does it constitute a recommendation on whether or not any holder of TF Financial common stock should enter into a voting, shareholders’ or affiliates’ agreement with respect to the merger. KBW’s opinion was reviewed and approved by KBW’s Fairness Opinion Committee in conformity with its policies and procedures established under the requirements of Rule 5150 of the Financial Industry Regulatory Authority. 31 In connection with the opinion, KBW reviewed, analyzed and relied upon material bearing upon the financial and operating condition of TF Financial and National Penn and the merger, including, among other things: · a draft, dated June 3, 2014, of the merger agreement (the most recent draft then made available to KBW); · certain regulatory filings of TF Financial and National Penn, including the quarterly call reports with respect to each quarter during the three year period ended March 31, 2014; · the audited financial statements and Annual Reports on Form 10-K for the three years ended December 31, 2013 of TF Financial and National Penn; · the unaudited quarterly financial statements and quarterly reports on Form 10-Q for the fiscal quarter ended March 31, 2014 of TF Financial and National Penn; · certain other interim reports and other communications of TF Financial and National Penn to their respective shareholders; and · other financial information concerning the businesses and operations of TF Financial and National Penn furnished to KBW by TF Financial and National Penn or which we were otherwise directed to use for purposes of KBW’s analysis. KBW’s consideration of financial information and other factors that it deemed appropriate under the circumstances or relevant to its analyses included, among others, the following: · the historical and current financial position and results of operations of TF Financial and National Penn; · the assets and liabilities of TF Financial and National Penn; · the nature and terms of certain other mergers and business combinations in the banking industry; · a comparison of certain financial and stock market information of TF Financial and National Penn with similar information for certain other publicly traded companies; · financial and operating forecasts and projections of TF Financial that were prepared, and provided to and discussed with KBW, by TF Financial management and that were relied upon by KBW with the consent of the TF Financial board; · publicly available consensus “street estimates” of National Penn for 2014 through 2016, as well as assumed long term growth rates for subsequent periods based thereon that were prepared, and provided to KBW, by National Penn management, all of which information was discussed with KBW by TF Financial management and used and relied on by KBW at the direction of such management with the consent of the TF Financial board; and · estimates regarding certain pro forma financial effects of the merger on National Penn (including the cost savings and related expenses expected to result from the merger) that were prepared and provided to and discussed with KBW by National Penn management, and that were used and relied upon by KBW at the direction of such management with the consent of the TF Financial board. KBW also performed such other studies and analyses as it considered appropriate and took into account its assessment of general economic, market and financial conditions and its experience in other transactions, as well as its experience in securities valuation and knowledge of the banking industry generally. KBW also held discussions with senior management of TF Financial and National Penn regarding the past and current business operations, regulatory relations, financial condition and future prospects of their respective companies and such other matters that KBW deemed relevant to its inquiry. KBW also considered the results of theefforts undertaken by TF Financial, with KBW’s assistance, to solicit indications of interest from third parties regarding a potential transaction with TF Financial. In conducting its review and arriving at its opinion, KBW relied upon and assumed the accuracy and completeness of all of the financial and other information provided to it or publicly available and did not independently verify the accuracy or completeness of any such information or assume any responsibility or liability for such verification, accuracy or completeness.KBW relied upon the managements of TF Financial as to the reasonableness and achievability of the financial and operating forecasts and projections of TF Financial and National Penn (and the assumptions and bases therefor) that were prepared by TF Financial management and provided to and discussed with KBW by such management or that, in the case of the publicly available consensus “street estimates” of National Penn, KBW was directed by such management to use. KBW assumed, at the direction of TF Financial, that such forecasts and projections reflected, or in the case of the publicly available consensus “street estimates” of National Penn were consistent with, the best currently available estimates and judgments of TF Financial management and that such forecasts and projections would be realized in the amounts and time periods estimated. KBW further relied upon management of National Penn as to the reasonableness and achievability of the estimates regarding certain pro forma effects of the merger on National Penn (and the assumptions and bases therefor, including without limitation cost savings and related expenses expected to result from the merger) that were prepared by National Penn management and provided to and discussed with KBW by such management, and KBW assumed, with the consent of TF Financial, that all such estimates were reasonably prepared on a basis reflecting the best currently available estimates and judgments of National Penn management and that such estimates would be realized in the amounts and in the time periods estimated. 32 It is understood that the forecasts, projections and estimates of TF Financial and National Penn that were provided to KBW by the management teams of TF Financial and National Penn were not prepared with the expectation of public disclosure, that such forecasts, projections and estimates, together with the publicly available consensus “street estimates” of National Penn that KBW was directed to use, arebased on numerous variables and assumptions that are inherently uncertain, including, without limitation, factors related to general economic and competitive conditions and that, accordingly, actual results could vary significantly from those set forth in such forecasts, projections and estimates. KBW assumed, based on discussions with the respective management teams of TF Financial and National Penn, and at the direction of such managements and with the consent of the TF Financial board, that such forecasts, projections and estimates provided a reasonable basis upon which KBW could form its opinion and KBW expressed no view as to any such information or the assumptions or bases therefor. KBW relied on all such information without independent verification or analysis and did not in any respect assume any responsibility or liability for the accuracy or completeness thereof. KBW also assumed that there were no material changes in the assets, liabilities, financial condition, results of operations, business or prospects of either TF Financial or National Penn since the date of the last financial statements made available to KBW. KBW is not an expert in the independent verification of the adequacy of allowances for loan and lease losses and KBW assumed, without independent verification and with TF Financial’s consent, that the aggregate allowances for loan and lease losses for TF Financial and National Penn were adequate to cover such losses. In rendering its opinion, KBW did not make or obtain any evaluations or appraisals or physical inspection of the property, assets or liabilities (contingent or otherwise) of TF Financial or National Penn, the collateral securing any of such assets or liabilities, or the collectability of any such assets, nor did KBW examine any individual loan or credit files, nor did it evaluate the solvency, financial capability or fair value of TF Financial or National Penn under any state or federal laws, including those relating to bankruptcy, insolvency or other matters. Estimates of values of companies and assets do not purport to be appraisals or necessarily reflect the prices at which companies or assets may actually be sold. Because such estimates are inherently subject to uncertainty, KBW assumed no responsibility or liability for their accuracy. KBW assumed that, in all respects material to its analyses: · the merger and any related transactions (which, for this section of the document, includes the contemporaneous merger of 3rd Fed Bank, a wholly-owned subsidiary of TF Financial, with and into National Penn Bank, a wholly-owned subsidiary of National Penn) would be completed substantially in accordance with the terms set forth in the merger agreement (the final terms of which KBW assumed would not differ in any respect material to KBW’s analyses from the latest draft of the merger agreement that had been reviewed by KBW) with no additional payments or adjustments to the merger consideration; · the representations and warranties of each party in the merger agreement and in all related documents and instruments referred to in the merger agreement are true and correct; · each party to the merger agreement and all related documents would perform all of the covenants and agreements required to be performed by such party under such documents; · there are no factors that would delay or subject to any adverse conditions, any necessary regulatory or governmental approval for the merger and any related transaction and that all conditions to the completion of the merger and any related transaction would be satisfied without any waivers or modifications to the merger agreement; and · in the course of obtaining the necessary regulatory, contractual, or other consents or approvals for the merger and any related transation, no restrictions, including any divestiture requirements, termination or other payments or amendments or modifications, would be imposed that would have a material adverse effect on the future results of operations or financial condition of TF Financial, National Penn, the combined entity or the contemplated benefits of the merger, including the cost savings and related expenses expected to result from the merger. 33 KBW assumed that the merger would be consummated in a manner that complied with the applicable provisions of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all other applicable federal and state statutes, rules and regulations.KBW further assumed that TF Financial relied upon the advice of its counsel, independent accountants and other advisors (other than KBW) as to all legal, financial reporting, tax, accounting and regulatory matters with respect to TF Financial, National Penn, the merger and related transactions and the merger agreement. KBW did not provide advice with respect to any such matters. KBW’s opinion addressed only the fairness, from a financial point of view, as of the date of such opinion, of the merger consideration to the holders of TF Financial common stock. KBW expressed no view or opinion as to any terms or other aspects of the merger or any related transaction, including without limitation, the form or structure of the merger or any related transaction, any consequences of the merger to TF Financial, its shareholders, creditors or otherwise, or any terms, aspects or implications of any employment, voting, support, shareholder or other agreements, arrangements or understandings contemplated or entered into in connection with the merger or otherwise. KBW’s opinion was necessarily based upon conditions as they existed and could be evaluated on the date of such opinion and the information made available to KBW through such date. Developments subsequent to the date of KBW’s opinion may have affected, and may affect, the conclusion reached in KBW’s opinion and KBW did not and does not have an obligation to update, revise or reaffirm its opinion. KBW’s opinion did not address, and KBW expressed no view or opinion with respect to: · the underlying business decision of TF Financial to engage in the merger or enter into the merger agreement; · the relative merits of the merger as compared to any strategic alternatives that are, have been or may be available to or contemplated by TF Financial or the TF Financial board; · the fairness of the amount or nature of any compensation to any of TF Financial’s officers, directors or employees, or any class of such persons, relative to any compensation to the holders of TF Financial common stock; · the effect of the merger or any related transaction on, or the fairness of the consideration to be received by, holders of any class of securities of TF Financial other than TF Financial common stock (solely with respect to the merger consideration, as described herein and not relative to the consideration to be received by any other class), or of any class of securities of National Penn or any other party to any transaction contemplated by the merger agreement; · whether National Penn has sufficient cash, available lines of credit or other sources of funds to enable it to pay the aggregate cash consideration to the holders of TF Financial common stock at the closing of the merger, as provided in the merger agreement; · the election by holders of TF Financial common stock to receive the common stock consideration or the cash consideration, or any combination thereof, or the actual allocation between the stock and the cash consideration among such holders (including, without limitation, any re-allocation thereof as a result of proration or otherwise pursuant to the merger agreement); · the actual value of National Penn common stock to be issued in the merger; · the prices, trading range or volume at which the common stockof TF Financial or National Penn would trade following the public announcement of the merger or the prices, trading range or volume at which the common stock of National Penn will trade following the consummation of the merger; · any advice or opinions provided by any other advisor to any of the parties to the merger or any other transaction contemplated by the merger agreement; or · any legal, regulatory, accounting, tax or similar matters relating to TF Financial, National Penn, their respective shareholders, or relating to or arising out of or as a consequence of the merger or any related transaction, including whether or not the merger would qualify as a tax-free reorganization for United States federal income tax purposes. In performing its analyses, KBW made numerous assumptions with respect to industry performance, general business, economic, market and financial conditions and other matters, which are beyond the control of KBW, TF Financial and National Penn. Any estimates contained in the analyses performed by KBW are not necessarily indicative of actual values or future results, which may be significantly more or less favorable than suggested by these analyses. Additionally, estimates of the value of businesses or securities do not purport to be appraisals or to reflect the prices at which such businesses or securities might actually be sold. Accordingly, these analyses and estimates are inherently subject to substantial uncertainty. In addition, the KBW opinion was among several factors taken into consideration by the TF Financial board in making its determination to approve the merger agreement and the merger. Consequently, the analyses described below should not be viewed as determinative of the decision of the TF Financial board with respect to the fairness of the merger consideration. The type and amount of consideration payable in the merger were determined through negotiation between TF Financial and National Penn and the decision to enter into the merger agreement was solely that of the TF Financial board. 34 The following is a summary of the material financial analyses performed by KBW in connection with its opinion.The summary is not a complete description of the financial analyses underlying the opinion or the presentation made by KBW to the TF Financial board, but summarizes the material analyses performed and presented in connection with such opinion. The preparation of a fairness opinion is a complex analytic process involving various determinations as to appropriate and relevant methods of financial analysis and the application of those methods to the particular circumstances.Therefore, a fairness opinion is not readily susceptible to partial analysis or summary description. In arriving at its opinion, KBW did not attribute any particular weight to any analysis or factor that it considered, but rather made qualitative judgments as to the significance and relevance of each analysis and factor.The financial analyses summarized below include information presented in tabular format.Accordingly, KBW believes that its analyses and the summary of its analyses must be considered as a whole and that selecting portions of its analyses and factors or focusing on the information presented below in tabular format, without considering all analyses and factors or the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of the process underlying its analyses and opinion.The tables alone do not constitute a complete description of the financial analyses. For purposes of its analyses, KBW utilized the implied value of merger consideration of $43.18 per shareof TF Financial common stock, consisting of, at the election of the TF Financial shareholder, either (i) $42.00 in cash or (ii) the implied value of 4.22 shares of National Penn common stock to be exchanged for each share of TF Financial common stock based on the closing price of National Penn common stock on June 3, 2014 of $10.42. Selected Companies Analysis. Using publicly available information, KBW compared the financial performance, financial condition and market performance of TF Financial to 22 selected banks, bank holding companies and thrifts traded on NASDAQ or the New York Stock Exchange and headquartered in Pennsylvania and New Jersey with total assets between $500 million and $1.5 billion and nonperforming assets to assets ratios less than 4.0%. Mutual holding companies, merger targets and thrifts that converted into thrifts after 1/1/2011 were excluded from the selected companies. The selected companies included in TF Financial’s “peer” group were: ESSA Bancorp, Inc. 1st Constitution Bancorp Citizens & Northern Corporation Unity Bancorp, Inc. Penns Woods Bancorp, Inc. Royal Bancshares of Pennsylvania, Inc. Orrstown Financial Services, Inc. Mid Penn Bancorp, Inc. Codorus Valley Bancorp, Inc. Norwood Financial Corp. Cape Bancorp, Inc. DNB Financial Corporation Fox Chase Bancorp, Inc. Stewardship Financial Corporation AmeriServ Financial, Inc. Bancorp of New Jersey, Inc. ACNB Corporation First Bank Ocean Shore Holding Co. Sussex Bancorp Republic First Bancorp, Inc. Emclaire Financial Corp. To perform this analysis, KBW used last-twelve-months (“LTM”) and other financial information as of the most recent completed quarter available and market price information as of June 2, 2014. Certain financial data prepared by KBW, and as referenced in the tables presented below, may not correspond to the data presented in TF Financial’s historical financial statements as a result of the different periods, assumptions and methods used by KBW to compute the financial data presented. 35 KBW’s analysis showed the following concerning the financial performance of TF Financial and the selected companies in its “peer” group: Peer Group TF Bottom Top Financial Quartile Average Median Quartile LTM Core Return on Average Assets (1) % LTM Core Return on Average Equity (1) % LTM Net Interest Margin % LTM Fee Income / Revenue Ratio (2) % LTM Efficiency Ratio % Core income excludes extraordinary items, gain/loss on sale of securities, nonrecurring revenue/expenses and assumes a 35% tax rate Excludes gain/loss on sale of securities KBW’s analysis also showed the following concerning the financial condition of TF Financial and the selected companies in its “peer” group: Peer Group TF Bottom Top Financial Quartile Average Median Quartile Tangible Common Equity / Tangible Assets % Total Risk-Based Capital / Risk-Weighted Assets % Loans / Deposits % Loan Loss Reserve / Gross Loans % Nonperforming Assets / Assets % LTM Net Charge-Offs / Average Loans % In addition, KBW’s analysis showed the following concerning the market performance of TF Financial and the selected companies in its “peer” group (excluding the impact of certain selected company LTM earnings per share (“EPS”) multiples considered to be not meaningful): 36 Peer Group TF Bottom Top Financial Quartile Average Median Quartile One - Year Stock Price Change % %) % % % One - Year Total Return % YTD Stock Price Change % %) % % % Stock Price / Book Value per Share x x x x x Stock Price / Tangible Book Value per Share x x x x x Stock Price / LTM EPS x x x x x Dividend Yield (1) % LTM Dividend Payout (2) % Represents current dividend annualized excluding special dividends Represents current dividend annualized excluding special dividends as a percentage of LTM EPS Using publicly available information, KBW then compared the financial performance, financial condition and market performance of National Penn to 13 selected banks, bank holding companies and thrifts traded on NASDAQ or the New York Stock Exchange and headquartered in the Mid Atlantic United States (defined as the District of Columbia, Delaware, Maryland, New Jersey, New York and Pennsylvania) with total assets between $5.0 billion and $20.0 billion. Mutual holding companies, merger targets and thrifts that converted into thrifts after January 1, 2011 were excluded from the selected companies. The selected companies included in National Penn “peer” group were: Susquehanna Bancshares, Inc. Provident Financial Services, Inc. Fulton Financial Corporation Community Bank System, Inc. Valley National Bancorp Sterling Bancorp Astoria Financial Corporation First Commonwealth Financial Corporation F.N.B. Corporation Tompkins Financial Corporation Northwest Bancshares, Inc. Customers Bancorp, Inc. NBT Bancorp Inc. To perform this analysis, KBW used LTM and other financial information as of the most recent completed quarter available and market price information as of June 2, 2014. Earnings estimates for 2014 and 2015 were taken from a nationally recognized earnings estimate consolidator for National Penn and the selected companies. Certain financial data prepared by KBW, and as referenced in the tables presented below, may not correspond to the data presented in National Penn historical financial statements as a result of the different periods, assumptions and methods used by KBW to compute the financial data presented. 37 KBW’s analysis showed the following concerning the financial performance of National Penn and the selected companies in its “peer” group: Peer Group National Bottom Top Penn Quartile Average Median Quartile LTM Core Return on Average Assets (1) % LTM Core Return on Average Equity (1) % LTM Net Interest Margin % LTM Fee Income / Revenue Ratio (2) % LTM Efficiency Ratio % Core income excludes extraordinary items, gain/loss on sale of securities, nonrecurring revenue/expenses and assumes a 35% tax rate Excludes gain/loss on sale of securities KBW’s analysis also showed the following concerning the financial condition of National Penn and the selected companies in its “peer” group: Peer Group National Bottom Top Penn Quartile Average Median Quartile Tangible Common Equity / Tangible Assets % Total Risk-Based Capital / Risk-Weighted Assets % Loans / Deposits % Loan Loss Reserve / Gross Loans % Nonperforming Assets / Assets % LTM Net Charge-Offs / Average Loans % In addition, KBW’s analysis showed the following concerning the market performance of National Penn and the selected companies in its “peer” group (excluding the impact of the 2014 EPS multiple for one of the selected companies, which 2014 EPS multiple was considered to be not meaningful): Peer Group National Bottom Top Penn Quartile Average Median Quartile One - Year Stock Price Change % One - Year Total Return % YTD Stock Price Change %) %) %) %) %) Stock Price / Book Value per Share x x x x x Stock Price / Tangible Book Value per Share x x x x x Stock Price / 2014 EPS (1) x x x x x Stock Price / 2015 EPS (1) x x x x x Dividend Yield (2) % 2014 Dividend Payout (3) % Consensus earnings estimates per FactSet Research Systems Inc., as compiled by SNL Financial, as of June 2, 2014 Represents current dividend annualized excluding special dividends Represents current dividend annualized excluding special dividends as a percentage of 2014 estimated EPS 38 No company used as a comparison in the above selected companies analyses is identical to TF Financial or National Penn. Accordingly, an analysis of these results is not mathematical. Rather, it involves complex considerations and judgments concerning differences in financial and operating characteristics of the companies involved. Select Transactions Analysis - Nationwide Transactions. KBW reviewed publicly available information related to 14 selected bank and thrift transactions announced since January 1, 2012 with transaction values between $50 million and $500 million and in which residential and consumer loans represented greater than 40% of the total loan portfolio of the acquired company.Terminated transactions and mergers of equals were excluded from the selected transactions. The selected transactions included in the group were: Acquiror: Acquired Company: Southside Bancshares, Inc. OmniAmerican Bancorp, Inc. CB Financial Services, Inc. FedFirst Financial Corporation IBERIABANK Corporation First Private Holdings, Inc. IBERIABANK Corporation Teche Holding Company Huntington Bancshares Incorporated Camco Financial Corporation F.N.B. Corporation BCSB Bancorp, Inc. SI Financial Group, Inc. Newport Bancorp, Inc. SCBT Financial Corporation First Financial Holdings, Inc. First Financial Bankshares, Inc. Orange Savings Bank, SSB NBT Bancorp Inc. Alliance Financial Corporation WesBanco, Inc. Fidelity Bancorp, Inc. Berkshire Hills Bancorp, Inc. Beacon Federal Bancorp, Inc. Independent Bank Corp. Central Bancorp, Inc. Cadence Bancorp, LLC Encore Bancshares, Inc. For each selected transaction, KBW derived the ratio of the transaction consideration value per common share paid for the acquired company to the following, in each case based on the acquired company’s then latest publicly available financial statements prior to the announcement of the acquisition: ● LTM EPS of the acquired company; ● tangible book value per share of the acquired company; and ● tangible equity premium to core deposits (total deposits less time deposits greater than $100,000) of the acquired company. KBW also reviewed the price per common share paid for the acquired company for each selected transaction involving a public traded acquired company as a premium to the closing price of the acquired company one day prior to the announcement of the acquisition (expressed as a percentage and referred to as the one day market premium).The resulting transaction multiples and premiums for the selected transactions were compared with the corresponding transaction multiples and premiums for the proposed merger based on the implied value of the merger consideration of $43.18 per share of TF Financial common stock and using historical financial information for TF Financial as of March 31, 2014 and the closing price of TF Financial common stock on June 2, 2014. 39 The results of the analysis (excluding the impact of certain selected transaction LTM EPS multiples considered to be not meaningful) are set forth in the following table: National Penn / Selected Transactions TF Financial Bottom Top Transaction Price to: Merger Quartile Average Median Quartile LTM EPS x x x x x Tangible Book Value x x x x x Core Deposit Premium % One-Day Market Premium % Select Transactions Analysis - Regional Transactions. KBW reviewed publicly available information related to 11 selected bank and thrift transactions announced since January 1, 2012 with the acquired company headquarteredin New Jersey and Pennsylvania and transaction values between $20 million and $500 million and in which the acquired company’s nonperforming assets to assets ratio was less than 4.0%.Terminated transactions and mergers of equals were excluded from the selected transactions. The selected transactions included in the group were: Acquiror: Acquired Company: Bryn Mawr Bank Corporation Continental Bank Holdings, Inc. CB Financial Services, Inc. FedFirst Financial Corporation Provident Financial Services, Inc. Team Capital Bank 1st Constitution Bancorp Rumson-Fair Haven Bank & Trust Co. Wilshire Bancorp, Inc. BankAsiana Haven Bancorp, MHC Hilltop Community Bancorp, Inc. Lakeland Bancorp, Inc. Somerset Hills Bancorp Penns Woods Bancorp, Inc. Luzerne National Bank Corporation WesBanco, Inc. Fidelity Bancorp, Inc. S&T Bancorp, Inc. Gateway Bank of Pennsylvania Tompkins Financial Corporation VIST Financial Corp. For each selected transaction, KBW derived the ratio of the transaction consideration value per common share paid for the acquired company to the following, in each case based on the acquired company’s then latest publicly available financial statements prior to the announcement of the acquisition: ● LTM EPS of the acquired company; ● tangible book value per share of the acquired company; and ● tangible equity premium to core deposits (total deposits less time deposits greater than $100,000) . KBW also reviewed the one day market premium for each selected transaction.The resulting transaction multiples and premiums for the selected transactions were compared with the corresponding transaction multiples and premiums for the proposed merger based on the implied value of the merger consideration of $43.18 per share of TF Financial common stock and using historical financial information for TF Financial as of March 31, 2014 and the closing price of TF Financial common stock common stock on June 2, 2014. 40 The results of the analysis are set forth in the following table: National Penn / Selected Transactions TF Financial Bottom Top Transaction Price to: Merger Quartile Average Median Quartile LTM EPS x x x x x Tangible Book Value x x x x x Core Deposit Premium % One-Day Market Premium % No company or transaction used as a comparison in the above selected transaction analyses is identical to TF Financial or the proposed merger. Accordingly, an analysis of these results is not mathematical. Rather, it involves complex considerations and judgments concerning differences in financial and operating characteristics of the companies involved. Relative Contribution Analysis. KBW analyzed the relative standalone contribution of National Penn and TF Financial to various pro forma balance sheet and income statement items and the pro forma market capitalization of the combined entity. This analysis did not include purchase accounting adjustments. To perform this analysis, KBW used (i) balance sheet data for National Penn and TF Financial as of March 31, 2014, (ii) the First Call consensus 2014 EPS estimate for National Penn and 2014 EPS estimate for TF Financial provided by TF Financial management and (iii) market price data as of June 2, 2014. The results of KBW’s analysis are set forth in the following table, which also compares the results of KBW’s analysis with the implied pro forma ownership percentages of National Penn and TF Financial shareholders in the combined company based on the 4.220x exchange ratio both at the 60% aggregate stock consideration percentage provided for in the merger and also assuming 100% stock consideration for illustrative purposes, in the following table: NPBC THRD as a % as a % of Total of Total Ownership 60% stock / 40% cash % % 100% stock / 0% cash % % Balance Sheet Assets % % Gross Loans Held for Investment % % Deposits % % Tangible Common Equity % % Net Income to Common LTM GAAP Net Income % % 2014 Estimated GAAP Net Income % % Market Capitalization Current Market Capitalization % % Discounted Cash Flow Analysis.KBW performed a discounted cash flow analysis to estimate a range for the implied equity value of TF Financial. In this analysis, KBW used financial forecasts and projections relating to the earnings and assets of TF Financial prepared by and provided to KBW by TF Financial management, and assumed discount rates ranging from 13.0% to 17.0%.The ranges of values were derived by adding (i) the present value of the estimated free cash flows that TF Financial could generate over the five-year period from 2014 to 2019 as a standalone company, and (ii) the present value of TF Financial’s implied terminal value at the end of such period. KBW assumed that TF Financial would maintain a tangible common equity to tangible asset ratio of 8.00% and would retain sufficient earnings to maintain that level based on these assumptions. In calculating the terminal value of TF Financial, KBW applied a range of 13.0x to 16.0x estimated 2020 net income.This discounted cash flow analysis resulted in a range of implied values per share of TF Financial common stock of $28.58 per share to $35.16 per share. 41 The discounted cash flow analysis is a widely used valuation methodology, but the results of such methodology are highly dependent on the assumptions that must be made, including asset and earnings growth rates, terminal values, dividend payout rates, and discount rates.The analysis did not purport to be indicative of the actual values or expected values of TF Financial. Forecasted Pro Forma Financial ImpactAnalysis. KBW performed a pro forma financial impact analysis that combined projected income statement and balance sheet information of National Penn and TF Financial.Using closing balance sheet estimates as of December 31, 2014 for National Penn and TF Financial provided by National Penn management, First Call consensus 2014 and 2015 earnings estimates for National Penn, a 2014 EPS estimate and assumed EPS growth rate for TF Financial provided by National Penn management and pro forma assumptions (including purchase accounting assumptions, cost savings and related expenses) provided by National Penn management, KBW analyzed the potential financial impact of the merger on certain projected financial results of National Penn. This analysis indicated the merger could be accretive to National Penn’s estimated 2015 EPS and could be dilutive to National Penn’s estimated tangible book value per share as of December 31, 2014. Furthermore, the analysis indicated that each of National Penn’s tangible common equity to tangible assets ratio, leverage ratio, Tier 1 Risk-Based Capital Ratio and Total Risk Based Capital Ratio as of December 31, 2014 could be lower. For all of the above analyses, the actual results achieved by National Penn’s following the merger may vary from the projected results, and the variations may be material. Miscellaneous. KBW acted as financial advisor to TF Financial in connection with the proposed merger and did not act as an advisor to or agent of any other person. As part of its investment banking business, KBW is continually engaged in the valuation of bank and bank holding company securities in connection with acquisitions, negotiated underwritings, secondary distributions of listed and unlisted securities, private placements and valuations for various other purposes.As specialists in the securities of banking companies, KBW has experience in, and knowledge of, the valuation of banking enterprises. Further to ongoing sales and trading relationships between KBW and each of TF Financial and National Penn, from time to time KBW has, in the ordinary course of its business as a broker-dealer, purchased securities from, or sold securities to, TF Financial and National Penn. As a market maker in securities, KBW may from time to time have a long or short position in, and buy or sell, debt or equity securities of TF Financial and National Penn for its own account and for the accounts of its customers. Any KBW proprietary or employee positions in TF Financial and National Penn, as of the date of KBW’s opinion, were disclosed to TF Financial. Pursuant to the KBW engagement agreement, TF Financial agreed to pay KBW a total cash fee, currently expected to be approximately 1.1% of the aggregate merger consideration, of which a portion became payable to KBW upon the rendering of the opinion, an additional portion of which became payable upon the execution of the merger agreement, and the the majority of which is contingent upon the consummation of the merger. TF Financial also agreed to reimburse KBW for reasonable out-of-pocket expenses and disbursements incurred in connection with its retention and to indemnify KBW against certain liabilities relating to or arising out of KBW’s engagement or KBW’s role in connection therewith. Other than in connection with this present engagement, during the two years preceding the date of its opinion, KBW has not provided investment banking and financial advisory services to TF Financial. In the past two years, KBW has not provided investment banking and financial advisory services to National Penn. KBW may in the future provide investment banking and financial advisory services to TF Financial or National Penn and receive compensation for such services. Consideration At the effective time of the merger, the shares of TF Financial common stock will automatically become the right to receive $42.00 in cash per share, 4.22 shares of National Penn common stock per share, or a combination of National Penn common stock and cash, based on the election of the TF Financial shareholder. We refer to the cash consideration and common stock consideration collectively as “merger consideration”.The merger consideration will be limited to 40.0% cash and 60.0% stock, so the elections of TF Financial shareholders are subject to proration and allocation in the event that a selected form of consideration is over-elected. 42 National Penn will not issue any fractional shares in the merger. Instead, each TF Financial stockholder who would otherwise be entitled to a fraction of a share of National Penn common stock will receive cash (without interest). The amount of cash for fractional shares will be calculated by multiplying the fraction by the average closing price of a share of National Penn common stock on the NASDAQ for the 10 full trading days ending on the third business day prior to the effective date of the merger. Any shares of TF Financial common stock held in the treasury of TF Financial, or held by TF Financial’s subsidiaries (other than in a fiduciary capacity or pursuant to debts previously contracted), will not be converted into shares of National Penn common stock and will be cancelled without receipt of any consideration. The cash consideration is fixed.The 4.22 exchange ratio for the common stock consideration is fixed, subject to customary anti-dilution provisions, although the value of the common stock consideration varies with the market price for National Penn common stock.The per share value of the common stock consideration, based upon National Penn’s closing stock price on , 2014, the most recent practicable trading day before this proxy statement/prospectus was finalized was $.If National Penn makes a change in its capitalization before the merger is completed, then it will make proportionate adjustments to the exchange ratio of 4.22 shares of National Penn common stock for each share of common stock of TF Financial. Examples of changes in capitalization that would trigger an adjustment are: · a stock dividend in shares of National Penn common stock; · stock splits and reverse stock splits involving National Penn common stock; and · reclassification of the shares of National Penn common stock. Election Form An election form and other customary transmittal materials, with instructions for their completion, are being mailed separately to all holders of record of TF Financial common stock as of the record date for the special meeting. The election form permits each holder (or in the case of nominee record holders, the beneficial owner) to elect to receive the cash consideration, the common stock consideration, or the cash consideration for some of their shares and the common stock consideration for the remainder.You must carefully review the instructions for completing the election form and submit the form, together with the stock certificates representing the shares, before 5:00 p.m. Philadelphia, Pennsylvania time, on , 2014. If a holder of TF Financial common stock either does not submit a properly completed election form along with the stock certificates before the election deadline or revokes an election form prior to the election deadline and does not resubmit a properly completed election form, the shares of TF Financial common stock held by that shareholder will be designated “no-election shares”.Nominee record holders who hold TF Financial common stock on behalf of multiple beneficial owners shall indicate how many of the shares held by them should be exchanged for cash consideration, how many should be exchanged for common stock consideration, and how many shall be designated no election shares. Any election form may be revoked or changed by written notice to the exchange agent at or prior to the election deadline. In the event that the merger agreement is terminated, the exchange agent will return to you promptly any TF Financial common stock certificates submitted along with election materials. 43 Proration and Allocation Procedures As stated above, the merger consideration will be limited to 40.0% cash and 60.0% stock, so the elections of TF Financial shareholders are subject to proration and allocation procedures as described below by the exchange agent in the event that a selected form of consideration is over-elected. If the stock consideration is over-elected, then all TF Financial shareholders who have elected to receive cash will receive cash and those shareholders who have made no election will receive cash for their TF Financial shares to the extent necessary to have the amount of cash consideration equal to 40.0% of the merger consideration.If there is still a shortfall for the cash consideration, then all shareholders who elected to receive National Penn common stock will receive a pro rata portion of the available National Penn shares plus cash for those shares not converted into National Penn common stock. If the cash consideration is over-elected, then all TF Financial shareholders who have elected to receive National Penn common stock will receive National Penn common stock and those shareholders who have made no election will receive National Penn common stock for their TF Financial shares to the extent necessary to have the amount of common stock consideration equal to 60.0% of the merger consideration.If there is still a shortfall for the common stock consideration, then all shareholders who elected to receive cash will receive a pro rata portion of the available cash plus National Penn shares of common stock for those shares not converted into cash. Surrender of TF Financial Stock Certificates. If you hold a stock certificate for shares of TF Financial common stock you must carefully review and follow the instructions from the exchange agent for sending your stock certificate(s) to the exchange agent along with your completed election form.If you do not surrender your stock certificate(s) with the election form, you will not make a valid election. As promptly as practicable following the effective time of the merger, the exchange agent will mail to those holders who did not surrender their stock certificates with an election form a letter of transmittal, specifying that you will receive the cash and/or common stock consideration only upon sending your stock certificate(s) to the exchange agent, and providing instructions for how to surrender your certificate(s). As soon as practicable following the effective time of the merger and after receipt of the properly completed letter of transmittal and TF Financial stock certificate, the exchange agent will mail a statement evidencing book-entry shares of National Penn common stock and/or a check in the amount of cash that the TF Financial shareholder has a right to receive.Statements evidencing book-entry shares of National Penn common stock will be dated the effective date of the merger and will entitle the holders to receive any dividends and any other distributions with a record date on or after the effective time of the merger.Until the certificates representing TF Financial common stock are surrendered for exchange, holders of such certificates will not receive any stock consideration or dividends or distributions on any National Penn common stock into which such shares have been converted.When such certificates are surrendered, any unpaid dividends or other distributions will be paid without interest.National Penn has the right to withhold dividends or any other distributions on its shares until the TF Financial stock certificates are surrendered for exchange. If you have lost your TF Financial stock certificate, or if it has been stolen or destroyed, you will be required to make a sworn affidavit of that fact before making a valid election and receiving the cash and/or common stock consideration. TF Financial shareholders are urged to read carefully the information set forth under the caption “Material United States Federal Income Tax Considerations” beginning on page [] and to consult their tax advisors for a full understanding of the merger’s tax consequences to them. Stock Options As of the record date for the special meeting, TF Financial had outstanding options to purchase a total of [] shares of TF Financial common stock.When the merger takes place, each TF Financial stock option still outstanding, whether or not then vested, will become fully vested and cease to be a right to purchase shares of TF Financial common stock and will be cancelled, and TF Financial will pay the option holder cash, in an amount calculated by multiplying (i) the positive difference, if any, between the cash consideration price ($42.00) and the exercise price of the option by (ii) the number of shares of TF Financial common stock subject to the option. No consideration will be paid with respect to options which have an exercise price equal to or greater than the cash consideration price ($42.00). Each TF Financial option holder will be required to execute a cancellation agreement prior to receiving payment from TF Financial in connection with the cancellation of their TF Financial options. 44 National Penn Common Stock Each share of National Penn common stock outstanding immediately prior to completion of the merger will remain outstanding and unchanged by the merger. Delisting and Deregistration of TF Financial Common Stock Following the Merger If the merger is completed, TF Financial common stock will be delisted from the NASDAQ Global Market and will be deregistered under the Exchange Act. No Dissenters’ Rights Dissenters’ rights are statutory rights that, if available under law, enable shareholders to dissent from an fundamental corporate change, such as a merger, and to demand that the corporation pay the “fair value” for their shares as determined by a court in a judicial proceeding instead of receiving the consideration offered to shareholders in connection with the fundamental corporate change. Dissenters’ rights are not available in all circumstances, and exceptions to these rights are provided under Pennsylvania’s Business Corporation Law. Under Pennsylvania law, shareholders of a corporation are not entitled to exercise dissenters’ rights if shares of the corporation are registered on a national securities exchange, designated as a national market system security on an interdealer quotation system by the Financial Industry Regulatory Authority or held beneficially or of record by more than 2,000 persons. Consequently, because TF Financial’s common stock is currently listed on the NASDAQ, a national securities exchange, shareholders of TF Financial will not have the right to exercise dissenters’ rights. If the merger agreement is approved and the merger is completed, shareholders who voted against the approval of the merger agreement will be treated the same as shareholders who voted for the approval of the merger agreement and their shares will automatically be converted into the right to receive the merger consideration. The Merger Agreement In addition to the preceding terms concerning consideration and election matters, the merger agreement also contains the following provisions. Effect of the Merger Upon completion of the merger, TF Financial will merge with and into National Penn. As soon as possible thereafter, 3rd Fed Bank will merge with and into National Penn Bank. National Penn will continue to be governed by its articles of incorporation and bylaws as in effect immediately prior to the merger. The board of directors of National Penn will constitute the board of directors of the surviving corporation. The executive officers of National Penn will continue as the executive officers of the surviving corporation. Closing and Effective Date The closing of the merger will take place at the time and on the date chosen by National Penn and TF Financial, provided that all conditions to the merger, including obtaining shareholder and regulatory approvals, have been fulfilled or, where permitted, waived. We presently expect to close the merger in the fourth quarter of 2014.See “The Merger - Conditions to the Merger” beginning on page [] and “The Merger - Regulatory Approvals” beginning on page [].The merger will become effective on the date and at the time specified in the articles of merger that National Penn and TF Financial file with the Department of State of the Commonwealth of Pennsylvania. 45 Representations and Warranties The merger agreement contains generally reciprocal and customary representations and warranties of National Penn and TF Financial relating to National Penn’s and TF Financial’s businesses. The representations and warranties of National Penn and TF Financial are subject, in some cases, to exceptions and qualifications contained in the merger agreement and the matters contained in the disclosure schedules that National Penn and TF Financial delivered to each other in connection with the merger agreement. The representations and warranties in the merger agreement will not survive the closing date of the merger. The representations and warranties that National Penn and TF Financial made to each other relate to, among other things: · Organization, capitalization and qualification. · Due authorization, execution, delivery, performance and enforceability of the merger agreement. · Receipt of regulatory and third-party consents or approvals. · Absence of material adverse changes, since December 31, 2013. · Taxes, material agreements, absence of undisclosed litigation, environmental matters. · Compliance with applicable laws and regulations. · Loans reflected in the financial statements of National Penn and TF Financial. · SEC filings; compliance and disclosure controls pursuant to the Sarbanes-Oxley Act. · Status as “well capitalized” within the meaning of the Federal Reserve Board’s and Federal Deposit Insurance Corporation (“FDIC”) regulations. TF Financial made additional representations and warranties regarding, among other things, title to assets and properties,insurance, anti-takeover statutes and regulations, conduct of its business since March 31, 2014, related party transactions, receipt of the opinion of TF Financial's financial advisor, matters related to its employee stock ownership plan, and administration of fiduciary accounts. National Penn has also represented that it has sufficient cash and authorized but unissued shares of common stock to complete the merger. Certain representations and warranties of National Penn and TF Financial are qualified as to “materiality” or “material adverse effect.” A “material adverse effect,” when used in reference to National Penn or TF Financial, means a material adverse effect on (i) the financial condition, results of operations, assets, liabilities or business of that party and its subsidiaries, taken as a whole or (ii) the ability of that party to complete the merger on a timely basis.In determining whether a material adverse effect has occurred with respect to the business, results of operations or financial condition of a National Penn and TF Financial and their subsidiaries, we will disregard any effects resulting from: · changes in U.S. GAAP or regulatory accounting requirements; except for changes that have a materially disproportionate adverse effect on that party relative to other similarly situated participants in the same markets or industries; · changes in laws, rules or regulations of general applicability to banks and their holding companies generally, or their interpretation by any regulatory authority; except for changes that have a materially disproportionate adverse effect on that party relative to other similarly situated participants in the same markets or industries; · changes in general global, national or regional political conditions or general economic or market conditions that affectbanks and their holding companies; except for changes that have a materially disproportionate adverse effect on that party relative to other similarly situated participants in the same markets or industries; · changes or downgrades in the credit markets, or adverse credit events resulting in deterioration in the credit markets generally; except for changes that have a materially disproportionate adverse effect on that party relative to other similarly situated participants in the same markets or industries; · failure by that party to meet earnings projections; · the rating downgrade of any debt or debt securities of that party or its subsidiaries, or any change in the value of deposits, borrowings or loan servicing rights resulting from a change in interest rates generally; · the public disclosure of the merger andthe impact of complying with the terms of the merger, including expenses incurred in negotiating and completing the merger; · any outbreak or escalation of hostilities, and declared or undeclared acts of war or terrorism; except for changes that have a materially disproportionate adverse effect on that party relative to other similarly situated participants in the same markets or industries; or · actions or omissions taken with the prior written consent of the other party or as required by the merger agreement. 46 Explanatory Note Regarding Summary of Merger Agreement and Representations and Warranties in the Merger Agreement This summary and the copy of the merger agreement attached to this document as Appendix A are included solely to provide investors with information regarding the terms of the merger agreement.The merger agreement contains representations and warranties by National Penn and TF Financial. These representations and warranties were made solely for the benefit of the other party to the merger agreement and (a) are not intended to be treated as categorical statements of fact, but rather as a way of allocating risk to one of the parties if those statements prove to be inaccurate, (b) may have been qualified in the merger agreement by confidential disclosure schedules that were delivered to the other party in connection with the signing of the merger agreement, which disclosure schedules contain information that modifies, qualifies and creates exceptions to the representations, warranties and covenants set forth in the merger agreement, (c) may be subject to standards of materiality applicable to the parties that differ from what might be viewed as material to shareholders and (d) were made only as of the date of the merger agreement or such other date or dates as may be specified in the merger agreement. Moreover, information concerning the subject matter of the representations, warranties and covenants may change after the date of the merger agreement, which subsequent information may or may not be fully reflected in public disclosures by the National Penn or TF Financial. Accordingly, you should not rely on the representations, warranties and covenants or any descriptions thereof as characterizations of the actual state of facts or condition of National Penn or TF Financial. Conduct of Business Pending the Merger In the merger agreement, we each agreed to use our reasonable good faith efforts to preserve our business organizations intact, to maintain good relationships with employees, and to preserve the goodwill of customers and others with whom we do business. In addition, TF Financial agreed to conduct its business and to engage in transactions only in the ordinary course of business, consistent with past practice, except as otherwise required by the merger agreement or consented to by National Penn.TF Financial also agreed in the merger agreement that TF Financial will not, and will not permit any of its subsidiaries to, without the written consent of National Penn (which shall not be unreasonable withheld): · Hire new employees, unless the position is within TF Financial’s previously approved staffing levels and the base salaries for such employees do not exceed $100,000 individually or $375,000 in the aggregate. · Change its articles or bylaws. · Change the number of authorized or issued shares of its capital stock, repurchase any shares of its capital stock, or issue or grant options or similar rights with respect to its capital stock or any securities convertible into its capital stock, except for the issuance of TF Financial common stock upon the valid exercise of any TF Financial options outstanding on June 3, 2014. · Declare, set aside or pay any dividend or other distribution in respect of its capital stock, except that (i) TF Financial may continue to pay regular quarterly cash dividends on TF Financial common stock at a rate not in excess of the regular quarterly cash dividend ($0.12 per share) declared prior to June 3, 2014, but must coordinate such dividend payments with National Penn, and (ii) any subsidiary of TF Financial may pay dividends to TF Financial to the extent permitted by applicable regulatory restrictions. · Grant any severance or termination pay, except in accordance with policies, practices or agreements in effect on June 3, 2014; or enter into or amend any offer, employment, consulting, severance, “change-in-control” or termination contract or arrangement. · Grant any job promotions, pay increases or pay any bonus except for: (i) routine periodic pay increases, merit pay increases and pay raises in connection with promotions, all in accordance with past practice, provided that such pay increases and raises will not exceed 3.0% per raise or $25,000 in the aggregate; and (ii) annual bonuses in the ordinary course as accrued on the most recent balance sheet prior to the date of payment, determined consistently with past practice. 47 · Engage in any merger or any material acquisition; enter into a purchase and assumption transaction with respect to deposits, loans or liabilities; sell or buy whole loans and participation interests; open, relocate or close any office or take any action with respect thereto; change the jurisdictional status of any office; or fail to enforce its code of ethics and compliance procedures. · Dispose of or encumber any material assets or incur any debt other than in the ordinary course of business and consistent with past practice. · Materially modify the manner in which it conducts business or enter into a new line of business. · Take any action which would result in any of the conditions to the closing of the merger to not be satisfied. · Take any action which would preclude the merger from qualifying as a tax-free reorganization. · Change any accounting methods, principles or practices, except as may be required by GAAP; or change any assumption underlying or method of calculating the depreciation of any asset or the establishment of any reserve. · Change its independent registered accounting firm or auditors. · Waive, release, grant or transfer any rights of material value, or modify or change in any material respect any existing material agreement to which it is a party, other than in the ordinary course of business, consistent with past practice. · Implement any new employee benefit or welfare plan or amend any existing plan, except as required by law. · Take any action that would impair, prevent, or alter the ability of 3rd Fed Bank to pay cash dividends. · Amend or otherwise modify its underwriting and other lending guidelines and policies or otherwise fail to conduct its lending activities in the ordinary course of business consistent with past practice, except as required by law. · Enter into, renew, extend or modify any transaction with any affiliate of TF Financial, other than deposit and loan transactions in the ordinary course of business and which comply with applicable laws and regulations. · Make any loan commitments of $2,500,000 or more. · Enter into any interest rate swap, floor or cap or similar arrangement. · Take any action that would give rise to a right of payment or guarantee continued employment to any person under any employment agreement, except in the ordinary course of business consistent with past practice or for the execution of the merger agreement. · Purchase any security for its investment portfolio (i) rated less than required by TF Financial’s policies regarding its security investments, or (ii) with a remaining maturity, or average maturity, of more than five years. · Make any capital expenditure of $25,000 or more; undertake or enter into any lease, contract or other commitment, other than in the ordinary course of business, involving an unbudgeted expenditure of more than $25,000 or extending beyond 12 months from June 3, 2014. · Agree to do any of the foregoing. TF Financial also agreed in the merger agreement, among other things: · To give National Penn the opportunity to participate at its own expense in the defense or settlement or any shareholder litigation against TF Financial and/or its directors and affiliates relating to the merger agreement; and to seek the prior written consent of National Penn before entering into a settlement agreement. · To advise National Penn of any change or event which, individually or in the aggregate, could have a material adverse effect on it or would likely cause a material breach of TF Financial’s representations, warranties or covenants contained in the merger agreement. · To obtain either (i) a written legal opinion that the merger or properties subject to the merger agreement are not subject to the requirements of the New Jersey Industrial Site Remediation Act (“ISRA”), or (ii) a Remediation Certification pursuant to ISRA authorizing the merger; or (iii) an approval of a Remedial Action Workplan, or (iv) issuance of a Negative Declaration, waiver, or other approval by the New Jersey Department of Environmental Protection with respect to any property in New Jersey that TF Financial or any of its subsidiaries owns or operates, to the extent such property renders ISRA applicable to the merger; and to obtain and maintain a “Remediation Funding Source,” as defined under the Brownfield and Contaminated Site Remediation Act, or other financial assurance, as required to meet these obligations. · To submit the merger agreement to its shareholders for approval at a special meeting to be held as soon as practicable, with an approval recommendation by its board of directors, subject to compliance with the fiduciary duties of its board of directors. · To cause 3rd Fed Bank to seek regulatory approval to dividend the maximum amount allowable to TF Financial and to pay such dividend to TF Financial. 48 In addition, National Penn also agreed in the merger agreement that National Penn will not: · Take any action which would preclude the merger from qualifying as a tax-free reorganization. · Take any action that would result in any of the conditions to the merger to not be satisfied or that would be reasonably likely to result in National Penn’s representations and warranties not being materially true. We jointly agreed, among other things: · Upon reasonable notice and subject to applicable laws relating to the exchange of information,to provide the other party access at reasonable hours to such business, properties, assets, books and records and personnel, as may reasonably be requested.The party accessing such information will not unreasonably interfere with the other party’s normal operations and customer and employee relationships.All information so provided will be kept confidential pursuant to a pre-existing confidentiality agreement between National Penn and TF Financial. · To cooperate in the preparation of the registration statement, of which this proxy statement/prospectus forms a part, and to prepare all applications for, and use our reasonable best efforts to obtain, all required regulatory approvals. · To deliver to each other copies of written communications to or received from any regulatory authority, with respect to the merger. · To use reasonable best efforts to take, or cause to be taken, all things necessary, proper or advisable, under applicable laws and regulations, to complete the merger. · To, if necessary, update the disclosure schedules that National Penn and TF Financial delivered to each other in connection with the merger agreement. · To refrain from taking any action that would cause the merger to be subject to state or federal anti-takeover statutes or regulations and to take any action necessary to exempt the merger from any such anti-takeover law. · To coordinate with the other party in the payment of dividends. · To take such steps to allow disposition of TF Financial common stock or acquisition of National Penn common stock in the merger to be exempt under Rule 16b-3 of the Exchange Act. · To agree upon the form and substance of any press release or public disclosure related to the proposed merger. · To maintain adequate insurance. · To maintain accurate books and records. · To file all tax returns and pay all taxes when due. · To facilitate the integration of the businesses and operating systems of TF Financial and its subsidiaries with those of National Penn and its subsidiaries. · To cooperatively make decisions regarding consolidation of operations and the termination of any back-office, support, processing or other operational activities or services of TF Financial or its subsidiaries. · To deliver to each other monthly and quarterly financial statements. · To deliver to each other all public disclosure documents that may be filed under the Exchange Act. · To establish a retention bonus pool of $100,000 to be paid to certain designated employees of TF Financial. Conditions to the Merger The merger agreement contains a number of closing conditions. National Penn and TF Financial are required to complete the merger only if those conditions are satisfied or, in the alternative (and if legally permissible), the requirement to satisfy the condition is waived by the other party. The following closing conditions apply to both National Penn and TF Financial. In other words, neither party is required to complete the merger unless the conditions listed below are satisfied (or waived). 49 · All necessary governmental approvals for the merger have been obtained, all waiting periods required by law or imposed by any governmental authority have expired and no approval contains any condition or requirement which could so adversely affect the contemplated benefits from the merger that, if the condition or requirement had been known, the party would not have entered into the merger agreement.See “The Merger - Regulatory Approvals” beginning on page []. · There is no order, decree, or injunction in effect preventing the completion of the transactions contemplated by the merger agreement. · The registration statement, of which this proxy statement/prospectus forms a part, has been declared effective. · All approvals deemed necessary by National Penn’s counsel from state securities or “blue sky” authorities have been obtained. · The merger agreement has been duly approved by the shareholders of TF Financial. · The parties have obtained all necessary third party consents, except where failure to obtain such consents would not, individually or in the aggregate, have a material adverse effect on National Penn. In addition, National Penn and TF Financial each have their own separate closing conditions, some of which depend on the other party’s performance to be satisfied. TF Financial is not required to complete the merger unless the conditions below are satisfied (or waived): · National Penn has performed in all material respects all covenants and obligations required to be performed by it at or prior to the effective date of the merger. · The representations and warranties from National Penn to the merger agreement are true and correct both as of the date of the merger agreement and as of the closing date of the merger (or, if another date is specified in the representation and warranty, as of that other date), except that those representations and warranties that are qualified by materiality or material adverse effect are true in all respects, without regard to that qualification, as of the date of the merger agreement and as of the closing date of the merger. · TF Financial has received a legal opinion from its outside counsel that the merger will be treated as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code. See “Material United States Federal Income Tax Considerations” beginning on page []. · The shares of National Penn common stock to be issued in the merger have been approved for listing on the NASDAQ. · TF Financial has received a certificate from the exchange agent certifying that it has received sufficient cash and irrevocable authorization to issue shares of National Penn common stock. · Since the date of the merger agreement, no material adverse effect with respect to National Penn has occurred. · Other conditions which are customary for transactions of the type contemplated by the merger agreement. National Penn is not required to complete the merger unless the conditions below are satisfied (or waived): · TF Financial has performed in all material respects all covenants and obligations required to be performed by it at or prior to the effective date of the merger. · The representations and warranties from TF Financial to the merger agreement are true and correct both as of the date of the merger agreement and as of the closing date of the merger (or, if another date is specified in the representation and warranty, as of that other date), except that those representations and warranties that are qualified by materiality or material adverse effect are true in all respects, without regard to that qualification, as of the date of the merger agreement and as of the closing date of the merger. · National Penn has received a legal opinion from its outside counsel that the merger will be treated as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code. See “Material United States Federal Income Tax Considerations” beginning on page []. · Since the date of the merger agreement, no material adverse effect with respect to TF Financial has occurred. · Other conditions which are customary for transactions of the type contemplated by the merger agreement. Except for the requirements of TF Financial shareholder approval, regulatory approvals and the absence of any order, decree, or injunction preventing the transactions contemplated by the merger agreement, we each may waive each of the conditions described above in the manner and to the extent described in “The Merger - Amendment and Waiver” below. 50 Amendment and Waiver Subject to applicable law, at any time before completion of the merger the parties may (in a written agreement signed by their authorized officers): · Amend the merger agreement. · Extend the time for the performance of any of the obligations or other acts of the other required in the merger agreement. · Waive any inaccuracies in the representations and warranties of the other party contained in the merger agreement. · Waive compliance by the other party with any of the agreements or conditions contained in the merger agreement, except the requirements of TF Financial shareholder approval, regulatory approvals and the absence of any order, decree, or injunction preventing the transactions contemplated. Termination The merger agreement may be terminated at any time prior to the closing of the merger by mutual written consent of National Penn and TF Financial.The merger agreement may also be terminated by either party on the basis of: · A breach of any representation, warranty, covenant or obligation of the other party if the breach cannot be or has not been remedied within thirty (30) days after the receipt of notice describing the breach and requesting that it be remedied; except, if the breach cannot reasonably be remedied within thirty days, but can be within sixty (60) days, termination cannot occur prior to the expiration of the sixty day period. · The failure of the closing to occur prior to March 31, 2015, unless the failure of the closing to occur by that dateis caused by National Penn’s or TF Financial’s breach of the merger agreement, in which case the breaching party may not terminate the merger agreement for such failure to close prior to March 31, 2015. · The issuance of a definitive written denial of an approval or consent from a regulatory authority, which is required for completion of the merger, where the time period for appeals and requests for reconsideration has run. · The issuance by a court or other governmental authority of a final, unappealable order enjoining or prohibiting the completion of the merger. · The failure of the TF Financial shareholders to approve the merger at the TF Financial shareholders meeting, provided that if the merger agreement is terminated by TF Financial, it has complied with its non-solicitation obligations. See “The Merger - No Solicitation of Other Transactions” beginning on page []. Additionally, the merger agreement may be terminated by National Penn if: · TF Financial breaches its non-solicitation obligations. · TF Financial fails to call and hold a special shareholders meeting or solicit the votes of its shareholders in favor of the merger. · The TF Financial board of directors either does not recommend that the TF Financial shareholders approve the merger agreement or withdraws, modifies or changes its recommendation, pursuant to its fiduciary duties. · The TF Financial board of directors does not publicly recommend in this proxy statement/prospectus that the TF Financial shareholders approve the merger agreement or, after publicly recommending approval, withdraws, modifies or changes its recommendation, pursuant to its fiduciary duties. Additionally, the merger agreement may be terminated by the TF Financial board of directors: · If, prior to approval of the TF Financial shareholders the board concludes, in good faith after consultation with its legal and financial advisors, that it must agree to or endorse another acquisition proposal and terminate the merger agreement in order to comply with its fiduciary duties. · At any time during the five business-day period commencing on the trading day before the TF Financial shareholders meeting (“the Determination Date”), if both of the following occur: (i) during the ten trading days immediately preceding the Determination Date, National Penn’s average closing stock price is less than 80.0% of $10.15 ($8.12) and(ii) the decrease in the price of National Penn’s stock exceeds by 20.0% the change in the NASDAQ Bank Index price over the corresponding period. 51 Termination Fee TF Financial has agreed to pay a fee of $4,000,000 to National Penn if the merger agreement is terminated under the following circumstances: · National Penn terminates the merger agreement because TF Financial has breached its non-solicitation obligations; TF Financial has failed to call and hold a special shareholders meeting or solicit the votes of its shareholders in favor of the merger; the TF Financial board of directors either has not recommended that the TF Financial shareholders approve the merger agreement or has withdrawn, modified or changed its recommendation, pursuant to its fiduciary duties; or the TF Financial board of directors hasnot publicly recommend in this proxy statement/prospectus that the TF Financial shareholders approve the merger agreement or, after publicly recommending approval, withdraws, modifies or changes its recommendation, pursuant to its fiduciary duties, provided that National Penn is not in material breach of the merger agreement. · TF Financial terminates the merger agreement because its board of directors has concluded, prior to approval of the TF Financial shareholders, in good faith after consultation with its legal and financial advisors, that it must agree to or endorse another acquisition proposal and terminate the merger agreement in order to comply with its fiduciary duties. · A person or group (as those terms are defined in Section 13(d) of the Exchange Act and the rules and regulations thereunder), other than National Penn or an affiliate of National Penn, has entered into an agreement, letter of intent or memorandum of understanding with TF Financial relating to an acquisition proposal. · TF Financial has authorized, recommended, or publicly proposed or announced an intention to authorize, recommend or propose, an agreement, letter of intent or memorandum of understanding relating to an acquisition proposal. · If, after another potential acquirer has announced (and not withdrawn) an acquisition proposal, (i) the board of directors of TF Financial has either withdrawn or modified its recommendation that the shareholders approve the merger, or failed to call and hold the shareholders meeting, and (ii) either the shareholders vote against the merger, or the shareholders meeting is cancelled. No Solicitation of Other Transactions As an incentive for National Penn to enter into the merger agreement, TF Financial has agreed that it will not, and will not allow others under its control to: · Initiate, solicit, encourage or take any other action to facilitate, any inquiries or the making of any proposal which constitutes any acquisition proposal (as defined below); · Enter into or maintain or continue discussions or negotiate with any person in furtherance of an acquisition proposal; or · Agree to or endorse any acquisition proposal. As used in the merger agreement, “acquisition proposal” means a bona fide proposal for: (a) any business combination involving all or substantially all the assets or liabilities of TF Financial or any of its subsidiaries; (b) any tender or exchange offer that, if consummated, would result in any third party or group beneficially owning 20.0% or more of any class of equity securities of TF Financial or any of its subsidiaries; or (c) a transaction involving the transfer of beneficial ownership of securities representing, or the right to acquire beneficial ownership or to vote securities representing, 20.0% or more of the outstanding shares of common stock of TF Financial or any of its subsidiaries. TF Financial has also agreed to notify National Penn immediately, and in no event later than within two business days, if any acquisition proposal or inquiry described above is received by TF Financial from any third party, and to provide to National Penn (i) the identity of the person making the acquisition proposal, (ii) the terms and conditions of the acquisition proposal, and (iii) any written materials received in connection with such proposal, unless such materials constitute confidential information, disclosure would jeopardize attorney-client privilege, or disclosure would violate the law. 52 However, the merger agreement allows TF Financial to consider and participate in discussions and negotiations with respect to an acquisition proposal, to provide confidential and non-public information concerning TF Financial to the party making the acquisition proposal, and to take and disclose to its shareholders a position with respect to the proposal if: · the TF Financial board of directors concludes in good faith, after consultation with its outside legal counsel, that failure to do so would result in a breach of its fiduciary duties; · the acquisition proposal is or is reasonably expected to result in a superior proposal (as defined below); · TF Financial has not breached its non-solicitation obligations; and · TF Financial entered into a confidentiality agreement with the party that made the acquisition proposal, and the confidentiality agreement contains terms that are no less favorable to TF Financial Bancorp than those contained in its confidentiality agreement with National Penn. “Superior proposal” as used in the merger agreement means any bona fide, unsolicited written acquisition proposal made by a third party to acquire more than 50.0% of the outstanding TF Financial common stock or all or substantially all of TF Financial’s assets, which TF Financial’s board of directors determines contains terms more favorable to the TF Financial shareholders than the terms of the proposed merger with National Penn. The TF Financial board of directors’ determination that an acquisition proposal qualifies as a superior proposal must be made in good faith and based on its consultations with its outside legal counsel and financial advisor, taking into account a number of factors including the amount and form of consideration, the timing of payment, the risk of consummation of the transaction, the financing of the transaction, and all other conditions (including any adjustments to the terms and conditions of such transactions proposed by National Penn in response to the acquisition proposal). Expenses Except in the case of a termination (see the “The Merger - Termination” section on page []), each party will pay all costs and expenses incurred by it in connection with the transactions contemplated by the merger agreement, including fees and expenses of its own financial consultants, accountants and counsel. Regulatory Approvals Completion of the transaction is subject to the prior receipt of all required approvals of, and the provision of all notices to, federal and state authorities. As of the date of this proxy statement/prospectus, appropriate applications and notice for approval have been filed and are being reviewed by the regulatory authorities. National Penn and TF Financial have agreed to use their reasonable best efforts to obtain all regulatory approvals required to complete the transaction. These approvals and/or reviews are undertaken by the OCC, the Federal Reserve Bank of Philadelphia, the Federal Reserve Board, and the Pennsylvania Department of Banking and Securities. The transaction cannot proceed in the absence of a favorable regulatory review/approval from each of the foregoing regulators. In reviewing the regulatory applications submitted, the federal and state regulators consider a broad variety of factors. As part of its evaluation of these factors, the regulators will consider: · the financial and managerial resources of the companies involved, including pro forma capital ratios of the combined company (both in terms of absolute capital ratios and capital ratios relative to peer groups determined by the regulators); · the effect of the proposal on competition in the relevant markets; · the risk to the stability of the United States banking or financial system; · the public benefits of the proposal; and · the effectiveness of the companies in combatting money laundering, and (6) the ability of the merging banks to meet the credit needs of their communities, including low and moderate-income neighborhoods. The federal and state regulatory reviews include a comment period during which the public will have the opportunity to comment on how the proposed merger should be viewed under the foregoing factors. Moreover, following approval of the merger by the OCC, there is a 30 day waiting period (which may be shortened to 15 days), during which the Department of Justice (“DOJ”) may review the proposal for potential anti-competitive effects.In reviewing the merger, the DOJ could analyze the merger’s effect on competition differently than the OCC, and thus it is possible that the DOJ could reach a different conclusion than the OCC. 53 Employment; Severance National Penn and TF Financial have agreed to work cooperatively prior to the closing of the merger through an integration team to determine which employees will likely be redundant based on planned closings of certain offices and duplicative functions of employees following the merger.National Penn will inform TF Financial employees of the likelihood of such employee having continued employment with National Penn, National Penn Bank or any other subsidiary following the closing of the merger. Retention Bonuses.National Penn and TF Financial have jointly agreed to establish a retention bonus pool in an aggregate amount of $100,000 to be paid to certain designated TF financial employees who remain employed with National Penn or TF Financial through their established “work through” dates.The details of the retention bonuses, including the recipients, amount and timing of payments will be agreed upon in writing by National Penn and TF Financial. Severance Benefits.Through the effective time of the merger, TF Financial will continue to pay severance to employees who become entitled to payment under the 3rd Fed Bank severance pay policy, and TF Financial and 3rd Fed Bank employees who terminate employment on or before the effective time of the merger will be paid for any accrued but unused vacation time, paid time off and personal days at the employee’s then-current rate of pay.Employees of TF Financial who are terminated on the effective date of the merger, or who continue employment with National Penn and are terminated within one year of the merger, will be entitled to severance equal to the greater amount that would be awarded under the TF Financial severance policy in effect at the effective date or the National Penn severance policy in effect at the time of termination.Employees who become eligible for severance under the 3rd Fed Bank severance pay policy will generally be entitled to receive one week’s regular straight-time pay for each completed full year of continuous service in the case of non-exempt (hourly) employees or two weeks’ base salary for each completed full year of continuous service in the case of exempt (salaried) employees, up to a maximum of 12 weeks, with no credit given for partial years of service.Severance payments made under the 3rd Fed Bank plan will be paid in a lump sum or as salary continuation at 3rd Fed Bank’s discretion and subject to tax withholding as required by law.Such terminated employees will have the right to continued health coverage under group health plans of TF Financial, 3rd Fed Bank, National Penn or National Penn Bank, as applicable, in accordance with the Internal Revenue Code. Employee Benefits Employee Benefit Plans.National Penn has agreed to take all reasonable action prior to the merger so that each employee of TF Financial or any TF Financial subsidiary who becomes an employee of National Penn or any of its subsidiaries will be entitled to participate, as soon as administratively practicable following the merger, in each National Penn benefit plan of general applicability to the same extent as similarly-situated employees of National Penn and its subsidiaries.To the extent that continuing employees of TF Financial or any TF Financial subsidiary are not entitled to participate in any National Penn benefit plan effective as of the closing of the merger, such employees will continue to participate in the corresponding employee benefit plan of TF Financial and its subsidiaries so as to ensure that there is not a lapse in participation or coverage prior to participation in such National Penn benefit plan, provided that National Penn will not be required to continue any employee benefit plan of TF Financial for which there is no corresponding National Penn benefit plan.As of the effective date of the merger, each continuing employee of TF Financial or any TF Financial subsidiary will be entitled to full credit for each year of service with TF Financial or a TF Financial subsidiary for purposes of determining eligibility for participation and vesting, but not benefit accrual for periods of prior service, in National Penn’s or a National Penn subsidiary’s employee benefit plans, programs and policies, except to the extent that such recognition would result in a duplication of benefits with respect to the same period of service. 54 The National Penn medical, dental, disability and life insurance plans, programs or policies, if any, that become applicable to continuing employees of TF Financial or its subsidiaries will (i) waive any exclusion or limitation with respect to any pre-existing condition of any such employees or their dependents to the extent that such conditions are covered under the applicable medical, dental, disability and life insurance plans, programs or policies of TF Financial or its applicable subsidiary; (ii) honor any co-payment, out-of-pocket expenses and deductibles incurred by any continuing employees and their beneficiaries under a TF Financial health plan during the portion of the plan year prior to participation in a National Penn plan; and (iii) waive any waiting period limitation or evidence of insurability requirement, unless such employee had not yet satisfied any similar limitation or requirement under an analogous TF Financial benefit plan prior to the merger. National Penn and National Penn Bank have agreed to assume the current amount accrued for all continuing employees of TF Financial or its subsidiaries of all accrued but unused vacation time, paid time off and personal days as of the merger to the extent such amounts were accrued and payable in the ordinary course and consistent with past practice.Following the merger and through December 31, 2014, each continuing employee of TF Financial or a TF Financial subsidiary will accrue additional vacation time, paid time off and personal days consistent with the past practice of TF Financial or a TF Financial subsidiary, and to the extent any such continuing employee is terminated during such time, National Penn and National Penn Bank will pay out all accrued vacation time, paid time off and personal days at the employee’s then-current rate of pay, subject to certain limitations. National Penn has agreed to honor and assume the obligations under all TF Financial benefit plans as of the effective time of the merger, subject to the terms of the merger agreement and applicable regulatory limitations, specifically including the Change in Control Severance Agreements as described in the section titled “The Merger - Interests of Management and Others in the Merger - Severance and Other Payments to Certain Persons” on page , and the Supplemental Retirement Plan for Carl Gregory under which benefits will continue to be paid monthly and will be unaffected by the merger.All bonuses payable to certain officers and directors of TF Financial and 3rd Fed Bank who are participants under the TF Financial Corporation Incentive Compensation Plan will become immediately 100.0% earned and payable on the closing of the merger, as described in more detail under the heading “The Merger - Interests of Management and Others in the Merger - TF Financial Corporation Incentive Compensation Plan” on page .All vested and unvested options to purchase shares of TF Financial common stock will be fully vested as of the effective time of the merger and will be cancelled and exchanged for the right to receive a cash payment as of the effective date of the merger as described in the section titled “The Merger - Consideration - Stock Options” on page .Directors of TF Financial have previously received a portion of director compensation in the form of TF Financial common stock which was fully earned and non-forfeitable when paid, and such stock will be exchanged in the merger in the same manner as all other TF Financial common stock. 3rd Fed Bank Tax-Qualified Retirement Plans.Pursuant to the terms of the merger agreement, 3rd Fed Bank is required to terminate the 3rd Fed Bank 401(k) Plan immediately prior to, and terminate the 3rd Fed Bank ESOP upon, the effective time of the merger, subject to the consummation of the merger. As soon as administratively practicable following the termination of such plans, the account balances of all participants and beneficiaries in the plans will either be distributed or transferred to an eligible tax-qualified retirement plan or individual retirement account, as directed by the participant or beneficiary.In addition, 3rd Fed Bank must take all necessary actions prior to the closing of the merger to freeze the 3rd Fed Bank Retirement Plan in accordance with the terms of the plan and applicable law, including providing timely notice to the participants or beneficiaries in the plan. Interests of Management and Others in the Merger Share Ownership.On the TF Financial record date for the TF Financial special meeting, TF Financial’s directors and officers beneficially owned, in the aggregate, shares of TF Financial common stock (not including shares that may be acquired upon the exercise of stock options), representing approximately % of the outstanding shares of TF Financial common stock. As described below, certain of TF Financial’s officers and directors have interests in the merger that are in addition to, or different from, the interests of TF Financial’s shareholders generally.TF Financial’s board of directors was aware of these potential conflicts of interest and took them into account in approving the merger. Stock Options.Under the terms of the merger agreement, outstanding options to purchase TF Financial common stock, whether vested or unvested, which are outstanding immediately prior to the effective time of the merger and which have not been exercised or canceled prior to such time will, at the effective time, fully vest (to the extent not vested) and be canceled.On the effective date of the merger, TF Financial will pay to each TF Financial option holder, in exchange for the cancellation of each TF Financial option, a lump-sum cash amount equal to the product of (i)the positive difference, if any, between the per share cash consideration of $42.00 and the exercise price of such TF Financial option; and (ii)the number of shares of TF Financial common stock subject to such TF Financial option.No consideration will be paid with respect to shares of TF Financial common stock subject to a TF Financial option which have an exercise price equal to or greater than the per share cash consideration of $42.00.Each TF Financial option holder will be required to execute a cancellation agreement prior to receiving payment from TF Financial in connection with the cancellation of their TF Financial options. 55 As of the TF Financial record date, the number of TF Financial stock options held by the executive officers and non-employee directors of TF Financial, including both vested and unvested options, were as follows: Executive Officer/Director of TF Financial TF Financial Stock Options (#) Weighted-Average Exercise Price Aggregate Option Cancellation Payment Kent C. Lufkin Dennis R. Stewart Elizabeth A. Kaspern All non-employee directors as a group (8 persons) Severance and Other Payments to Certain Persons.3rd Fed Bank has previously entered into a Change in Control Severance Agreement, As Amended and Restated effective January1, 2009 and amended as of December31, 2013 (the “Severance Agreements”), with each of KentC. Lufkin, President and Chief Executive Officer, DennisR. Stewart, Executive Vice President and Chief Financial Officer, and ElizabethA. Kaspern, Executive Vice President and Chief Retail Banking Officer (the “Executives”), which provide for payments of severance benefits that may be triggered on termination of employment in connection with the merger. In addition, 3rd Fed Bank has entered into a Change in Control Severance Agreement with RobertN. Dusek, Chairman of the Board of TF Financial’s board of directors, as described below. The Severance Agreement for Mr.Lufkin has a term of thirty-six months expiring on December 31, 2016. The Severance Agreements for Mr.Stewart and Ms.Kaspern each have a term of twenty-four months expiring on December 31, 2015. If TF Financial or 3rd Fed Bank terminates an Executive’s employment without “just cause” or the Executive terminates employment for “good reason” (each as defined in the Severance Agreements) in connection with, or within twenty-four months following a “change in control” (as defined in the Severance Agreements) of TF Financial or 3rd Fed Bank, the Executive will be entitled to a lump-sum severance payment and reimbursements for the costs associated with maintaining coverage under 3rd Fed Bank’s medical and dental insurance plans for a period of one year.The Severance Agreement with Mr.Lufkin provides that in the event of his termination of employment in connection with, or within 24 months following a change in control of TF Financial or 3rd Fed Bank, Mr.Lufkin will be paid an amount equal to 2.99 times his most recent three calendar years’ average annual total compensation.The Severance Agreements with Mr.Stewart and Ms.Kaspern each provide for payments equal to two times the respective Executive’s prior three calendar years’ average annual total compensation upon termination of employment in connection with, or within 24 months following a change in control of TF Financial or 3rd Fed Bank.Each of the Severance Agreements additionally provides that all sums payable thereunder will be reduced to the extent necessary so that no such payments, when aggregated with all other payments to be made to such individual by TF Financial and 3rd Fed Bank or any successors, will be deemed an “excess parachute” payment in accordance with Section280G of the Internal Revenue Code. If the employment of Messrs. Lufkin and Stewart and Ms. Kaspern is involuntarily terminated without just cause, or terminated for good reason, in connection with or within 24 months following the merger during the term of their respective Severance Agreement, they will be entitled to severance payments of approximately $1,065,000, $515,000 and $345,000, respectively, under the Severance Agreements, which amounts include reimbursement for the costs associated with maintaining coverage under 3rd Fed Bank’s medical and dental insurance plans for a period of one year.It is anticipated that Mr.Lufkin’s employment with TF Financial and 3rd Fed Bank will be involuntarily terminated without just cause as of the effective time of the merger, and that 3rd Fed Bank will make a lump-sum payment to him in the amount of approximately $1,065,000, reduced to the extent required by his Severance Agreement and in accordance with Section 280G of the Internal Revenue Code so that no payments made will exceed the amounts that would be deductible in accordance with Section 280G.In accordance with the terms of the merger agreement, National Penn has agreed to honor the terms of the Severance Agreements, subject to regulatory limitations, and will assume all obligations of TF Financial or 3rd Fed Bank under such agreements as of and following the effective time of the merger. 56 TF Financial has previously entered into a Change in Control Severance Agreement, as Amended and Restated effective January1, 2009 with RobertN. Dusek, Chairman of the Board of TF Financial’s board of directors, which will continue in effect until Mr.Dusek’s death, disability or until he no longer serves as Chairman of the Board for TF Financial.Pursuant to the terms of the Change in Control Severance Agreement, in the event of the termination of Mr.Dusek’s service as Chairman of the Board of TF Financial’s board of directors, without just cause, upon or within 18 months following a “change in control” of TF Financial (as defined in the agreement), Mr.Dusek will be entitled to receive a lump-sum payment from TF Financial in the amount of $250,000 within five days of his termination of service.It is anticipated that Mr.Dusek will terminate his service as Chairman of the Board of TF Financial as of the effective time of the merger and that TF Financial will make payment to Mr.Dusek in the amount of $250,000 as of the effective date of the merger in accordance with his Change in Control Severance Agreement. Additionally, certain officers of TF Financial or 3rd Fed Bank may become entitled to receive a severance payment in connection with the merger as described above under the heading “The Merger - Employment - Severance” beginning on page []. Employee Stock Ownership Plan.The 3rd Fed Bank ESOP is a tax-qualified plan that covers substantially all of the employees of 3rd Fed Bank who have completed at least 1,000 hours of service during a consecutive six-month period or have completed at least one year of service. The 3rd Fed Bank ESOP received a share acquisition loan from TF Financial, the proceeds of which were used to acquire shares of TF Financial common stock for the benefit of plan participants. The 3rd Fed Bank ESOP has pledged the shares acquired with the loan as collateral for the loan and holds them in a suspense account, releasing them to participants’ accounts as the loan is repaid.Prior to the effective time of the merger, the outstanding share acquisition loan of the 3rd Fed Bank ESOP will be repaid by the 3rd Fed Bank ESOP by causing the ESOP Trustee to sell a number of unallocated shares of TF Financial common stock necessary to obtain sufficient cash proceeds to repay the outstanding indebtedness to TF Financial in full.Any unallocated shares remaining in the suspense account (after the repayment of the outstanding share acquisition loan) will be allocated to plan participants in accordance with the 3rd Fed Bank ESOP terms.As of the effective time of the merger, the 3rd Fed Bank ESOP will be terminated and all allocated shares of TF Financial common stock held by the 3rd Fed Bank ESOP will be converted into shares of National Penn common stock or cash in the same manner as all other shares of TF Financial common stock. As a result of the foregoing, TF Financial’s and 3rd Fed Bank’s executive officers, as well as 3rd Fed Bank’s other employees who participate in the 3rd Fed Bank ESOP, would receive an estimated benefit in connection with the 3rd Fed Bank ESOP’s termination to the extent that the stock price of TF Financial common stock multiplied by the number of shares held in the suspense account exceeds the outstanding loan used to acquire those shares.Based on account balances as of December31, 2013, and a stock price of $, the estimated value of the additional benefit that would be payable to the executive officers under the 3rd Fed Bank ESOP upon the effective time of the merger resulting from the allocation of the remaining unallocated shares held in the 3rd Fed Bank ESOP after the 3rd Fed Bank ESOP debt is repaid is as follows: Mr.Lufkin - $, Mr.Stewart - $, and Ms.Kaspern - $. TF Financial Corporation Incentive Compensation Plan.TF Financial has previously adopted the TF Financial Corporation Incentive Compensation Plan (the “Incentive Plan”).The Incentive Plan provides the opportunity to certain directors and employees of TF Financial and 3rd Fed Bank that participate in the Incentive Plan and receive a cash bonus following the completion of a plan year, subject to the terms and conditions of the Incentive Plan and based upon TF Financial’s performance during such year.Pursuant to the terms of the Incentive Plan, all bonuses payable to participants thereunder will become immediately 100.0% earned and payable on the closing date of a “change in control” as defined in the Incentive Plan.Pursuant to the terms of the Incentive Plan, and in accordance with the provisions of the merger agreement, it is anticipated that as of the closing date of the merger, which will constitute a change in control for purposes of the Incentive Plan, TF Financial will pay a cash bonus under the Incentive Plan to Mr.Lufkin, Mr.Stewart and Ms.Kaspern of approximately $96,200, $44,553 and $45,050, respectively, and to the eight non-employee directors of TF Financial as a group an aggregate amount of approximately $71,737. 57 Continued Employment.It is anticipated that KentC. Lufkin’s employment with TF Financial and 3rd Fed Bank will terminate as of the effective time of the merger and that Mr.Lufkin will provide consulting services to National Penn and National Penn Bank as an independent contractor on a part-time basis following the merger, as described below. Consulting and Noncompetition Agreement with Kent C. Lufkin.Pursuant to and concurrent with the approval of the merger agreement, National Penn and National Penn Bank entered into a Consulting and Noncompetition Agreement with KentC. Lufkin, President and Chief Executive Officer of TF Financial and 3rd Fed Bank, dated June3, 2014 (the “Consulting Agreement”).All obligations under the Consulting Agreement are conditioned on Mr.Lufkin continuing to be employed by TF Financial and 3rd Fed Bank from the date of the Consulting Agreement through the effective time of the merger and are further conditioned upon the consummation of the merger.The Consulting Agreement acknowledges that Mr.Lufkin’s employment with TF Financial and 3rd Fed Bank will terminate upon the effective time of the merger and provides that, as of such time, Mr.Lufkin will begin a consulting relationship with National Penn and National Penn Bank for a period of one year from the effective time of the merger (the “Consulting Period”).In the course of this relationship, Mr.Lufkin will be treated as an independent contractor and will provide his personal advice and counsel to National Penn and its subsidiaries and affiliates as may be requested by the President and Chief Executive Officer of National Penn up to one day per week during the Consulting Period.Mr.Lufkin may provide these consulting services in person, by telephone or by correspondence, but will be available for meetings at the principal executive offices of National Penn and National Penn Bank at such times as National Penn reasonably requires.During the Consulting Period, National Penn and National Penn Bank have agreed to reimburse Mr.Lufkin or otherwise provide for or pay for all reasonable business expenses he incurs at the request of National Penn or National Penn Bank, subject to the applicable policies of National Penn and National Penn Bank in effect at the time.The Consulting Period may terminate before the one-year anniversary of the effective time of the merger in the event that either National Penn, National Penn Bank or Mr.Lufkin terminates the Consulting Agreement for “cause” as defined in the Consulting Agreement, upon Mr.Lufkin’s death, or in the event Mr.Lufkin accepts an “Interim Position” as defined below. In accordance with the terms of the Consulting Agreement, Mr.Lufkin has agreed not to disclose or use any confidential information or proprietary data of National Penn or any of its subsidiaries or affiliates or predecessors, except in the limited circumstances set forth in the Consulting Agreement.The Consulting Agreement additionally prohibits Mr.Lufkin from engaging or becoming interested in or associated with, in any capacity, an entity that is competitive with any business carried on by National Penn, National Penn Bank or any of their subsidiaries for a period of 18 months immediately following the effective time of the merger (the “Non-Compete Period”) in any county in which, as of the effective date of the merger, National Penn, National Penn Bank or any of their subsidiaries maintains a branch office (including as a result of the merger).The Consulting Agreement provides an exception to this provision, clarifying that from and after the six-month anniversary of the effective time of the merger, Mr.Lufkin may serve another banking organization (including a bank, thrift or credit union) with operations in one or more of the restricted counties and with less than $300 million in assets as its interim President and Chief Executive Officer or in a similar consulting capacity of such organization (the “Interim Position”).During the Non-Compete Period, Mr.Lufkin is also prohibited from soliciting or inducing, or causing others to solicit or induce, any employee of National Penn or any of its subsidiaries to leave such employment, and from soliciting any customer of National Penn or any of its subsidiaries to transact business with any other entity or to reduce or refrain from doing any business with National Penn or its subsidiaries, or interfere with or damage (or attempt to interfere with or damage) any relationship between National Penn or its subsidiaries and any such customers. In consideration of the obligations and commitments of Mr.Lufkin under the Consulting Agreement, National Penn and National Penn Bank have agreed to pay to Mr.Lufkin the following amounts and to provide the following benefits during the Consulting Period and during the Non-Compete Period. (a) During the Consulting Period, National Penn or National Penn Bank will: (i) pay to Mr.Lufkin an aggregate amount of $100,000, payable in equal monthly installments over such period; (ii) provide medical and dental coverage to Mr.Lufkin under the policies offered by National Penn and National Penn Bank to their employees, with Mr.Lufkin responsible for paying the employee share of any premiums, copayments or deductibles.Mr.Lufkin will not be entitled to participate in any other employee benefit plans, programs or arrangements of National Penn or National Penn Bank; and (iii) pay to Mr.Lufkin additional amounts for certain perquisites, including, but not limited to, a monthly car allowance, monthly club membership dues and a monthly cell phone allowance. 58 (b) During the Non-Compete Period, National Penn or National Penn Bank will pay to Mr. Lufkin an aggregate amount of $174,000, payable in equal monthly payments over such period. Provided, however, if Mr.Lufkin accepts an Interim Position, he will not be entitled to receive any further payments, amounts and benefits pursuant to (a) above, and if Mr.Lufkin accepts a position as the President and Chief Executive Officer, other senior executive or similar consulting capacity of a banking organization (including a bank, thrift or credit union) outside the restricted counties, he will not be entitled to receive any further amount and benefits pursuant to Section (a)(ii) and (iii) above. The Consulting Agreement additionally contains a provision whereby Mr.Lufkin will acknowledge upon termination of employment that he received from 3rd Fed Bank all amounts he was entitled to receive pursuant to his Severance Agreement with 3rd Fed Bank and releases, waives and forever discharges National Penn, National Penn Bank and their respective present and former, affiliates, employees, officers, directors, agents, and representatives of and from any and all actions, causes of action, liabilities, claims, and demands, which Mr.Lufkin ever had, now have, or hereafter can, shall, or may have against such parties arising from or relating to the Severance Agreement. Merger-Related Executive Compensation for TF Financial’s Named Executive Officers.The following table and related footnotes provide information about the compensation to be paid to TF Financial’s named executive officers that is based on or otherwise relates to the merger (the “Merger-Related Executive Compensation”).The Merger-Related Executive Compensation shown in the table and described in the footnotes below is pursuant to rights, agreements, plans, policies and arrangements that are more fully described above, and is subject to an advisory (non-binding) vote of TF Financial shareholders as more fully described in the section entitled “Advisory Vote Regarding Certain Executive Compensation in Connection with the Merger” beginning on page . The table below sets forth the aggregate dollar value of the various elements of Merger-Related Executive Compensation that each named executive officer of TF Financial would receive that is based on or otherwise relates to the merger, assuming the following: · the anticipated closing date of the merger is September30, 2014; · Mr.KentC. Lufkin remains continuously employed with TF Financial through the effective time and as of such time, his employment with TF Financial is involuntary terminated without just cause and he begins a consulting relationship with National Penn and remains in such relationship for one year in accordance with the Consulting Agreement, as described above under “Interests of Management and Others in the Merger - Consulting and Noncompetition Agreement with Kent C. Lufkin;” · the employment of Mr.DennisR. Stewart and Ms.ElizabethA. Kaspern with TF Financial is involuntarily terminated without just cause as of the effective time of the merger; · there are no regulatory restrictions to paying the Merger-Related Executive Compensation provided below to the named executive officers. As a result of the foregoing assumptions, the actual amounts received by a named executive officer may materially differ from the amounts set forth below. 59 Merger-Related Executive Compensation Named Executive Officer Cash(1) Equity(2) Pension/ NQDC(3) Perquisites/ Benefits(4) Tax Reimbursement Other(5) Total Kent C. Lufkin Dennis R. Stewart Elizabeth A. Kaspern (1)For Mr.KentC. Lufkin, the amount in this column represents a total cash payment of approximately $1,065,000, including $15,227 representing the estimated amount of reimbursement for the costs associated with maintaining coverage under 3rd Fed Bank’s medical and dental insurance plans for a period of one year, that Mr.Lufkin will receive from 3rd Fed Bank on the effective date of the merger upon his involuntary termination of employment without just cause in connection with the merger, which is subject to adjustment/cutback pursuant to Section 280G of the Internal Revenue Code, plus a cash payment of approximately $96,200 that Mr.Lufkin will receive from TF Financial on the effective date of the merger pursuant to the Incentive Plan, which will become earned and payable as a result of the merger.For Mr.DennisR. Stewart, the amount in this column represents a total cash payment of approximately $515,000, including $15,227 representing the estimated amount of reimbursement for the costs associated with maintaining coverage under 3rd Fed Bank’s medical and dental insurance plans for a period of one year, that Mr.Stewart will receive from 3rd Fed Bank on the effective date of the merger upon his involuntary termination of employment without just cause in connection with the merger, plus a cash payment of approximately $44,553 that Mr.Stewart will receive from TF Financial on the effective date of the merger pursuant to the Incentive Plan, which will become earned and payable as a result of the merger.For Ms.ElizabethA. Kaspern, the amount in this column represents a total cash payment of approximately $345,000, including $15,227 representing the estimated amount of reimbursement for the costs associated with maintaining coverage under 3rd Fed Bank’s medical and dental insurance plans for a period of one year, that Ms.Kaspern will receive from 3rd Fed Bank on the effective date of the merger upon her involuntary termination of employment without just cause in connection with the merger, plus a cash payment of approximately $45,050 that Ms.Kaspern will be entitled to receive from TF Financial on the effective date of the merger pursuant to the Incentive Plan, which will become earned and payable as a result of the merger. It is currently anticipated that Mr. Lufkin's cash payment will be subject to an estimated cutback of approximately $pursuant to Section 280G of the Internal Revenue Code, and that Mr. Stewart and Ms. Kaspern will not be subject to any cutback pursuant to Section 280G of the Internal Revenue Code. (2)The amounts in this column represent the cash payments that will be made on the effective date of the merger by TF Financial to each of the named executive officers in cancellation of his or her options to purchase shares of TF Financial common stock, based on a per share cash-out value of $42.00, in accordance with the terms of the merger agreement.Mr.Lufkin’s payment is in cancellation of 81,inancial stock options with a weighted-average exercise price of $23.59.Mr.Stewart’s payment is in cancellation of 18,inancial stock options with a weighted-average exercise price of $22.94.Ms.Kaspern’s payment is in cancellation of 20,inancial stock options with a weighted-average exercise price of $24.22. (3)The amounts in this column do not include the value attributable to the short-year allocation that each officer will receive to his or her account under the 3rd Fed Bank ESOP, a tax-qualified defined contribution plan in accordance with Section401(a) of the Internal Revenue Code. (4)Each named executive officer will be entitled to receive reimbursement for the costs associated with maintaining coverage under 3rd Fed Bank’s medical and dental insurance plans for a period of one year in the event of his or her involuntary termination without just cause, or termination for good reason, in connection with or within 24 months following a change in control, which amounts are included in the potential the lump-sum cash severance payments included in the amount under the column titled “Cash” and described in Footnote1 above.The value to Mr.Lufkin of the amounts that will be paid by National Penn and/or National Penn Bank for the employer share of premiums, copayments and deductibles in connection with his participation in medical and dental coverage and for perquisites during the Consulting Periodare included in the amount under the column titled “Other” and described in Footnote5 below. (5)Pursuant to his Consulting Agreement with National Penn and National Penn Bank, Mr.Lufkin will be entitled to receive from them an aggregate amount of $100,000, payable in equal monthly installments for his consulting services, a car allowance of $600 per month, monthly membership dues of not more than $425 per month at the Union League of Philadelphia, and a cell phone allowance of not more than $75 per month during the twelve-month Consulting Period, and at the end of the Consulting Period, Mr.Lufkin will be allowed to keep his National Penn-owned cell phone, cell phone number, laptop and portable printer, which will have an estimated aggregate value at such time of $.National Penn and National Penn Bank have also agreed to provide medical and dental coverage to Mr.Lufkin during the Consulting Period under the policies offered by National Penn and National Penn Bank to their employees, with Mr.Lufkin responsible for paying the employee share of any premiums, copayments or deductibles.The value of the employer share of such amounts during the Consulting Period is estimated to be $.Additionally, in consideration for the non-competition restrictions set forth in the Consulting Agreement, Mr.Lufkin will receive an aggregate amount of $174,000 from National Penn and National Penn Bank payable in equal monthly installments during the term of his eighteen-month Non-Compete Period. 60 Indemnification and Insurance.Pursuant to the merger agreement, National Penn has agreed to indemnify the directors, officers, employees and agents of TF Financial and the TF Financial Subsidiaries (each, an “Indemnified Party”) against all losses, expenses (including reasonable attorneys’ fees), claims, damages or liabilities and amounts paid in settlement arising out of actions or omissions or alleged acts or omissions occurring at or prior to the effective time of the merger (including the merger) to the fullest extent permitted by federal and Pennsylvania law, including provisions relating to advances of expenses incurred in the defense of any proceeding to the full extent permitted by federal and Pennsylvania law upon receipt of any undertaking required by federal and Pennsylvania law.National Penn also agreed tomaintain directors’ and officers’ liability insurance (“D&O Insurance”) for the Indemnified Parties with respect to matters occurring at or prior to the effective time of the merger, issued by a carrier assigned a claims-paying ability rating by A.M. Best Company, Inc. of “A (Excellent)” or higher or obtain coverage for the Indemnified Parties under the directors’ and officers’ liability insurance policies currently maintained by National Penn; effective on the effective date, in either case, providing at least the same coverage as the D&O Insurance currently maintained by TF Financial and containing terms and conditions which are no less favorable to the beneficiaries, for a period of six years from the effective date.National Penn is not obligated to make annual premium payments for such six-year period that exceed, for the portion related to TF Financial’s directors and officers, $150,000 (150.0% of the annual premium payment, as of June1, 2014, under TF Financial’s current policy in effect on the date of this Agreement) (the “Maximum Amount”).If the amount of the premiums necessary to maintain or procure such insurance coverage exceeds the Maximum Amount, National Penn has agreed to use its reasonable best efforts to maintain the most advantageous policies of directors’ and officers’ liability insurance obtainable for a premium equal to the Maximum Amount but in no event shall such insurance policy cover a period of less than three years from the effective date. ACCOUNTING TREATMENT National Penn will account for the merger as a “business combination,” as that term is used under GAAP, for accounting and financial reporting purposes. Under acquisition accounting, our assets, including identifiable intangible assets, and liabilities, including executory contracts and other commitments, as of the effective time of the merger will be recorded at their respective fair values and added to the balance sheet of National Penn Any excess of the purchase price over the fair values will be recorded as goodwill. Financial statements of National Penn issued after the merger will include these fair values and our results of operations from the effective time of the merger. MATERIAL UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS The following discussion summarizes the material U.S. federal income tax consequences relating to the merger to TF Financial, National Penn and the holders of TF Financial common stock and National Penn common stock.Because this is a summary that is intended to address only material federal income tax consequences of the merger that will apply to National Penn and TF Financial shareholders, it may not contain all of the information that may be important to you.As you review this discussion, you should keep in mind that: · The tax consequences to you may vary depending on your particular tax situation; · You may be subject to special rules that are not discussed below if you are: · a tax-exempt organization; · a broker-dealer; · a trader in securities that elects to mark to market; · a person who holds TF Financial shares as part of a hedge, straddle or conversion transaction; · a person who acquired TF Financial shares pursuant to the exercise of employee stock options or otherwise as compensation; · a person who does not hold TF Financial shares as a capital asset; · a person that has a functional currency other than the U.S. dollar; · a non-U.S. corporation, non-U.S. partnership, non-U.S. trust, non-U.S. estate, or individual who is not taxed as a citizen or resident of the United States; · a trust; 61 · an estate; · a regulated investment company; · a real estate investment trust; · an insurance company; · a bank or other financial institution; · a U.S. expatriate; or otherwise subject to special tax treatment under the Internal Revenue Code. This summary does not address state, local, or foreign tax considerations. You are urged both to review the following discussion and to consult with your own tax advisor to determine the effect of the merger on your individual tax situation, including any state, local or non-U.S. tax consequences. The information in this section is based upon the current Internal Revenue Code, current, temporary and proposed regulations, the legislative history of the Internal Revenue Code, current administrative interpretations, and practices of the Internal Revenue Service, including its practices and policies as endorsed in private letter rulings, which are not binding on the Internal Revenue Service, and existing court decisions.Future legislation, regulations, administrative interpretations and court decisions could change current law or adversely affect interpretations of current law.Any change could apply retroactively.Neither TF Financial nor National Penn has requested, or plans to request, any rulings from the Internal Revenue Service concerning the tax treatment of the merger. Reed Smith LLP, counsel to National Penn, has issued an opinion letter to National Penn stating that (i) it is their opinion that, for United States federal income tax purposes, the merger will be treated as a reorganization within the meaning of Section 368(a) of the Code and TF Financial and National Penn will each be a party to the reorganization within the meaning of Section 368(b) of theCode, and (ii)the discussion and legal conclusions set forth under this heading “Material United States Federal Income Tax Considerations” constitutes and specifically represents its legal opinion with respect to the merger and the material U.S. federal income tax consequences of the merger to TF Financial shareholders.In addition, Spidi & Fisch, PC, counsel to TF Financial, has provided an opinion to TF Financial that the merger will qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code.These opinions are included as Exhibits 8.1 and 8.2, respectively, to the registration statement of which this proxy statement/prospectus is a part.The opinions of Reed Smith LLP and Spidi & Fisch, PC are based on certain customary representations that were provided by National Penn and TF Financial in connection with the filing of the registration statement of which this proxy statement/prospectus is a part, and the assumption that such representations remain true, complete and correct until the effective time of the merger. The delivery of updated opinions by Reed Smith LLP and Spidi & Fisch, PC, dated as of the closing date, is a condition to this merger.The opinions of counsel will rely on customary representations made by National Penn and TF Financial and applicable factual assumptions.If any of the factual assumptions or representations relied upon in the opinions of counsel are inaccurate, the opinions may not accurately describe the U.S. federal income tax treatment of the merger, and this discussion may not accurately describe the tax consequences of the merger. Neither of these opinions is binding on the Internal Revenue Service or the courts.It is possible that the Internal Revenue Service would challenge the statements in this discussion or adopt a contrary position, and that a court would agree with the Internal Revenue Service. The conditions relating to receipt of updated opinions may be waived by both National Penn and TF Financial.Neither National Penn nor TF Financial currently intends to waive the conditions related to the receipt of the updated opinions.However, if these conditions were waived, TF Financial would re-solicit the approval of its shareholders prior to completing the merger. General It is the opinion of National Penn’s counsel that the merger will qualify as a “reorganization” under Section368(a) of the Internal Revenue Code, and each of National Penn and TF Financial will be a party to the reorganization within the meaning of Section368(b) of the Internal Revenue Code.Accordingly, the material federal income tax consequences of the transaction will be as described below. 62 Federal Income Tax Consequences of the Merger to TF Financial Shareholders You will receive in exchange for your TF Financial common stock either cash or common stock of National Penn, or a combination of cash and common stock of National Penn.Any fractional shares of National Penn you are entitled to receive will be exchanged for cash. If the merger of TF Financial with National Penn constitutes a reorganization under Section 368(a) of the Internal Revenue Code, the merger will have the following federal income tax consequences to you: · Receipt of Common Stock of National Penn. You will not recognize gain or loss on the exchange of your TF Financial shares for shares of common stock of National Penn (except with respect to any cash received in lieu of a fractional share).Your aggregate tax basis in the National Penn shares you receive will be equal to the aggregate tax basis in the TF Financial shares which you exchanged for the National Penn shares, decreased by any basis attributable to a fractional share interest in National Penn common stock for which cash is received.Your holding period in the National Penn shares will include your holding period in your TF Financial shares. · Receipt of Cash. If you receive cash in the merger, you will recognize gain or loss on the exchange of your TF Financial shares for cash. The gain or loss will equal the difference between the amount of cash you receive and your adjusted tax basis in your TF Financial shares immediately prior to the exchange. The gain or loss will be taxable as a capital gain or loss and will be long-term capital gain or loss if your holding period in your TF Financial shares is more than one year. · Receipt of both National Penn Common Stockand Cash. If you exchange your shares of TF Financial common stock for both shares of National Penn common stock and cash, you must generally recognize gain (but not loss) on the exchange in an amount equal to the lesser of (1)the amount of gain realized (i.e., the excess of the sum of the fair market value of the shares of National Penn common stock (including any fractional shares) and cash received pursuant to the merger (excluding any cash received in lieu of fractional shares) over the shareholder’s adjusted tax basis in its shares of TF Financial common stock surrendered pursuant to the merger), and (2)the amount of cash (excluding any cash received in lieu of fractional shares) received pursuant to the merger.Your aggregate tax basis in the National Penn shares you receive will be equal to the aggregate tax basis in the TF Financial shares which you exchanged for the National Penn shares, decreased by the amount of cash received in the merger (except with respect to any cash received instead of a fractional share interest in National Penn common stock), decreased by any basis attributable to a fractional share interest in National Penn common stock for which cash is received, and increased by the amount of gain recognized on the exchange (excluding any gain or loss recognized with respect to a fractional share interest in National Penn common stock for which cash is received). Your holding period in the National Penn shares will include your holding period in your TF Financial shares. · Receipt of Cash in Lieu ofa Fractional Share.You will generally recognize capital gain or loss on any cash received in lieu of a fractional share of National Penn common stock equal to the difference between the amount of cash received and the tax basis allocated to that fractional share. All or part of the gain that a particular U.S. holder of TF Financial common stock recognizes (or all or part of the cash received by a U.S. holder of TF Financial common stock, if such holder receives only cash pursuant to the merger) could be treated as dividend income under Section302 of the Internal Revenue Code rather than capital gain if (1)such holder is a significant shareholder of National Penn or (2)such holder’s percentage ownership, taking into account constructive ownership rules under Section318 of the Internal Revenue Code (which generally attribute to you the ownership of shares that are owned by your family members or by entities in which you own an interest or in which you have an option to acquire an interest), in National Penn after the merger is not meaningfully reduced from what its percentage ownership would have been if it had received solely shares of National Penn stock rather than cash or a combination of cash and shares of National Penn stock in the merger.Because the possibility of dividend treatment depends primarily upon each holder’s particular circumstances, including the application of the constructive ownership rules, holders of TF Financial common stock should consult their tax advisors regarding the application of the foregoing rules to their particular circumstances. 63 If U.S. holders of TF Financial common stock acquired different blocks of TF Financial common stock at different times or at different prices, any gain or loss (if applicable) will be determined separately with respect to each block of TF Financial common stock and such holders’ basis and holding period in their shares of National Penn common stock received may be determined with reference to each block of TF Financial common stock exchanged.Any such holders should consult their tax advisors regarding the manner in which cash and National Penn common stock received in the exchange should be allocated among different blocks of TF Financial common stock and with respect to identifying the bases or holding periods of the particular shares of National Penn common stock received in the merger.In addition, because a TF Financial shareholder may receive a mix of cash and stock despite having made solely a cash election or stock election, it will not be possible for holders of TF Financial common stock to determine the specific tax consequences of the merger to them at the time of making the election. Backup Withholding In order to avoid “backup withholding” on a payment of cash to a TF Financial common stock shareholder for any payment of the cash consideration or upon cash paid in lieu of fractional shares they would have received pursuant to the exchange, you must, unless an exception applies under applicable law and regulations, provide us with your correct taxpayer identification number on a Substitute Form W-9, and certify under penalty of perjury that you are not subject to backup withholding and that your taxpayer identification number is correct.A Substitute Form W-9 will be included with the letter of transmittal to be sent to you by the exchange agent.If you fail to provide your correct taxpayer identification number or the required certifications, you may be subject to penalty by the Internal Revenue Service and any cash payments you would otherwise receive in consideration for shares of TF Financial in the merger may be subject to backup withholding at a rate of 28%.Any amount withheld under the backup withholding rules may be allowed as a refund or credit against your federal income tax liability provided that you furnish certain required information to the Internal Revenue Service. Federal Income Tax Consequences of the Merger to National Penn andTF Financial National Penn and TF Financial will generally not recognize gain or loss in connection with the merger, if the merger qualifies as reorganization under section 368(a) of the Internal Revenue Code. Federal Income Tax Consequences of the Merger to TF Financial Shareholders,TF Financial, and National Penn If the Merger Did Not Qualify as a Reorganization. If the merger failed to qualify as a reorganization, then you would recognize gain or loss, as applicable, on the exchange of your TF Financial common stock equal to the difference between: · The aggregate fair market value of all the consideration you receive in the exchange, including shares of National Penn, and · Your adjusted tax basis in your shares of TF Financial common stock exchanged for the consideration. If the merger failed to qualify as a reorganization, TF Financial would generally recognize gain or loss on the deemed transfer of its assets to National Penn, and National Penn, as TF Financial’s successor, would incur a very significant current tax liability. Unearned Income Medicare Contribution Tax An additional 3.8% Medicare tax generally will be imposed on certain net investment income of U.S. holders who are individuals with a modified adjusted gross income of over $200,000 ($250,000 in the case of joint filers) and on the undistributed net investment income of certain estates and trusts. For these purposes, “net investment income” generally includes interest, dividends (including any amount received in the merger and treated as a dividend), annuities, royalties, rents, net gain attributable to the disposition of property not held in a trade or business (including net gain attributable to any amount received in the merger and treated as a capital gain) and certain other income, as reduced by any deductions properly allocable to such income or gain. If you are a U.S. holder that is an individual, estate or trust, you are urged to consult your tax advisor regarding the applicability of the Medicare tax to your income and gains in respect of the merger. 64 Other Tax Consequences You may be subject to state or local taxation in various state or local jurisdictions, including those in which you transact business or reside.Your state and local tax treatment may not conform to the federal income tax consequences discussed above.Consequently, you should consult your own tax advisor regarding the state and local tax consequences to you of the merger. MARKET PRICE AND DIVIDEND INFORMATION Shares of National Penn common stock are traded on the NASDAQ Global Select Market, and shares of TF Financial common stock are traded on the NASDAQGlobal Market.The following table sets forth the high and low sale prices for shares of National Penn Common Stock and TF Financial common stock for the periods indicated below and the cash dividends declared per share by National Penn and TF Financial for such periods. National Penn Common Stock TF Financial Common Stock Year Quarter High Low Cash Dividend Per Share High Low Cash Dividend Per Share First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ First Quarter(a) $ Second Quarter $ Third Quarter $ Fourth Quarter $ First Quarter $ Second Quarter $ Third Quarter (through , 2014) $ (a) In lieu of a first quarter 2013 cash dividend, National Penn paid an additional dividend of $.10 per share in the fourth quarter of 2012. 65 The following table sets forth the reported last sale price of National Penn and TF Financial common stock on June 3, 2014, the last full trading day prior to announcement of the execution of the merger agreement, and on [], the most recent practicable trading day prior to the date of this document.The following table also presents the pro forma equivalent per share value of a share of TF Financial common stock on those dates. We calculated the pro forma equivalent per share value by multiplying the closing price of National Penn common stock on those dates by 4.22, the exchange ratio in the merger. National Penn Common Stock TF Financial Common Stock Implied Pro Forma Equivalent Value of One Share of TF Financial Common Stock June 3, 2014 [] $ $ [] The market prices of National Penn common stock and TF Financial common stock have fluctuated since the date of the announcement of the merger agreement and will continue to fluctuate from the date of this proxy statement/prospectus to the date of the TF Financial special meeting and the date the merger is completed and thereafter. No assurance can be given concerning the market prices of National Penn common stock or TF Financial common stock before completion of the merger or National Penn common stock after completion of the merger. The exchange ratio is fixed in the merger agreement, but the market price of National Penn common stock (and therefore the value of the common stock consideration) when received by TF Financial shareholders after the merger is completed could be greater than, less than or the same as shown in the table above. Accordingly, TF Financial shareholders are advised to obtain current market quotations for National Penn common stock and TF Financial common stock in deciding whether to vote for approval of the merger agreement. 66 INFORMATION WITH RESPECT TO TF FINANCIAL TF Financial Corporation is the parent company of 3rd Fed Bank and its subsidiaries Third Delaware Corporation and Teragon (collectively, “3rd Fed Bank”) and Penns Trail Development Corporation.At March 31, 2014, total assets were $846.0 million and total stockholders’ equity was $97.0 million.TF Financial is a unitary savings and loan holding company which, under existing laws, generally is not restricted in the types of business activities in which it may engage, provided that 3rd Fed Bank retains a specified amount of its assets in housing-related investments.3rd Fed Bank is a Pennsylvania-chartered stock savings bank headquartered in Newtown, Pennsylvania, which was originally chartered in 1921 under the name “Polish American Savings Building and Loan Association.”Deposits of 3rd Fed Bank have been federally insured since 1935 and are currently insured up to the maximum amount allowable by the FDIC. As of March 31, 20143rd Fed Bank operated 18 branch offices in Bucks and Philadelphia counties, Pennsylvania and in Burlington, Mercer and Ocean counties, New Jersey. 3rd Fed Bank attracts deposits from the general public and uses such deposits, together with borrowings and other funds primarily to originate or purchase loans secured by first mortgages on owner-occupied, one-to four-family residences in its market area and to invest in mortgage-backed and investment securities.At March 31, 2014, one-to four-family residential mortgage loans totaled $362.3million or 59.6% of 3rd Fed Bank’s total loan portfolio.At that same date,3rd Fed Bank had approximately $53.5million or 6.3% of total assets invested in mortgage-backed securities and $76.8 million or 9.1% of total assets in investment securities.3rd Fed Bank also originates commercial real estate and multi-family, construction and consumer loans. 3rd Fed Bank has two subsidiaries, Third Delaware Corporation, which was incorporated in 1998 for the purpose of holding and investing in securities for 3rd Fed Bank, and Teragon which holds a 75.0% limited partnership interest in a captive title insurance agency, Third Fed Abstract,L.P.During 2007, Teragon Financial Corporation was granted approval by the Commonwealth of Pennsylvania to conduct business as an insurance agency. Acquisition of Roebling Financial Corp, Inc. On July 2, 2013, TF Financial closed on a merger transaction with Roebling Financial Corp, Inc. (“Roebling”).The acquisition is discussed in Note 3 to the Consolidated Financial Statements included in this proxy statement/prospectus beginning on page F-1 hereto. Market Area 3rd Fed Bank offers a wide range of consumer and business products at its eighteen full service branch offices located in Bucks and Philadelphia counties in Pennsylvania, and Burlington, Mercer and Ocean counties in New Jersey.Five of the branch offices are located in Bucks County, the third wealthiest county in Pennsylvania.Bucks County is a growing region offering opportunity for growth for 3rd Fed Bank.Six branches are located in the northeast sectionof Philadelphia where3rd Fed Bank was founded.Although Philadelphia County is experiencing population decline, 3rd Fed Bank’s branches in this sectionof Philadelphia represent a deposit stronghold.Five branches were acquired due to the acquisition of Roebling.Four of these branches are located in Burlington County and one branch is located in Ocean County.The acquisition of these branches provides new markets in which TF Financial can offer its array of products and services.The remaining two branches are in Mercer County, New Jersey, which has an expanding population and represents another growth area for 3rd Fed Bank. Competition 3rd Fed Bank faces varying degrees of competition from banks, thrift institutions and credit unions at its various branch locations.Stronger competition has come from local and very large regional commercial banks based in and around the Philadelphia area.Based upon the latest available data, at June30, 2inancial’s share of deposits in each of the counties in which it operates was as follows: 67 Competition 3rd Fed Bank faces varying degrees of competition from banks, thrift institutions and credit unions at its various branch locations. Stronger competition has come from local and very large regional commercial banks based in and around the Philadelphia area. Based upon the latest available data, at June 30, 2inancial’s share of deposits in each of the counties in which it operates was as follows: County, State Market Share for Entire County Market Share for ZIP Codes Including Company Branches Philadelphia, Pennsylvania 0.53% 9.38% Bucks, Pennsylvania 1.55% 5.39% Mercer, New Jersey 0.64% 6.00% Burlington, New Jersey 1.09% 11.41% Ocean, New Jersey 0.22% 35.80% Lending Activities General.3rd Fed Bank’s loan portfolio composition consists primarily of adjustable-rate (“ARM”) and fixed-rate first mortgage loans secured by one-to four-family residences.3rd Fed Bank also makes commercial real estate and multi-family loans, construction loans and consumer and other loans.At March 31, 2014, 3rd Fed Bank’s mortgage loans outstanding were $533.8million, of which $362.3million were secured by first mortgages on one-to four-family residential property.Of the one-to four-family residential mortgage loans outstanding at that date, 18.2% were ARMs and 81.8% were fixed-rate loans.At that same date, commercial loans secured by real estate totaled $164.6million, and construction loans totaled $6.9million.The construction loans are predominately floating-rate, prime-rate-based loans. Consumer and other loans held by3rd Fed Bank totaled $66.2million or 10.9% of total loans outstanding at March 31, 2014, of which $64.7million consisted of home equity and second mortgage loans.At that same date, commercial business loans totaled $7.6million or 1.3% of total loans. 68 The following table sets forth the composition of TF Financial’s loan portfolio and mortgage-backed and related securities portfolios in dollar amounts and in percentages of the respective portfolios at the dates indicated. At March 31, At December 31, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) Loans receivable: Mortgage loans: Residential mortgages $ 59.53 % $ 60.05 % $ 60.84 % $ 55.44 % $ 52.84 % $ 50.85 % Commercial - real estate secured 27.15 % 26.79 % 27.34 % 31.22 % 32.19 % 31.46 % Construction loans 1.14 % 1.42 % 3.06 % 3.26 % 3.69 % 5.55 % Total mortgage loans 87.82 % 88.26 % 91.24 % 89.92 % 88.72 % 87.86 % Consumer loans: Home equity and second mortgage 10.66 % 10.37 % 7.55 % 8.81 % 9.71 % 10.26 % Other consumer 0.26 % 0.27 % 0.34 % 0.39 % 0.47 % 0.48 % Total consumer and other loans 10.92 % 10.64 % 7.89 % 9.20 % 10.18 % 10.74 % Commercial loans: Commercial and industrial loans 1.26 % 1.10 % 0.87 % 0.88 % 1.10 % 1.40 % Total commercial-business loans 1.26 % 1.10 % 0.87 % 0.88 % 1.10 % 1.40 % Total loans 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Net of: Deferred loan origination costs and unamortized premiums Allowance for loan losses (4,062 ) (6,575 ) (6,922 ) (8,100 ) (8,328 ) (5,215 ) Total loans, held for investment, net $ Loans held for sale: Mortgage loans: Residential mortgages $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % Total loans held for sale $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % Mortgage-backed securities held to maturity: Federal Home Loan Mortgage Corporation (“FHLMC”) $ 18.99 % $ 25.57 % $ 17.40 % $ 17.35 % $ 17.86 % $ 20.20 % Federal National Mortgage Association (“FNMA”) 37.83 % 45.55 % 47.99 % 46.99 % 45.49 % Government National Mortgage Association (“GNMA”) 43.18 % 37.05 % 34.66 % 35.15 % 34.31 % Total mortgage-backed securities held to maturity $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % Mortgage-backed securities available-for-sale: FHLMC $ 18.35 % $ 22.10 % $ 5.06 % $ 6.36 % $ 3.54 % $ 4.40 % FNMA 58.06 % 64.39 % 70.30 % 41.60 % 14.64 % 11.70 % GNMA 5.75 % 4.78 % 1.70 % 2.02 % 2.46 % 2.41 % Real estate investment mortgage conduit (“REMICs”) 17.84 % 8.73 % 22.94 % 50.02 % 79.36 % 81.49 % Total mortgage-backed securities available for sale $ 100.00 % $ 100.00 % $ % $ 100.00 % $ 100.00 % $ 100.00 % 69 Loan Maturity and Repricing Information.The following table sets forth certain information at December 31, 2013, regarding the dollar amount of loans maturing in 3rd Fed Bank’s loan portfolio based on their maturity date.Demand loans, loans having no stated scheduleof repayments and no stated maturity, overdrafts and delinquent loans maturing prior to December 31, 2013 are reported as due in one year or less.The table does not include prepayments or scheduled principal repayments. Due 1/1/14 - 12/31/14 Due 1/1/15 - 12/31/18 Due After 12/31/18 (In thousands) Loans held for sale: Residential mortgages $
